 

Exhibit 10.2

 

 

 

Dated as of May 19, 2017

 

MURRAY HILL FUNDING II, LLC,
as Issuer

 

U.S. BANK NATIONAL ASSOCIATION,
as Trustee

 

 



 

INDENTURE

 

 



 

 

 

 

 

 

TABLE OF CONTENTS

 

    Page       1. Definitions 2       1.1 Definitions 2 1.2 Assumptions as to
Collateral 29       2. The Notes 31       2.1 Forms Generally 31 2.2 Forms of
Notes 31 2.3 Authorized Amount; Stated Maturity; Denominations 32 2.4 Execution,
Authentication, Delivery and Dating 33 2.5 Registration, Registration of
Transfer and Exchange 34 2.6 Mutilated, Defaced, Destroyed, Lost or Stolen Note
42 2.7 Payment of Principal and Interest and Other Amounts; Principal and
Interest Rights Preserved 43 2.8 Persons Deemed Owners 45 2.9 Cancellation 46
2.10 DTC Ceases to be Depository 46 2.11 Non-Permitted Holders or Violation of
ERISA Representations or Noteholder Reporting Obligations 47 2.12 Tax
Certification and Noteholder Reporting Obligations 49 2.13 Subsequent Advances
49       3. Conditions Precedent 51       3.1 Conditions to Issuance of Notes on
Closing Date 51 3.2 Custodianship; Delivery of Portfolio Assets and Eligible
Investments 54 3.3 Application of Proceeds of Issuance 55       4. Satisfaction
and Discharge 55       4.1 Satisfaction and Discharge of Indenture 55 4.2
Application of Trust Cash 56 4.3 Repayment of Cash Held by Paying Agent 57 4.4
Disposition of Illiquid Assets 57       5. Remedies 58       5.1 Events of
Default 58 5.2 Acceleration of Maturity; Rescission and Annulment 60 5.3
Collection of Indebtedness and Suits for Enforcement by Trustee 61 5.4 Remedies
62 5.5 Optional Preservation of Collateral 65 5.6 Trustee May Enforce Claims
Without Possession of Notes 66 5.7 Application of Cash Collected 66

 

 -i- 

 

 

TABLE OF CONTENTS
(Continued)



 

    Page       5.8 Limitation on Suits 66 5.9 Unconditional Rights of Holders to
Receive Principal and Interest 67 5.10 Restoration of Rights and Remedies 67
5.11 Rights and Remedies Cumulative 67 5.12 Delay or Omission Not Waiver 68 5.13
Control by Majority Holders 68 5.14 Waiver of Past Defaults 68 5.15 Undertaking
for Costs 69 5.16 Waiver of Stay or Extension Laws 69 5.17 Sale of Collateral 69
5.18 Action on the Notes 70       6. The Trustee 70       6.1 Certain Duties and
Responsibilities 70 6.2 Notice of Default 73 6.3 Certain Rights of Trustee 73
6.4 Not Responsible for Recitals or Issuance of Notes 76 6.5 May Hold Notes 77
6.6 Cash Held in Trust 77 6.7 Compensation and Reimbursement 77 6.8 Corporate
Trustee Required; Eligibility 78 6.9 Resignation and Removal; Appointment of
Successor 79 6.10 Acceptance of Appointment by Successor 80 6.11 Merger,
Conversion, Consolidation or Succession to Business of Trustee 81 6.12
Co-Trustees 81 6.13 Certain Duties of Trustee Related to Delayed Payment of
Proceeds 82 6.14 Authenticating Agents 83 6.15 Withholding 83 6.16
Representative for Holders Only; Agent for each other Secured Party 84 6.17
Representations and Warranties of the Bank 84 6.18 Electronic Communications 85
      7. Covenants 85       7.1 Payment of Principal and Interest 85 7.2
Maintenance of Office or Agency 86 7.3 Cash for Note Payments to be Held in
Trust 86 7.4 Existence of Issuer 88 7.5 Protection of Collateral 89 7.6 Opinions
as to Security Interests 91 7.7 Performance of Obligations 91 7.8 Negative
Covenants 92

 

 -ii- 

 

 

TABLE OF CONTENTS
(Continued)

 

    Page       7.9 Statement as to Compliance 94 7.10 Issuer May Not Consolidate
Except on Certain Terms 94 7.11 Successor Substituted 94 7.12 No Other Business
94 7.13 Acquisition of Assets 95 7.14 Reporting 95 7.15 Certain Tax Matters 95
7.16 Restricted Transactions 97 7.17 [Reserved] 97 7.18 Compliance with Laws 97
      8. Supplemental Indentures 97       8.1 Supplemental Indentures Without
Consent of Holders of Notes 97 8.2 Supplemental Indentures With Consent of
Holders of Notes 99 8.3 Execution of Supplemental Indentures 99 8.4
Determination of Effect on Holders 101 8.5 Effect of Supplemental Indentures 101
8.6 Reference in Notes to Supplemental Indentures 101       9. Redemption of
Notes 102       9.1 Optional Redemption 102 9.2 Tax Redemption 103 9.3
Redemption Procedures 103 9.4 Notes Payable on Redemption Date 104       10.
Accounts, Accountings and Releases 105       10.1 Collection of Cash 105 10.2
Collection Account 106 10.3 Transaction Accounts 108 10.4 Reinvestment of Funds
in Accounts; Reports by Trustee 111 10.5 Accountings 113 10.6 Release of
Collateral 118 10.7 Procedures Relating to the Establishment of Accounts
Controlled by the Trustee 120 10.8 Section 3(c)(7) Procedures 120       11.
Application of Cash 121       11.1 Disbursements of Cash from Payment Account
121

 

 -iii- 

 

 

TABLE OF CONTENTS
(Continued)

 

    Page       12. Sale of Portfolio Assets; Purchase of Additional Portfolio
Assets 122       12.1 Sales of Portfolio Assets 122 12.2 Acquisition of
Portfolio Assets; Eligible Investments 124 12.3 Conditions Applicable to All
Sale and Purchase Transactions 125 12.4 Calculation of Required Contributions
and Withdrawals by the Sole Member under the Equity Contribution Agreement 129  
    13. Relations Among Holders 129       13.1 Relations among Holders 129 13.2
Standard of Conduct 130       14. Miscellaneous 130       14.1 Form of Documents
Delivered to Trustee 130 14.2 Acts of Holders 131 14.3 Notices, etc., to
Trustee, the Issuer, the Collateral Manager, the Collateral Administrator, the
Paying Agent, the Liquidation Agent 132 14.4 Notices to Holders; Waiver 133 14.5
Effect of Headings and Table of Contents 134 14.6 Successors and Assigns 134
14.7 Severability 134 14.8 Benefits of Indenture 135 14.9 Legal Holidays 135
14.10 Governing Law 135 14.11 Submission to Jurisdiction 135 14.12 WAIVER OF
JURY TRIAL 136 14.13 Counterparts 136 14.14 Acts of Issuer 136 14.15
Confidential Information 137       15. Assignment of Certain Agreements 138    
  15.1 Assignment of Collateral Management Agreement, Collateral Administration
Agreement, Equity Contribution Agreement, Master Loan Purchase Agreement and any
Master Participation Agreement 138

 

 -iv- 

 

 

TABLE OF CONTENTS
(Continued)

 

SCHEDULES AND EXHIBITS

 

Schedule  1 Initial Portfolio Assets       Exhibit A Forms of Notes   A1 Form of
Global Class A Note   A2 Form of Certificated Class A Note       Exhibit B Forms
of Transfer and Exchange Certificates   B1 Form of Transferor Certificate for
Transfer of Rule 144A Global Note or Certificated Note to Regulation S Global
Note   B2 Form of Purchaser Representation Letter for Certificated Notes   B3
Form of Transferor Certificate for Transfer of Certificated Note to Rule 144A
Global Note   B4 Form of Transferee Certificate of Rule 144A Global Note   B5
Form of Transferee Certificate of Regulation S Global Note       Exhibit C Form
of Beneficial Owner Certificate

 

 -v- 

 

 

INDENTURE (this Indenture), dated as of May 19, 2017 between MURRAY HILL FUNDING
II, LLC, a Delaware limited liability company (the Issuer) and U.S. Bank
National Association, as trustee (herein, together with its permitted successors
and assigns in the trusts hereunder, the Trustee).

 

PRELIMINARY STATEMENT

 

The Issuer is duly authorized to execute and deliver this Indenture to provide
for the Notes issuable as provided in this Indenture. Except as otherwise
provided herein, all covenants and agreements made by the Issuer herein are for
the benefit and security of the Secured Parties. The Issuer is entering into
this Indenture, and the Trustee is accepting the trusts created hereby, for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuer in
accordance with this Indenture’s terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Holders of the Notes, the Trustee, the Bank, the Collateral Administrator and
the Collateral Manager (collectively, the Secured Parties), all of its right,
title and interest in, to and under, in each case, whether now owned or
existing, or hereafter acquired or arising, (a) the Portfolio Assets as of the
Closing Date which the Issuer causes to be Delivered to the Trustee (directly or
through an intermediary or bailee, including the Custodian) herewith and all
payments thereon or with respect thereto, and all Portfolio Assets which are
Delivered to the Trustee (directly or through an intermediary or bailee,
including the Custodian) in the future pursuant to the terms hereof and all
payments thereon or with respect thereto, (b) each of the Accounts, and any
Eligible Investments purchased with funds on deposit in any of the Accounts, and
all income from the investment of funds therein and all other property standing
to the credit of each of the Accounts, (c) the Collateral Management Agreement,
the Collateral Administration Agreement, the Subscription Agreement, the Equity
Contribution Agreement, the Issuer Account Control Agreement and the Master Loan
Purchase Agreement, (d) all Cash delivered to the Trustee (or the Custodian) for
the benefit of the Secured Parties, (e) all accounts, chattel paper, general
intangibles, instruments, financial assets, security entitlements and investment
property, and all letter-of-credit rights and other supporting obligations
relating to the foregoing (in each case as defined in the UCC), (f) any other
property otherwise delivered to the Trustee (directly or through an intermediary
or bailee, including the Custodian) by or on behalf of the Issuer (including any
other securities or investments not listed above and whether or not constituting
Portfolio Assets or Eligible Investments), (g) any commercial torts claims and
(h) all proceeds with respect to the foregoing (the assets referred to in
(a) through (h) are collectively referred to as the Collateral).

 

 

 

 

The above Grant of Collateral is made in favor of the Trustee to hold in trust
to secure the Notes and certain other amounts payable by the Issuer as described
herein. Except as set forth in the Priority of Payments and Article 13 of this
Indenture, the Notes are secured by the Grant equally and ratably without
prejudice, priority or distinction between any Note and any other Note by reason
of difference in time of issuance or otherwise. The Grant is made to secure, in
accordance with the priorities set forth in the Priority of Payments and
Article 13 of this Indenture, (i) the payment of all amounts due on the Notes in
accordance with their terms, (ii) the payment of all other sums payable under
this Indenture, (iii) the payment of amounts owing by the Issuer under the
Collateral Administration Agreement and (iv) compliance with the provisions of
this Indenture, in each case as provided in this Indenture (collectively, the
Secured Obligations). The foregoing Grant shall, for the purpose of determining
the property subject to the Lien of this Indenture, be deemed to include any
interests in any securities and any investments granted to the Trustee by or on
behalf of the Issuer, whether or not such securities or investments satisfy the
Asset Eligibility Criteria or other criteria set forth in the definitions of
Portfolio Asset or Eligible Investments, as the case may be.

 

The Trustee acknowledges such Grant, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the terms hereof.

 

1.Definitions

 

1.1Definitions

 

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms. Except as otherwise
specified herein or as the context may otherwise require: (i) references to an
agreement or other document are to it as amended, supplemented, restated and
otherwise modified from time to time and to any successor document (whether or
not already so stated); (ii) references to a statute, regulation or other
government rule are to it as amended from time to time and, as applicable, are
to corresponding provisions of successor statues, regulations or other
governmental rules (whether or not already so stated); (iii) the word
“including” and correlative words shall be deemed to be followed by the phrase
“without limitation” unless actually followed by such phrase or a phrase of like
import; (iv) the word “or” is always used inclusively herein (for example, the
phrase “A or B” means “A or B or both,” not “either A or B but not both”),
unless used in an “either … or” construction; (v) references to a Person are
references to such Person’s successors and assigns (whether or not already so
stated); (vi) all references in this Indenture to designated “Articles”,
“Sections”, “sub-Sections” and other subdivisions are to the designated
articles, sections, sub-sections and other subdivisions of this Indenture; and
(vii) the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular article,
section, sub-section or other subdivision.

 

Acceleration Event: The meaning specified in Section 5.4(a).

 

Accounts: Collectively, (i) the Payment Account, (ii) the Collection Account,
(iii) the Expense Account, (iv) the Delayed-Draw/Committed Proceeds/Revolver
Account, (v) the Portfolio Gains Account and (vi) the Custodial Account. Each
Account shall be an Eligible Account.

 

Accredited Investor: The meaning set forth in Rule 501(a) of Regulation D of the
Securities Act.

 

Act and Act of Holders: The meanings specified in Section 14.2(a).

 

  Page 2

 

 

Additional Funding Asset: With respect to the Delayed Draw Funding Date, any
Portfolio Asset or Cash that is being acquired by the Issuer (including, in the
case of Cash, as a result of the Issuer’s receipt of the proceeds of issuance of
the applicable Notes being funded on the Delayed Draw Funding Date) on the
Delayed Draw Funding Date (determined on a settlement date basis).

 

Administrative Expenses: (i) Priority Administrative Expenses, (ii) fees,
expenses and other amounts due or accrued and payable by the Issuer to any
Person (other than the Collateral Manager) in respect of any fees or expenses
relating to the transactions contemplated or permitted under this Indenture and
the documents delivered pursuant to or in connection with the transactions
contemplated by this Indenture, any amendment or other modification of any such
documentation (including all legal and other fees and expenses incurred in
connection with the purchase or sale of any Portfolio Assets and any other
expenses and fees incurred in connection with the Portfolio Assets) or the
administration and maintenance of the Issuer and the Notes and (iii) indemnities
payable to any Person (other than the Collateral Manager) pursuant to any
Transaction Document; provided that Administrative Expenses shall not include
(a) any amounts due or accrued with respect to the actions taken on or in
connection with the Closing Date or in connection with the Subsequent Advance or
(b) amounts payable in respect of the Notes. To the extent funds standing to the
credit of the Expense Account are used to pay Administrative Expenses, Priority
Administrative Expenses then due and payable shall be paid (x) in the order of
priority set forth in the definition thereof and (y) prior to any other
Administrative Expenses then due and payable, and such other Administrative
Expenses shall be paid in the order set forth in the definition thereof.

 

Advance: Each advance made by the Initial Holder.

 

Advance Percentage: With respect to: (a) a Senior Secured (Type I) Loan, 65%,
(b) a Senior Secured (Type I Cov-Lite) Loan, 60%, (c) a Senior Secured (Type II)
Loan, 60%, (d) a Senior Secured (Type III) Loan, 50%, (e) a Senior Secured Last
Out (Type I) Loan, 50%, (f) a Traditional Second Lien Loan, 40%, (g) a Senior
Secured Last Out (Type II) Loan, 50%, (h) a Senior Secured (Type IV) Loan, 50%
and (i) with respect to Cash, 65%; provided, that any Cash deposited to (or
withdrawn from) the Delayed-Draw/Committed Proceeds/Revolver Account in
accordance with Section 10.3(d) (other than earnings from Eligible Investments
therein) shall have an Advance Percentage equal to the Advance Percentage of the
Delayed-Draw Loan, Committed Proceeds Asset or Revolver Loan, as applicable, to
which such Cash deposit (or withdrawal) relates.

 

Advance Value: With respect to any Portfolio Asset or Cash amount held by the
Issuer, (a) the Initial Market Value of such Portfolio Asset or Cash amount
multiplied by (b) the applicable Advance Percentage.

 

Affected Bank: A “bank” for purposes of Section 881 of the Code or an entity
affiliated with such a bank that is not any of the following: (x) a United
States Person, (y) an entity that treats all income from its Notes as
effectively connected with its conduct of a trade or business within the United
States (as such terms are used in Section 864(c) of the Code) or (z) in
compliance with FATCA and entitled to the benefits of an income tax treaty with
the United States under which withholding taxes on interest payments made by
obligors resident in the United States to such bank are reduced to 0%.

 

  Page 3

 

 

Affiliate: With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is an Officer or employee (a) of such
Person, (b) of any subsidiary or parent company of such Person or (c) of any
Person described in clause (i) above. For the purposes of this definition,
“control” of a Person shall mean the power, direct or indirect, (x) to vote more
than 50% of the securities having ordinary voting power for the election of
directors, managers or other governing position of such Persons or (y) to direct
or cause the direction of the management and policies of such Person (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).

 

Affiliated shall have the corresponding meaning.

 

Affiliated Loan: Any Loan with respect to which CION Investment Corporation or
any Affiliate thereof has a direct or indirect equity or similar interest in any
Obligor of such Loan.

 

Agent Members: Members of, or participants in, DTC, Euroclear or Clearstream.

 

Aggregate Outstanding Amount: With respect to any of the Notes as of any date,
the aggregate unpaid principal amount of such Notes Outstanding on such date.

 

Asset Eligibility Criteria: Criteria satisfied in respect of a Portfolio Asset
or prospective Portfolio Asset on any date of determination, including, but not
limited to, the trade date for the relevant purchase or acquisition thereof
(such trade date, the Portfolio Asset Trade Date) if:

 

(a)the obligation is a Loan, excluding any security that is not a permissible
collateral security for purposes of securing asset-backed securities that
satisfy the loan securitization exclusion under Section 248.10(c)(8) of the
Volcker Rule (12 C.F.R. Part 248);

 

(b)the obligation is denominated in USD and is neither convertible by the
related Portfolio Asset Obligor thereon or thereof into, nor payable in, any
other currency;

 

(c)the obligation constitutes a legal, valid, binding and enforceable obligation
of each related Portfolio Asset Obligor, enforceable against such person in
accordance with its terms;

 

(d)the obligation is not a lease;

 

(e)the obligation is a Senior Secured (Type I) Loan, a Senior Secured (Type I
Cov-Lite) Loan, a Senior Secured (Type II) Loan, a Senior Secured (Type III)
Loan, a Senior Secured (Type IV) Loan, a Senior Secured Last Out (Type I) Loan,
a Senior Secured Last Out (Type II) Loan or a Traditional Second Lien Loan;

 

(f)the obligation is not an Affiliated Loan;

 

(g)the obligation provides for a fixed amount of principal payable at no less
than par, in cash, no later than its stated maturity;

 

  Page 4

 

 

(h)the obligation provides for payments of interest on the principal amount
thereof at a rate per annum equal to either (i) a fixed rate or (ii) a floating
rate (subject to any applicable floor) that is computed based upon the sum of a
spread and a generally recognized floating interest rate index that is reset no
less frequently than semi-annually; provided, however, for the avoidance of
doubt no obligation which provides for or permits payments of interest on the
principal amount thereof on the basis of a Structured Coupon shall be permitted
under this clause (h);

 

(i)the obligation is not an obligation by which its terms provide for an
increase or decrease in the per annum interest rate payable thereon solely as a
function of the passage of time (other than as a result of any change in any
underlying index on which such rate is based); provided, however, for the
avoidance of doubt, this clause (i) shall not prevent the Issuer from acquiring
or holding a Loan which provides for the increase or decrease in the per annum
interest rate payable thereon in accordance with a matrix upon the occurrence of
certain specified events or upon the satisfaction or failure of certain
financial conditions;

 

(j)the obligation is in the form of, and is treated as, indebtedness for
U.S. Federal income tax purposes;

 

(k)no principal, interest, fee or other amount owing on such obligation that
became payable prior to the Portfolio Asset Trade Date remains unpaid;

 

(l)the obligation is not a Defaulted Obligation or Margin Stock;

 

(m)the Issuer would be entitled to receive all interest payments on such
obligation free of U.S. Federal or foreign withholding tax (except with respect
FATCA taxes or for withholding taxes that may be payable with respect to
commitment fees or other similar fees) or, in the case of foreign withholding
tax, would be entitled to receive “gross-up” payments that cover the full amount
of such withholding taxes;

 

(n)the obligation is not an obligation whose repayment is subject to substantial
non-credit related risk as determined by the Collateral Manager in its
reasonable discretion;

 

(o)the obligation is not an obligation that is the subject of an exchange or
conversion offer and has not been called for redemption or tender into any other
security or property that does not satisfy the Asset Eligibility Criteria;

 

(p)[reserved];

 

(q)the obligation is Registered;

 

(r)the obligation is not (i) a Bond, (ii) a Participation Interest or (iii) a
Synthetic Security;

 

(s)the obligation is not an Equity Security or, by its terms, convertible into
or exchangeable for an Equity Security at any time over its life or attached
with a warrant to purchase an Equity Security;

 

  Page 5

 

 

(t)the obligation is not a letter of credit and does not otherwise include or
support a letter of credit;

 

(u)the security interest granted by (i) the Issuer to the Trustee pursuant to
this Indenture in such Portfolio Asset is a valid perfected first priority
security interest; and (ii) if applicable, the seller to the Issuer and the
Trustee in such Portfolio Asset pursuant to the Master Loan Purchase Agreement
is a valid perfected first priority security interest; and

 

(v)either (i) the obligation is capable of being assigned or novated to, at a
minimum, commercial banks or financial institutions (irrespective of their
jurisdiction of organization) that are not then a lender or a member of the
relevant lending syndicate, without the consent of any Portfolio Asset Obligor
or any agent or (ii) the obligation is capable of being assigned (with
limitation) with the consent of any Portfolio Asset Obligor or any agent;
provided, however, clause (ii) shall not prevent the Issuer from acquiring or
holding a Loan that prohibits assignments to (1) the relevant Portfolio Asset
Obligor’s private equity sponsor and other affiliates, (2) competitors of the
relevant Portfolio Asset Obligor and its private equity sponsor and (3) parties
identified to the Collateral Manager or any of its affiliates in writing, and
other customary restrictions, provided that the Issuer may not acquire or hold a
Loan that includes limitations on assignments not described in clause (1), (2)
or (3) of this proviso.

 

Authenticating Agent: The Person designated by the Trustee to authenticate the
Notes on behalf of the Trustee pursuant to Section 6.14 hereof.

 

Authorized Representative: With respect to the Issuer, any director, Officer or
any other Person who is authorized to act for the Issuer in matters relating to,
and binding upon, the Issuer; provided that the Collateral Manager is not an
Authorized Representative of the Issuer. With respect to the Collateral Manager,
any Officer, employee, member or agent of the Collateral Manager who is
authorized to act for the Collateral Manager in matters relating to, and binding
upon, the Collateral Manager with respect to the subject matter of the request,
certificate or order in question. With respect to the Collateral Administrator,
any Officer, employee, partner or agent of the Collateral Administrator who is
authorized to act for the Collateral Administrator in matters relating to, and
binding upon, the Collateral Administrator with respect to the subject matter of
the request, certificate or order in question. With respect to the Trustee or
any other bank or trust company acting as trustee of an express trust or as
custodian, a Trust Officer. With respect to any Authenticating Agent, any
Officer of such Authenticating Agent who is authorized to authenticate the
Notes. With respect to the Note Registrar, any Officer, employee, member or
agent of the Note Registrar who is authorized to act for the Note Registrar in
matters relating to the Note Register. Each party may receive and accept a
certification of the authority of any other party as conclusive evidence of the
authority of any Person to act, and such certification may be considered as in
full force and effect until receipt by such other party of written notice to the
contrary.

 

Authorizing Resolution: With respect to (i) the Issuer, any action or resolution
taken by the Sole Member within the powers vested to it pursuant to the Issuer’s
Constitutive Documents and (ii) the Sole Member, any action taken by the board
of directors or managers of or any Officer of the Sole Member within the powers
vested to such Person or Persons pursuant to the Sole Member’s Constitutive
Documents, within the powers vested to it pursuant to the Constitutive Documents
of the Sole Member.

 

  Page 6

 

 

Balance: On any date, with respect to Cash or Eligible Investments in any
Account, the aggregate, without duplication, of the (i) current principal amount
of Cash, demand deposits, time account deposits, overnight bank deposits,
bankers’ acceptances and certificates of deposit; (ii) principal amount of any
interest-bearing Eligible Investments; and (iii) the accreted amount (but not
greater than the face amount) of any non-interest-bearing Eligible Investments
other than Cash.

 

Bank: U.S. Bank National Association, a national banking association with trust
powers organized under the laws of the United States (or any successor thereto
as Trustee under this Indenture), in its individual capacity, and not in its
capacity as Trustee, or any successor thereto.

 

Bankruptcy Law: The federal Bankruptcy Code, Title 11 of the United States Code,
as amended from time to time.

 

Bankruptcy Subordinated Class: The meaning specified in Section 13.1.

 

Bankruptcy Subordination Agreement: The meaning specified in Section 13.1.

 

Bond: A debt security (that is not a loan) that is issued by a corporation,
limited liability company, partnership or trust.

 

Business Day: A day on which commercial banks and foreign exchange markets
settle payments in New York, other than a Saturday, Sunday or other day that is
a legal holiday in the city in which the relevant Corporate Trust Office is
located or on which banks are authorized or obligated by law or executive order
to close in New York, New York.

 

Cash: Such funds denominated in currency of the United States of America as at
the time shall be legal tender for payment of all public and private debts in
the United States of America, including funds standing to the credit of an
Account.

 

Certificate of Authentication: The meaning specified in Section 2.1.

 

Certificated Note: A Note issued in the form of a definitive, fully-registered
note without coupons substantially in the applicable form attached as Exhibit A2
which shall be registered in the name of the owner thereof, duly executed by the
Issuer and authenticated by the Trustee as herein provided.

 

Certificated Security: The meaning specified in Section 8-102(a)(4) of the UCC.

 

Class A Notes: The Class A Notes issued pursuant to this Indenture and having
the characteristics specified in Section 2.3.

 

Clearing Agency: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

 

  Page 7

 

 

Clearing Corporation: (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of “clearing corporation” under
Section 8-102(a)(5) of the UCC.

 

Clearing Corporation Security: Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

 

Clearstream: Clearstream Banking, société anonyme, a corporation organized under
the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).

 

Closing Date: May 19, 2017.

 

Code: The U.S. Internal Revenue Code of 1986, as amended, and the Treasury
regulations promulgated thereunder.

 

Collateral: The meaning assigned in the Granting Clauses hereof.

 

Collateral Administration Agreement: An agreement dated as of the Closing Date
among the Issuer, the Collateral Manager and the Collateral Administrator.

 

Collateral Administrator: U.S. Bank National Association, acting as collateral
administrator under the Collateral Administration Agreement, and any successor
thereto in such capacity.

 

Collateral Change Event and Repayment Date Report: The meaning specified in
Section 10.5(b).

 

Collateral Change Event Notice: The meaning specified in the Equity Contribution
Agreement.

 

Collateral Change Trade Date: The meaning specified in the Equity Contribution
Agreement.

 

Collateral Management Agreement: The agreement dated as of the Closing Date,
between the Issuer and the Collateral Manager relating to the management of the
Portfolio Assets and the other Collateral by the Collateral Manager on behalf of
the Issuer.

 

Collateral Manager: CĪON Investment Management, LLC, a limited liability company
formed under the laws of the State of Delaware.

 

Collateral Manager Advances: The meaning specified in the Collateral Management
Agreement.

 

Collateral Manager Expenses: The meaning specified in the Collateral Management
Agreement.

 

Collection Account: The account established pursuant to Section 10.2, which
consists of the Principal Collection Subaccount, the Sold PI Loan Collection
Subaccount and the Interest Collection Subaccount.

 

  Page 8

 

 

Commitment Amount: With respect to any Portfolio Asset that is a Delayed-Draw
Loan or a Revolver Loan as of any date of determination, the maximum outstanding
principal amount of such Portfolio Asset that a registered holder of the amount
of such Portfolio Asset held by the Issuer would on such date be obligated to
fund (including all amounts previously funded and outstanding, whether or not
such amounts, if repaid, may be reborrowed).

 

Committed Delayed Draw Amount: The amount indicated under the column with the
sub-heading “Delayed Draw Notes”, with respect to the Delayed Draw Notes, in the
row labeled “Committed Amount” in the table in Section 2.3(b) below,
representing the commitment of the Initial Holder to subscribe for and fund
additional Delayed Draw Notes on the Delayed Draw Funding Date occurring after
the Closing Date in accordance with its obligations as Sole Member under the
Subscription Agreement.

 

Committed Proceeds Asset: A Portfolio Asset that is the subject of a Committed
Proceeds Transaction.

 

Committed Proceeds Transaction: Any transaction for the acquisition of a
Portfolio Asset listed in Schedule 1 hereto with respect to which, as of the
Closing Date, the Issuer has entered into a contractual commitment to acquire
such Portfolio Asset but for which the settlement date of such transaction has
not yet occurred.

 

Confidential Information: The meaning specified in Section 14.15(b).

 

Constitutive Documents: With respect to (i) the Issuer, the Issuer’s limited
liability company agreement dated May 12, 2017, as amended, revised or restated
from time to time and (ii) the Sole Member, the Sole Member’s limited liability
company agreement, dated as of May 12, 2017, as amended, revised or restated
from time to time.

 

Contribution: Each capital contribution made by the Sole Member to the Issuer in
accordance with the Equity Contribution Agreement.

 

Corporate Trust Office: The corporate trust office of the Trustee at which this
Indenture is administered, currently located at One Federal Street, Third Floor,
Boston, MA 02110, Attention: Global Corporate Trust Services – Murray Hill
Funding II, LLC and, for transfer purposes and presentment, U.S. Bank Global
Corporate Trust Services, 111 Fillmore Avenue East, St. Paul, MN 55107-1402,
Attention: Bond Transfer Services-EP-MN-WS2N- Murray Hill Funding II, LLC; or,
in each such case, such other address as the Trustee may designate from time to
time by notice to the Holders of the Notes, the Collateral Manager and the
Issuer or the principal corporate trust office of any successor Trustee.

 

Costs of Assignment: With respect to any Portfolio Asset, the sum of (a) any
costs of any purchase, exchange, sale, transfer or assignment transaction with
respect to such Portfolio Asset that would be paid by a Person effecting such
transaction under the terms of such Portfolio Asset or otherwise actually
imposed on such Person by any applicable trustee, administrative agent,
registrar, borrower or obligor incurred in connection with any such transaction
with respect to such Portfolio Asset (including, without limitation, any amounts
reimbursable by such person in respect of any tax or other governmental charge
incurred with respect thereto), (b) any reasonable expenses that would be
incurred by such Person in connection with any such transaction and (c) any
reasonable administrative, legal or accounting fees, costs and expenses
(including, without limitation, any fees and expenses of the trustee or of
outside counsel to the obligor on such Portfolio Asset) that would be incurred
by such Person in connection with any such transaction.

 

  Page 9

 

 

Counterparty: Murray Hill Funding, LLC.

 

Custodial Account: The account established pursuant to Section 10.3(b).

 

Custodian: The meaning specified in the first sentence of Section 3.2(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.

 

Daily Report: The meaning specified in Section 10.5(b).

 

Default: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would unless cured or waived become, an Event of Default.

 

Defaulted Obligation: Any Portfolio Asset as to which one or more of the
following has occurred: (a) there has occurred a default as to the payment of
principal and/or interest and/or capitalized interest (without regard to any
notice requirement or grace period) (provided that such default may continue for
a period of up to five Business Days from the date of such default), (b) there
has occurred any other default with respect to such Portfolio Asset that in the
reasonable opinion of the Liquidation Agent will likely result in a default as
to the payment of principal and/or interest on such Portfolio Asset under the
Underlying Instrument (whether upon any acceleration thereof or otherwise),
(c) there has occurred a default as to the payment of principal and or interest
which continues for a period of five Business Days on any other material
obligation of any Portfolio Asset Obligor on such Portfolio Asset that is senior
or pari passu in right of payment to such Portfolio Asset and such default
would, upon the delivery of such notice, constitute a default, event of default
or similar condition or event (howsoever described) under the terms of the
instrument or agreement pursuant to which such Portfolio Asset was issued or
created, (d) a bankruptcy or insolvency event has occurred with respect to any
obligor on such Portfolio Asset or (e) there has been effected any modification,
amendment or waiver to any Underlying Instrument or any exchange or other
restructuring involving a Portfolio Asset that either (i) impacts the final
maturity date, interest rate or principal balance of the Portfolio Asset or
(ii) eliminates or modifies any covenant (including, without limitation, any
affirmative, negative or financial covenant) in the Underlying Instrument,
unless in all cases the Liquidation Agent has notified the Collateral Manager
that it does not consent to such modification, amendment or waiver or exchange
or restructuring; provided that, in each of the cases set forth in clauses (a)
through (d) above, such Portfolio Asset will only constitute a Defaulted
Obligation for so long as such default has not been cured or waived (excluding
any waiver granted by the Collateral Manager, the Sole Member, the Issuer or any
entity which controls, is controlled by or under common control with any of the
foregoing (whether such control is de jure or de facto) unless the Liquidation
Agent has consented to such waiver).

 

  Page 10

 

 

Delayed Draw Funding Date: June 19, 2017, as applicable, or another date on
which the Issuer, the Initial Holder and UBS agree in writing with notice to the
Trustee no later than five Business Days in advance thereof that the Delayed
Draw Global Notes shall be funded.

 

Delayed Draw Global Notes or Delayed Funding Notes: Collectively, any Delayed
Draw Regulation S Global Note and any Delayed Draw Rule 144A Global Note,
together representing the Notes funded on the Delayed Draw Funding Date, that
were issued by the Issuer on the Closing Date.

 

Delayed Draw Regulation S Global Note: Any Regulation S Global Note that has the
CUSIP Number U61747 AB4.

 

Delayed Draw Rule 144A Global Note: Any Rule 144A Global Note that has the CUSIP
Number 62706L AB6.

 

Delayed-Draw Loan: Any Loan with respect to which the Issuer is obligated to
make or otherwise fund future term-loan advances to a borrower, but such future
term-loan advances may not be paid back and reborrowed.

 

Delayed-Draw/Committed Proceeds/Revolver Account: The account established
pursuant to Section 10.3(d).

 

Deliver or Delivered or Delivery: The taking of the following steps:

 

(i)in the case of each Certificated Security (other than a Clearing Corporation
Security) and Instrument,

 

(a)causing the delivery of such Certificated Security or Instrument to the
Custodian by registering the same in the name of the Custodian or its affiliated
nominee or by endorsing the same to the Custodian or in blank,

 

(b)causing the Custodian to indicate continuously on its books and records that
such Certificated Security or Instrument is credited to the applicable Account,
and

 

(c)causing the Custodian to maintain continuous possession of such Certificated
Security or Instrument;

 

(ii)in the case of each Uncertificated Security (other than a Clearing
Corporation Security),

 

(a)causing such Uncertificated Security to be continuously registered on the
books of the issuer thereof in the name of the Custodian, and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Uncertificated Security is credited to the applicable Account;

 

  Page 11

 

 

(iii)in the case of each Clearing Corporation Security,

 

(a)causing the relevant Clearing Corporation to credit such Clearing Corporation
Security to a securities account in the name of the Custodian, and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Clearing Corporation Security is credited to the applicable Account;

 

(iv)in the case of each security issued or guaranteed by the United States of
America or agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank (FRB) (each such security, a
Government Security),

 

(a)causing the creation of a Security Entitlement to such Government Security by
the credit of such Government Security to a securities account in the name of
the Custodian at such FRB, and

 

(b)causing the Custodian to indicate continuously on its books and records that
such Government Security is credited to the applicable Account;

 

(v)in the case of each Security Entitlement with respect to a Financial Asset
not governed by clauses (i) through (iv) above,

 

(a)causing the relevant Securities Intermediary to indicate on its books and
records that the underlying Financial Asset has been credited to the Custodian’s
securities account,

 

(b)causing such Securities Intermediary to make entries on its books and records
continuously identifying such Financial Asset as belonging to the Custodian and
continuously indicating on its books and records that such Financial Asset is
credited to the Custodian’s securities account, and

 

(c)causing the Custodian to indicate continuously on its books and records that
such Security Entitlement (or all rights and property of the Custodian
representing such Security Entitlement) is credited to the applicable Account;

 

(vi)in the case of Cash,

 

(a)causing the delivery of such Cash to the Custodian,

 

(b)causing the Custodian to credit such Cash to the applicable Account or
sub-account, and

 

(c)causing the Custodian to indicate continuously on its books and records that
such Cash is credited to the applicable Account; and

 

  Page 12

 

 

(vii)in the case of each general intangible, causing the filing of a Financing
Statement with the UCC filing section of the Delaware Department of State,
naming the Issuer as debtor and the Trustee as secured party and describing such
property as the collateral or indicating that the collateral includes “all
assets” or “all personal property” of the Issuer (or a similar description).

 

In addition, the Collateral Manager on behalf of the Issuer will obtain any and
all consents required by the Underlying Instruments relating to any general
intangibles for the transfer of ownership and/or pledge of Collateral hereunder
(except to the extent that the requirement for such consent is rendered
ineffective under Sections 9-406, 9-408 or 9-409 of the UCC).

 

Determination Date: The last day of each Monthly Period.

 

Dollar, USD or $: Such coin or currency of the United States of America as at
the time shall be legal tender for all debts, public and private.

 

DTC: The Depository Trust Company, its nominees, and their respective
successors.

 

Due Date: Each date on which any payment is due on a Portfolio Asset, Eligible
Investment or other Financial Asset held by the Issuer in accordance with its
terms.

 

Eligible Account: A deposit or securities account payable on demand and
maintained with the corporate trust department of a federal or state chartered
depository institution or trust company that, in either case, has a combined
capital and surplus of at least U.S.$50,000,000 and has corporate trust powers,
provided that any state chartered depository institution or trust company is
subject to regulation regarding fiduciary funds substantially similar to 12
C.F.R. § 9.10(b). No Eligible Account shall be evidenced by a certificate of
deposit, passbook or other similar instrument.

 

Eligible Investment Required Ratings: (a) If such obligation or security (i) has
both a long-term and a short-term credit rating from Moody’s, such ratings are
“Aa3” (or then-equivalent grade) or better (not on credit watch for possible
downgrade) and “P-1” (or then-equivalent grade) (not on credit watch for
possible downgrade), respectively, (ii) has only a long-term credit rating from
Moody’s, such rating is “Aaa” (or then-equivalent grade) (not on credit watch
for possible downgrade) or (iii) has only a short-term credit rating from
Moody’s, such rating is “P-1” (or then-equivalent grade) (not on credit watch
for possible downgrade) and (b) “A-1” (or then-equivalent grade) or better (or,
in the absence of a short-term credit rating, a long-term credit rating of “A+”
(or then-equivalent grade) or better) from S&P.

 

Eligible Investments: Either Cash, or any Dollar investment that, at the time it
is Delivered (directly or through an intermediary), (x) matures not later than
the Business Day immediately preceding the Payment Date immediately following
the date of Delivery thereof (or such earlier date as expressly provided
herein), and (y) is one or more of the following obligations or securities:

 

(i)[reserved];

 

  Page 13

 

 

(ii)deposit and trust accounts payable on demand with any depository institution
or trust company incorporated under the laws of the United States of America or
any state thereof (including the Bank) and subject to supervision and
examination by Federal and/or State banking authorities so long as the
commercial paper and/or the debt obligations of such depository institution or
trust company (or, in the case of the principal depository institution in a
holding company system, the commercial paper or debt obligations of such holding
company) at the time of such investment or contractual commitment providing for
such investment have the Eligible Investment Required Ratings; and

 

(iii)[reserved];

 

provided that (1) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities as mature (or are
putable at par to the issuer thereof) no later than the Business Day prior to
the next Payment Date; and (2) none of the foregoing obligations or securities
shall constitute Eligible Investments if (a) such obligation or security has an
“f”, “r”, “p”, “pi”, “q” or “t” subscript (or then-equivalent subscript)
assigned by S&P, (b) all, or substantially all, of the remaining amounts payable
thereunder consist of interest and not principal payments, (c) interest payments
with respect to such obligations or securities or proceeds of disposition would
be subject to withholding taxes (except with respect to FATCA taxes) by any
jurisdiction if received by the Sole Member unless, in the case of non-U.S.
withholding tax, the payor is required to make “gross-up” payments that cover
the full amount of any such withholding tax, (d) such obligation or security is
secured by real property, (e) such obligation or security is purchased at a
price greater than 100% of the principal or face amount thereof, (f) such
obligation or security is subject of a tender offer, voluntary redemption,
exchange offer, conversion or other similar action, (g) in the Collateral
Manager’s judgment (as certified to the Trustee in writing), such obligation or
security is subject to material non-credit related risks, (h) such obligation is
a Structured Finance Obligation, (i) such obligation or security is represented
by a certificate of interest in a grantor trust, (j) such obligation or security
would not be treated as “cash equivalents” for purposes of Section
__.10(c)(8)(iii)(A) of the regulations implementing the Volcker Rule in
accordance with any applicable interpretive guidance thereunder or (k) is not
either (A) a permitted domestic government obligation for purposes of Section
__.6(a) of the regulations implementing the Volcker Rule in accordance with any
applicable interpretive guidance thereunder or (B) an identified banking product
for purposes of Section __.2(h)(2)(ii) of the regulations implementing the
Volcker Rule in accordance with any applicable interpretive guidance thereunder.
Eligible Investments may include, without limitation, those investments issued
by or made with the Bank or for which the Bank or the Trustee or an Affiliate of
the Bank or the Trustee provides services and receives compensation.

 

Enforcement Event: The meaning specified in Section 11.1(c).

 

Equity Contribution Agreement: The Contribution Agreement dated as of the
Closing Date between the Sole Member, the Issuer, the Trustee and the Collateral
Manager.

 

  Page 14

 

 

Equity Security: Any security that by its terms does not provide for periodic
payments of interest at a stated coupon rate and repayment of principal at a
stated maturity and any other security or obligation that at the time of
acquisition, conversion or exchange does not satisfy the requirements of a
Portfolio Asset.

 

ERISA: The United States Employee Retirement Income Security Act of 1974, as
amended.

 

Euroclear: Euroclear Bank S.A./N.V.

 

Event of Default: The meaning specified in Section 5.1.

 

Exchange Act: The U.S. Securities Exchange Act of 1934, as amended.

 

Expense Account: The account established pursuant to Section 10.3(c).

 

FATCA: Sections 1471 through 1474 of the Code, any current or future regulations
or official interpretations thereof, any agreement entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreements (and related
implementing regulatory legislation, rules, regulations or practices) entered
into in connection with the foregoing.

 

FATCA Compliance: Compliance with FATCA, as necessary so that no tax will be
imposed or withheld thereunder in respect of payments to or for the benefit of
the Issuer.

 

Federal Funds (Effective) Rate: For any date, the rate set forth on Reuters Page
FEDFUNDS as the “Federal Funds (Effective)” rate for that day (or if such Page
or rate is not available, the rate set forth in the Federal Reserve publication
H.15(519) for such day opposite the caption “Federal Funds (Effective)” in such
publication).

 

Financial Asset: The meaning specified in Section 8-102(a)(9) of the UCC.

 

Financing Statements: The meaning specified in Section 9-102(a)(39) of the UCC.

 

GAAP: The meaning specified in Section 6.3(j).

 

Global Master Repurchase Agreement: The TBMA/ISMA Global Master Repurchase
Agreement (2000 Version) dated as of May 15, 2017 (including any annex,
confirmation and any transaction supplement exchanged thereunder and as amended,
modified or otherwise supplemented from time to time) between the Counterparty
and UBS.

 

Global Note: Any Regulation S Global Note or Rule 144A Global Note.

 

Government Security: The meaning specified in the definition of “Deliver or
Delivered or Delivery”.

 

Governmental Authority: The government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

  Page 15

 

 

Grant or Granted: To grant, bargain, sell, convey, assign, transfer, mortgage,
pledge, permit to arise or otherwise transfer a Lien or security interest in and
right of setoff against, deposit, set over and confirm. A Grant of Collateral,
or of any other instrument, shall include all rights, powers and options (but
none of the obligations) of the granting party thereunder (whose exercise may be
suspended until the occurrence of a Default of the Secured Obligations allowing
enforcement over the Collateral), including the immediate continuing right to
claim for, collect, receive and receipt for principal and interest payments in
respect of Collateral, and all other Cash payable thereunder, to give and
receive notices and other communications, to make waivers or other agreements,
to exercise all rights and options, to bring Proceedings in the name of the
granting party or otherwise, and generally to do and receive anything that the
granting party is or may be entitled to do or receive thereunder or with respect
thereto.

 

Holder: With respect to any Note, the Person whose name appears on the Note
Register as the registered holder of such Note.

 

Illiquid Asset: Any Portfolio Asset with respect to which either (a) the
Collateral Manager (if no Event of Default has occurred and is continuing),
(b) the Liquidation Agent (when exercising its rights to direct the disposition
of such Portfolio Asset under Section 12.1(c)) or (c) the Trustee (when
attempting to dispose of such Portfolio Asset pursuant to Article 5 and not at
the direction of the Liquidation Agent pursuant to Section 12.1(c)) has made
commercially reasonable efforts (or, in the case of (b), the Issuer or Trustee
at the Liquidation Agent’s direction has made commercially reasonable efforts)
to dispose of such Portfolio Asset for at least 90 days but has been unable to
sell such Portfolio Asset and in the Liquidation Agent’s commercially reasonable
judgment such Portfolio Asset is not expected to be saleable for the foreseeable
future.

 

Indebtedness: With respect to any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all guarantees by such Person of
Indebtedness of others, (h) all capital lease obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.

 

Indenture: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

  Page 16

 

 

Independent: As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Professional Conduct of the American
Institute of Certified Public Accountants.

 

Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Collateral Manager and their
Affiliates.

 

Initial Funded Global Notes or Initial Funded Notes: Collectively, the Initial
Funded Regulation S Global Note and the Initial Funded Rule 144A Global Note,
together representing the Notes issued by the Issuer on the Closing Date.

 

Initial Funded Regulation S Global Note: The Regulation S Global Note (CUSIP
Number U61747 AA6).

 

Initial Funded Rule 144A Global Note: The Rule 144A Global Note (CUSIP Number
62706L AA8).

 

Initial Holder: Murray Hill Funding, LLC.

 

Initial Market Value:

 

(a)With respect to any Portfolio Asset that is:

 

(i)being acquired by the Issuer for cash consideration, the acquisition price
payable by the Issuer for such Portfolio Asset (determined inclusive of the
related Costs of Assignment payable by the Issuer in connection with such
acquisition but exclusive of accrued interest and capitalized interest); or

 

(ii)being contributed by or on behalf of the Sole Member pursuant to the terms
of the Equity Contribution Agreement, the net cash proceeds that would be
received by the Issuer from the sale or other disposition of such Portfolio
Asset by the Issuer (as determined by the Collateral Manager in good faith,
subject and without prejudice to UBS’ rights under Section 12.2(a)(v)) if the
Issuer entered into a binding commitment to sell or otherwise dispose of such
Portfolio Asset on the applicable trade date of the relevant contribution,
exclusive of accrued interest and capitalized interest and net of the related
Costs of Assignment;

 

provided in each case that (A) the Initial Market Value of any Portfolio Asset
(or applicable portion thereof) shall be deemed to have been decreased by a
pro rata portion of such Initial Market Value equal to any portion of the
Principal Balance thereof that is being sold or otherwise disposed of by the
Issuer or repaid by the applicable Portfolio Asset Obligor on or after the date
of acquisition thereof by the Issuer and (B) the Initial Market Value of any
Sold Participation Interest Loan shall be zero; and

 

  Page 17

 

 

(b)with respect to any Cash, 100% of the face amount thereof.

 

Insolvency Event: With respect to any Person, an event that occurs when such
Person shall (i) be dissolved (other than pursuant to a consolidation,
amalgamation or merger); (ii) become adjudicated insolvent or unable to pay its
debts or fail or admit in writing its inability generally to pay its debts as
they become due; (iii) make a general assignment, arrangement or composition
with or for the benefit of its creditors; (iv) institute or have instituted
against it a Proceeding seeking a judgment of insolvency or bankruptcy or any
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition shall be presented for its winding-up
or liquidation, and, in the case of any such Proceeding or petition instituted
or presented against it, such Proceeding or petition (x) results in a judgment
of insolvency or bankruptcy or the entry of an order for relief or the making of
an order for its winding-up or liquidation or (y) is not dismissed, discharged,
stayed or restrained in each case within 60 days of the institution or
presentation thereof; (v) have a resolution passed by such Person’s board of
directors or shareholder (or, in the case of a limited partnership, by the board
of directors of the general partner of such limited partnership) for such
Person’s winding-up, official management or liquidation (other than pursuant to
a consolidation, amalgamation or merger); (vi) seek or become subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
another trustee, another custodian or other similar official for it or for all
or substantially all its assets, in each case in connection with its bankruptcy
insolvency, winding-up or liquidation; (vii) have a secured party take
possession of all or substantially all its assets (other than delivery of the
Collateral pursuant to this Indenture) or have a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party shall
maintain possession, or any such process shall not be dismissed, discharged,
stayed or restrained, in each case within 60 days thereafter; (viii) cause or
become subject to any event with respect to it which, under the applicable laws
of any jurisdiction, has an analogous effect to any of the events specified in
clauses (i) to (vii) (inclusive); or (ix) take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts.

 

Instrument: The meaning specified in Section 9-102(a)(47) of the UCC.

 

Interest Collection Subaccount: The meaning specified in Section 10.2(a).

 

Interest Collections: With respect to any Monthly Period, (a) all collections of
interest, capitalized interest, fees and other amounts (other than Principal
Collections) paid in respect of any Portfolio Asset and received by the Issuer
during such Monthly Period (whether or not directly from the relevant Portfolio
Asset Obligor), including the portion of the proceeds of any sale properly
attributable to any of the foregoing and (b) with respect to Eligible
Investments credited to the Interest Collection Subaccount at any time during
such Monthly Period, all interest paid on, and proceeds of, such Eligible
Investments.

 

Investment Company Act: The U.S. Investment Company Act of 1940, as amended from
time to time, and the rules promulgated thereunder.

 

  Page 18

 

 

Issuer: The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.

 

Issuer Account Control Agreement: The Account Control Agreement dated as of the
Closing Date between the Issuer, the Trustee and U.S. Bank National Association,
as Custodian.

 

Issuer Order and Issuer Request: A written order or request (which may be a
standing order or request) to be provided by the Issuer or by the Collateral
Manager on behalf of the Issuer in accordance with the provisions of this
Indenture, dated and signed in the name of the Issuer by an Authorized
Representative of the Issuer, or, in the case of an order or request executed by
the Collateral Manager on behalf of the Issuer, by an Authorized Representative
of the Collateral Manager. For the avoidance of doubt, an order or request
provided in an email or other electronic communication by an Authorized
Representative of the Issuer (or, to the extent permitted by the preceding
sentence, by an Authorized Representative of the Collateral Manager on behalf of
the Issuer) shall constitute an Issuer Order, unless the Trustee otherwise
requests that such Issuer Order be in writing.

 

Letter Agreement: The Letter Agreement dated as of the Closing Date between the
Issuer, CĪON Investment Management, LLC, as agent and UBS (together with the
omnibus consent contemplated thereby).

 

Lien: With respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

Liquidation Agent: UBS AG in its capacity as liquidation agent, as appointed by
the Issuer pursuant to the appointment letter dated the date hereof (the
Liquidation Agent Appointment Letter) between the Issuer and UBS AG, and its
permitted successors and assigns, until such time (if any) that such appointment
is terminated in accordance with terms of the Liquidation Agent Appointment
Letter. If (a) UBS AG in its capacity as Liquidation Agent, and its permitted
successors and assigns, is terminated in accordance with the terms of the
Liquidation Agent Appointment Letter, (b) the “Repurchase Date” under the Global
Master Repurchase Agreement has occurred and all obligations of the Counterparty
to UBS AG, and its permitted successors and assigns, thereunder have been paid
in full or (c) an “Event of Default” with respect to which UBS AG, London Branch
is the “Defaulting Party” (as each such term is defined in the Global Master
Repurchase Agreement) or an event of default by UBS AG under any other
Transaction Document has occurred and is continuing, any provision of this
Indenture or any other Transaction Document giving the Liquidation Agent any
voting, approval, consent or third-party beneficiary rights shall be of no
further force or effect.

 

Liquidation Agent Appointment Letter: The meaning specified in the definition of
Liquidation Agent.

 

  Page 19

 

 

Loan: Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement or other similar credit agreement that does
not permit any future advances to be made to the borrower under the Underlying
Instruments relating thereto (including, without limitation, the reborrowing of
any amount previously repaid by the borrower thereunder) at any time after the
date of acquisition thereof by the Issuer.

 

Majority Holders: The Holders of Notes representing more than 50% of the
Aggregate Outstanding Amount of the Notes.

 

Margin Stock: The meaning specified under Regulation U.

 

Master Participation Agreement: Collectively, the documentation providing for
any sale by the Issuer of Participation Interests in any of the Portfolio Assets
pursuant to and in accordance with Section 12.3(d).

 

Master Loan Purchase Agreement: The Master Loan Purchase Agreement dated as of
the Closing Date between the Sole Member and the Issuer.

 

Material Adverse Effect: A material adverse effect on (a) the business, assets,
operations or condition, financial or otherwise, of the Issuer taken as a whole,
(b) the ability of the Issuer or the Sole Member to perform any of its
obligations under the Notes or any other Transaction Document to which it is a
party or (c) the rights of or benefits available to any of the Holders or the
Trustee under the Notes or any of the other Transaction Documents.

 

Maturity: With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity, on any Redemption Date, or by declaration of acceleration or
otherwise.

 

Monthly Date: The meaning specified in the definition of “Monthly Period”.

 

Monthly Period: Each period from, and including, the 1st calendar day of each
calendar month (each, a Monthly Date) to, but excluding, the next following
Monthly Date, except that (a) the initial Monthly Period will commence on, and
include, the Closing Date and will end on, but exclude, the 1st day of June 2017
and (b) the final Monthly Period will end on, but exclude, the date on which the
Notes are paid in full or otherwise cancelled.

 

Moody’s: Moody’s Investors Service, Inc. and any successor thereto.

 

Moody’s Rating: The monitored publicly available rating or the monitored
estimated rating expressly assigned to a debt obligation (or facility) by
Moody’s that addresses the full amount of the principal and interest promised.

 

MPA Counterparty: With respect to any Master Participation Agreement, the Person
acquiring Participation Interests thereunder.

 

Non-Permitted ERISA Holder: As defined in Section 2.11(c).

 

Non-Permitted Holder: As defined in Section 2.11(b).

 

  Page 20

 

 

Note Register and Note Registrar: The respective meanings specified in
Section 2.5(a).

 

Notes: The Class A Notes.

 

Obligor: Any Portfolio Asset Obligor and any issuer, obligor or guarantor in
respect of an Eligible Investment or other loan or security, whether or not
Collateral.

 

Offer: As defined in Section 10.6(c).

 

Officer: (a) With respect to the Issuer, the Sole Member or any Person
authorized thereby to take any and all actions necessary to consummate the
transactions contemplated by the Transaction Documents; (b) with respect to any
other entity that is a partnership, any general partner thereof or any Person
authorized by such entity; (c) with respect to any other entity that is a
limited liability company, any member thereof or any Person authorized by such
entity; and (d) with respect to the Trustee or the Collateral Administrator and
any bank or trust company acting as trustee of an express trust or as custodian
or agent, any vice president or assistant vice president of such entity or any
officer customarily performing functions similar to those performed by a vice
president or assistant vice president of such entity.

 

offshore transaction: The meaning specified in Regulation S.

 

Opinion of Counsel: A written opinion addressed to the Trustee (or upon which
the Trustee is permitted to rely) and the Issuer, in form and substance
reasonably satisfactory to the Trustee, of a nationally or internationally
recognized and reputable law firm. Whenever an Opinion of Counsel is required
hereunder, such Opinion of Counsel may rely on opinions of other counsel who are
so satisfactory, which opinions of other counsel shall accompany such Opinion of
Counsel and shall either be addressed to the Trustee or shall state that the
Trustee shall be entitled to rely thereon.

 

Optional Redemption: A redemption of the Notes in accordance with Section 9.1.

 

Other Plan Law: Any State, local, Federal or non-U.S. laws or regulations that
are substantially similar to the prohibited transaction provisions of ERISA or
Section 4975 of the Code.

 

Outstanding: With respect to the Notes, as of any date of determination, all of
the Notes theretofore authenticated and delivered under this Indenture, except:

 

(i)Notes theretofore canceled by the Note Registrar or delivered to the Note
Registrar for cancellation in accordance with the terms of Section 2.9 (or
registered in the Note Register on the date the Indenture is discharged in
accordance with Section 4.1(d));

 

(ii)Notes for whose payment funds in the necessary amount have been theretofore
irrevocably deposited with the Trustee or any Paying Agent in trust for the
Holders of such Notes pursuant to Section 4.1(a)(ii);

 

  Page 21

 

 

 

(iii)Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
“Protected Purchaser” (within the meaning of Section 8-303 of the UCC); and

 

(iv)Notes alleged to have been mutilated, defaced, destroyed, lost or stolen for
which replacement Notes have been issued as provided in Section 2.6;

 

provided that in determining whether the Holders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, Notes owned by the Issuer shall be
disregarded and deemed not to be Outstanding (except that, in determining
whether the Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only Notes that a Trust
Officer of the Trustee actually knows to be so owned shall be so disregarded).

 

Overlap Period: The meaning specified in Section 2.7(a).

 

Participation Interest: A participation interest in (e.g., an equitable
assignment or other beneficial but not record ownership of) a Loan.

 

Paying Agent: Any Person authorized by the Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer as specified in Section 7.2.

 

Payment Account: The account established pursuant to Section 10.3(a).

 

Payment Date: Each date occurring ten Business Days after the last day of any
Monthly Period.

 

Payment Date Report: The meaning specified in Section 10.5(a).

 

Permitted Liens: (i) Liens arising under the Transaction Documents in favor of
the Trustee for the benefit of the Trustee and other Secured Parties, (ii) tax
Liens for taxes not yet due and payable or the amount or validity of which is
being contested in good faith by appropriate proceedings and for which adequate
reserves are maintained on the Issuer’s books in accordance with GAAP and
(iii) Liens permitted or arising under any Underlying Instrument.

 

Person: An individual, corporation (including a business trust), partnership,
limited partnership, limited liability company, joint venture, association,
joint stock company, trust (including any beneficiary thereof), unincorporated
association or government or any agency or political subdivision thereof.

 

Plan Asset Regulation: U.S. Department of Labor regulations, 29 C.F.R.
§2510.3-101, as modified by Section 3(42) of ERISA.

 

Portfolio: At any time, all Portfolio Assets, Cash and Eligible Investments held
by the Issuer at such time.

 

  Page 22

 

 

Portfolio Asset: A Loan or any portion thereof (other than any Sold
Participation Interest Loan) that on its Portfolio Asset Trade Date satisfies
the Asset Eligibility Criteria. Unless the context otherwise requires, all
references to a Portfolio Asset will refer to a Loan or portion thereof (other
than any Sold Participation Interest Loan) held by the Issuer.

 

Portfolio Asset Obligor: In relation to any Portfolio Asset, the borrower or
issuer of or obligor on the Portfolio Asset. In addition, “Portfolio Asset
Obligor”, unless the context otherwise requires, shall also refer to any
guarantor of or other obligor on the Portfolio Asset.

 

Portfolio Asset Trade Date: The meaning set forth in the definition of “Asset
Eligibility Criteria”; provided that for purposes of the contribution of a Loan
to the Issuer pursuant to the Equity Contribution Agreement, the date of such
contribution shall be deemed to be the Portfolio Asset Trade Date of such Loan.

 

Portfolio Gains Account: As defined in Section 10.3(e).

 

Post-Restructuring Notice: As defined in Section 7.5(e).

 

Principal Balance: Subject to Section 1.2, with respect to (a) any item of
Collateral (other than a Delayed-Draw Loan or a Revolver Loan), the outstanding
principal amount of such Collateral (excluding any capitalized interest) and
(b) any Delayed-Draw Loan or a Revolver Loan, the outstanding principal of the
Delayed-Draw Loan or a Revolver Loan (excluding any capitalized interest), plus
(except as expressly set forth herein) any undrawn commitments that have not
been irrevocably reduced or withdrawn with respect to the Delayed-Draw Loan or a
Revolver Loan.

 

Principal Collections: With respect to any Monthly Period, (a) all collections
of principal on a Portfolio Asset (excluding (i) any capitalized interest and
(ii) any collections of principal on a Revolver Loan deposited into the
Delayed-Draw/Committed Proceeds/Revolver Account in accordance with
Section 10.2(d)) paid in cash in respect of any Portfolio Asset and received by
the Issuer during such Monthly Period (whether or not directly from the relevant
Portfolio Asset Obligor), including the proceeds of any sale properly
attributable to principal (excluding proceeds of any sale properly attributable
to capitalized interest) (but not including any amounts deducted or withheld by
any Obligor on a Portfolio Asset for or on account of any present or future
taxes, duties, assessments or governmental charges with respect to payments by
such Obligor on such Portfolio Asset), (b) any Revolver Loan Net-Back paid in
cash in respect to any Revolver Loan and received by the Issuer during such
Monthly Period, (c) with respect to Eligible Investments credited to the
Principal Collection Subaccount at any time during such Monthly Period, all
interest paid in cash on, and proceeds of, such Eligible Investments and (d) all
amounts contributed in the form of Cash by the Sole Member pursuant to Section 3
of the Equity Contribution Agreement which are required pursuant to the terms
thereof to be deposited in the Principal Collection Subaccount; provided that
for the purposes of attributing collections to principal and capitalized
interest, such attribution shall be made (i) if the Underlying Instruments
include provisions for such attribution, then in accordance with such provisions
and (ii) if the Underlying Instruments do not include any such provisions, then
on a pro rata basis.

 

Principal Collection Subaccount: The meaning specified in Section 10.2(a).

 

  Page 23

 

 

Priority Administrative Expenses: The following fees, expenses (including
indemnities) and other amounts due or accrued and payable by the Issuer in the
following order or priority:

 

first, to the payment of taxes and governmental fees (including annual return
and registered office fees) owing by the Issuer;

 

second, to the Trustee and U.S. Bank pursuant to Section 6.7 and the other
provisions of this Indenture; and

 

third, to the Bank in all of its capacities (including as Collateral
Administrator) pursuant to the Collateral Administration Agreement and other
Transaction Documents to which it is a party in any such capacity;

 

provided that such fees shall be paid in such order whether paid directly to
such Person or, in respect of any such expense paid by the Collateral Manager on
the Issuer’s behalf and reimbursable to the Collateral Manager pursuant to the
Collateral Management Agreement, to the Collateral Manager.

 

Priority of Payments: The meaning specified in Section 11.1.

 

Proceeding: Any suit in equity, action at law or other judicial or
administrative proceeding.

 

Protected Purchaser: The meaning specified in Section 8-303 of the UCC.

 

Qualified Institutional Buyer: The meaning specified in Rule 144A under the
Securities Act.

 

Qualified Purchaser: The meaning specified in the Investment Company Act.

 

Record Date: With respect to the Global Notes, the date one day prior to the
applicable Payment Date and, with respect to the Certificated Notes, the date
15 days prior to the applicable Payment Date.

 

Redemption Date: Any Payment Date occurring after the Delayed Draw Funding Date
specified for a redemption in whole or in part of Notes pursuant to Article 9.

 

Redemption Price: For each Note to be redeemed in whole or in part, 100% of the
Aggregate Outstanding Amount of such Note (or the applicable portion thereof to
be redeemed); provided that, if requested by the Collateral Manager, the Holders
of 100% of the Aggregate Outstanding Amount of the Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to the
Holders of the Notes.

 

Registered: In “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and issued after July 18, 1984, provided
that a certificate of interest in a grantor trust shall not be treated as
Registered unless each of the obligations or securities held by the trust was
issued after that date.

 

Regulation S: Regulation S, as amended, under the Securities Act.

 

  Page 24

 

 

Regulation S Global Note: The meaning specified in Section 2.2(b)(i).

 

Regulation U: Regulation U (12 C.F.R. 221) issued by the Board of Governors of
the Federal Reserve System.

 

Required Expense Equity Contribution: As defined in the Equity Contribution
Agreement.

 

Revolver Loan: Any Loan with respect to which the Issuer is obligated to make or
otherwise fund future advances to a borrower and which provided that such future
advances may be paid back and reborrowed from time to time; provided that such
Loan shall only be considered a Revolver Loan for so long as any future funding
obligations remain in effect and only with respect to any portion which
constitutes a future funding obligation.

 

Revolver Loan Net-Back: An amount representing a purchase price adjustment
received by the Issuer in respect of a Revolver Loan.

 

Rule 144A: Rule 144A under the Securities Act.

 

Rule 144A Global Note: The meaning specified in Section 2.2(b)(ii).

 

S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, and any successor or successors thereto.

 

S&P Industry Classification: The meaning specified in the Global Master
Repurchase Agreement.

 

S&P Rating: With respect to any Portfolio Asset, as of any date of
determination, if there is an issuer credit rating of the issuer of such
Portfolio Asset by S&P as published by S&P, or the guarantor which
unconditionally and irrevocably guarantees such Portfolio Asset pursuant to a
form of guaranty approved by S&P for use in connection with this transaction,
then the S&P Rating shall be such rating.

 

Sale: The meaning specified in Section 5.17.

 

Section 13 Banking Entities: An entity that (i) is defined as a “banking entity”
under the Volcker Rule regulations (Section __.2(c)), (ii) provides written
certification thereof to the Issuer and the Trustee, and (iii) identifies the
Notes held by such entity and the outstanding principal amount thereof.

 

Secured Obligations: The meaning assigned in the Granting Clauses hereof.

 

Secured Parties: The meaning specified in the Granting Clauses.

 

Securities Act: The U.S. Securities Act of 1933.

 

Securities Intermediary: The meaning specified in Section 8-102(a)(14) of the
UCC.

 

Security Entitlement: The meaning specified in Section 8-102(a)(17) of the UCC.

 

  Page 25

 

 

Senior Secured (Type I) Loan: As defined in the Global Master Repurchase
Agreement.

 

Senior Secured (Type I Cov-Lite) Loan: As defined in the Global Master
Repurchase Agreement.

 

Senior Secured (Type II) Loan: As defined in the Global Master Repurchase
Agreement.

 

Senior Secured (Type III) Loan: As defined in the Global Master Repurchase
Agreement.

 

Senior Secured (Type IV) Loan: As defined in the Global Master Repurchase
Agreement.

 

Senior Secured Last Out (Type I) Loan: As defined in the Global Master
Repurchase Agreement.

 

Senior Secured Last Out (Type II) Loan: As defined in the Global Master
Repurchase Agreement.

 

Similar Law: Any Federal, State, local, non-U.S. or other law or regulation that
could cause the underlying assets of the Issuer to be treated as assets of the
investor in any Note (or any interest therein) by virtue of its interest and
thereby subject the Issuer and the Collateral Manager (or other Persons
responsible for the investment and operation of the Issuer’s assets) to laws or
regulations that are similar to the fiduciary responsibility or prohibited
transaction provisions contained in Title I of ERISA or Section 4975 of the
Code.

 

Sold Participation Interest Loan: Any Loan (or any portion thereof) that would
otherwise constitute a Portfolio Asset but for the fact that a Participation
Interest in respect of such Loan (or such portion) has been sold by the Issuer
pursuant to and in accordance with Section 12.3(d); provided, that the portion,
if any, of any such Loan that is identified in the related Collateral Change
Event Notice as a portion in respect of which a Participation Interest must be
sold pursuant to Section 3(g) of the Equity Contribution Agreement shall be
deemed to constitute a Sold Participation Interest Loan as of the trade date for
the contribution of such Loan by the Sole Member to the Issuer pursuant to such
Section 3(g).

 

Sold PI Loan Collection Subaccount: The meaning specified in Section 10.2(a).

 

Sold PI Loan Collections: With respect to any Monthly Period, all collections of
interest, capitalized interest, principal, fees and other amounts paid in
respect of any Sold Participation Interest Loan and received by the Issuer
during such Monthly Period (whether or not directly from the relevant Portfolio
Asset Obligor) that are required to be paid or distributed to the relevant MPA
Counterparty at any time on or after the effective date of, and, pursuant to and
in accordance with, the relevant Master Participation Agreement, excluding any
amounts deducted or withheld by any Portfolio Asset Obligor on a Portfolio Asset
for or on account of any present or future taxes, duties, assessments or
governmental charges with respect to payments by such Portfolio Asset Obligor on
such Sold Participation Interest Loan.

 

Sole Member: Murray Hill Funding, LLC, a limited liability company organized
under the laws of the State of Delaware, as the Sole Member of the Issuer, and
its permitted successors and assigns under its Constitutive Documents.

 

  Page 26

 

 

Stated Maturity: With respect to the Notes, the date specified as such in
Section 2.3.

 

Structured Coupon: a coupon which is calculated (i) by reference to the forward
movement of one or more indices, spot rates or prepayment speeds or (ii) based
on the principal amount of the related obligation which principal amount is
divided into separate pieces (each such separate piece is, typically, referred
to as Components); each such Component provides for payments of interest on the
principal amount of such Component at a per annum rate equal to (a) a fixed rate
or (b) a floating rate (subject to any applicable floor). For the avoidance of
doubt, obligations that accrue interest based upon a Structured Coupon are
frequently referred to as “Combination Notes” or a similar term.

 

Structured Finance Obligation: Any debt obligation secured directly by, or
representing ownership of, a pool of consumer receivables, auto loans, auto
leases, equipment leases, home or commercial mortgages, corporate debt or
sovereign debt obligations, including collateralized bond obligations,
collateralized loan obligations, mortgage-backed securities or any similar
security or other asset backed security or similar investment or equipment trust
certificate or trust certificate of the type generally considered to be a
repackaged security.

 

Subscription Agreement: The agreement dated as of May 19, 2017 by and between
the Issuer and the Sole Member relating to the acquisition of $115,384,615 of
the Initial Funded Notes and $76,923,076 of the Delayed Draw Notes.

 

Subsequent Advance: An Advance made by the Initial Holder on the Delayed Draw
Funding Date.

 

Subsequent Delivery Date: The settlement date with respect to the Issuer’s
acquisition of a Portfolio Asset to be pledged to the Trustee after the Closing
Date.

 

Support Document: Each of the Issuer Account Control Agreement and the Equity
Contribution Agreement.

 

Synthetic Security: A security or swap transaction, other than a Participation
Interest, that has payments associated with either payments of interest on
and/or principal of a reference obligation or the credit performance of a
reference obligation.

 

Tax: Any tax, levy, impost, duty, deduction, withholding (including backup
withholding), charge, assessment or fee of any nature (including interest,
penalties and additions thereto) imposed by any governmental taxing authority.

 

  Page 27

 

 

Tax Event: An event that will occur upon a change in or the adoption of any
U.S. or non-U.S. tax statute or treaty, or any change in or the issuance of any
regulation (whether final, temporary or proposed), ruling, practice, procedure
published in writing by the relevant taxing authorities, which change, adoption
or issuance results or will result in (i) any portion of any payment due from
any Obligor under any Portfolio Asset becoming properly subject to the
imposition of U.S. Federal or foreign withholding tax on payments of interest or
principal, which withholding tax is not compensated for by a provision under the
terms of such Portfolio Asset pursuant to which the Portfolio Asset Obligor is
required to pay additional amounts to holders such that the amount a holder
receives is the same as the amount a holder would have received if such
withholding tax was not imposed or (ii) any jurisdiction properly imposing net
income, profits or similar tax on the Issuer, provided that the sum of (A) the
tax or taxes imposed on the Issuer as described in clause (ii) of this
definition and (B) the total amount withheld from payments to the Issuer
described in clause (i) of this definition and which are not compensated for by
payment of additional amounts is determined to be in excess of 5% of the
aggregate interest due and payable on the Portfolio Assets for any Monthly
Period. Withholding taxes imposed under FATCA shall be disregarded in applying
the definition of Tax Event.

 

Tax Jurisdiction: The Bahamas, Bermuda, the British Virgin Islands, the Cayman
Islands, the Channel Islands, Jersey, Aruba/Curacao or the U.S. Virgin Islands.

 

Tax Redemption: The meaning specified in Section 9.2.

 

Total Authorized Principal Amount: With respect to the Initial Funded Notes and
the Delayed Draw Notes, the total authorized principal amounts specified as such
in Section 2.3.

 

Traditional Second Lien Loan: As defined in the Global Master Repurchase
Agreement.

 

Transaction Documents: The Indenture, the Issuer Account Control Agreement, the
Collateral Management Agreement, the Collateral Administration Agreement, the
Subscription Agreement, the Equity Contribution Agreement and the Liquidation
Agent Appointment Letter.

 

Transfer Agent: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes. The initial Transfer
Agent is the Bank.

 

Treasury Regulations: The final or temporary regulations promulgated by the
U.S. Department of the Treasury under the Code, as they may be amended from time
to time.

 

Trust Officer: When used with respect to the Trustee, any Officer within the
Corporate Trust Office (or any successor group of the Trustee) including any
Officer to whom any corporate trust matter is referred at the Corporate Trust
Office because of such person’s knowledge of and familiarity with the particular
subject and, in each case, having direct responsibility for the administration
of this transaction.

 

Trustee: As defined in the first sentence of this Indenture.

 

UBS: UBS AG, London Branch in its capacity under the Global Master Repurchase
Agreement, and its permitted successors and assigns. If (a) the “Repurchase
Date” under the Global Master Repurchase Agreement has occurred and all
obligations of the Counterparty to UBS AG, London Branch, and its permitted
successors and assigns, thereunder have been paid in full or (b) an “Event of
Default” with respect to which UBS AG, London Branch is the “Defaulting Party”
(as each such term is defined in the Global Master Repurchase Agreement) or an
event of default by UBS AG under any other Transaction Document has occurred and
is continuing, any provision of this Indenture or any other Transaction Document
giving UBS any voting, approval, consent or third-party beneficiary rights shall
be of no further force of effect.

 

  Page 28

 

 

UCC: The Uniform Commercial Code as in effect in the State of New York, as
amended from time to time.

 

Uncertificated Security: The meaning specified in Section 8-102(a)(18) of the
UCC.

 

Underlying Instrument: The loan, credit agreement or similar agreement pursuant
to which a Portfolio Asset has been issued or created and each other agreement
(i) that governs the terms of such Portfolio Asset, (ii) that secures the
obligations represented by such Portfolio Asset or (iii) of which the holders of
such Portfolio Asset are the beneficiaries.

 

United States Person: The meaning specified in Section 7701(a)(30) of the Code.

 

Unregistered Securities: The meaning specified in Section 5.17(c).

 

U.S. Person or U.S. person: The meaning specified in Regulation S.

 

Volcker Rule: Section 13 of the Bank Holding Company Act of 1956, as amended,
and any applicable implementing regulations.

 

Zero Value Portfolio Asset: The meaning set forth in the Global Master
Repurchase Agreement.

 

1.2Assumptions as to Collateral

 

In connection with all calculations required to be made pursuant to this
Indenture with respect to any Portfolio Asset or Eligible Investment, or any
payments on any other assets included in the Collateral, with respect to the
sale of and reinvestment in Portfolio Assets, and with respect to the income
that can be earned on the Collateral and on any other amounts that may be
received for deposit in the Collection Account, the provisions set forth in this
Section 1.2 shall be applied. The provisions of this Section 1.2 shall be
applicable to any determination or calculation that is covered by this
Section 1.2, whether or not reference is specifically made to Section 1.2,
unless some other method of calculation or determination is expressly specified
in the particular provision.

 

(a)All calculations with respect to the Collateral securing the Notes shall be
made on the basis of information as to the terms of each such item of Collateral
and upon reports of payments, if any, received on such item of Collateral that
are furnished by or on behalf of the Portfolio Asset Obligor of such item of
Collateral and, to the extent they are not manifestly in error, such information
or reports may be conclusively relied upon in making such calculations.

 

(b)For each Monthly Period and as of any date of determination, the payments and
collections on any item of Collateral shall be the sum of (i) the total amount
of payments and collections received during such Monthly Period in respect of
such item of Collateral (including the proceeds of the sale of such Collateral
received) that are available in the Collection Account at the end of the Monthly
Period and (ii) any such amounts received in prior Monthly Periods that were not
disbursed on a previous Payment Date.

 

  Page 29

 

 

(c)All calculations, unless otherwise set forth herein or the context otherwise
requires, shall be rounded to the nearest ten-thousandth if expressed as a
percentage, and to the nearest one-hundredth if expressed otherwise.

 

(d)All monetary calculations under this Indenture shall be in Dollars.

 

(e)Any reference in this Indenture to an amount of the Trustee’s or the
Collateral Administrator’s fees calculated with respect to a period at a per
annum rate shall be computed on the basis of a 360-day year of twelve 30-day
months prorated for the related Monthly Period and shall be based on the
aggregate face amount of the Portfolio Assets and the Eligible Investments as of
the first day of such Monthly Period.

 

(f)To the extent there exists in the reasonable determination of the Trustee or
the Collateral Administrator, of any ambiguity in the interpretation of any
definition or term contained in this Indenture or to the extent more than one
methodology can be used to make any of the determinations or calculations set
forth herein, the Trustee or the Collateral Administrator, as the case may be,
shall be entitled to request direction from the Collateral Manager (with a copy
of such request being sent to the Liquidation Agent) as to the interpretation
and/or methodology to be used, and the Trustee or the Collateral Administrator
shall follow such direction from the Collateral Manager or, if different, to the
interpretation of the Collateral Manager, the Liquidation Agent; provided that,
prior to providing any such direction different than the Collateral Manager, the
Liquidation Agent shall (i) consult, in good faith, with the Collateral Manager
for a period of not less than 2 Business Days or (ii) if the related
interpretation and/or methodology involves a legal question, consult with
external legal counsel. The Collateral Administrator and the Trustee shall be
entitled to conclusively rely thereon without any responsibility or liability
therefor.

 

(g)For purposes of calculating compliance with any tests hereunder, the trade
date (and not the settlement date) with respect to any acquisition or
disposition of a Portfolio Asset or Eligible Investment shall be used to
determine such compliance and whether and when such acquisition or disposition
has occurred.

 

(h)Any direction or Issuer Order required hereunder relating to the purchase,
acquisition, sale, disposition or other transfer of Collateral may be in the
form of a trade ticket, confirmation of trade, instruction to post or to commit
to the trade or similar instrument or document or other written instruction
(including by email or other electronic communication or file transfer protocol)
from the Issuer (or the Collateral Manager on the Issuer’s behalf) on which the
Trustee may rely.

 



  Page 30

 



 

2.The Notes

 

2.1Forms Generally



 

The Notes and the Trustee’s or Authenticating Agent’s certificate of
authentication thereon (the Certificate of Authentication) shall be in
substantially the forms required by this Article, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon, as may be
consistent herewith, determined by an Authorized Representative of the Issuer
executing such Notes as evidenced by such Authorized Representative’s execution
of such Notes. Any portion of the text of any such Note may be set forth on the
reverse thereof, with an appropriate reference thereto on the face of such Note.

 

2.2Forms of Notes

 

(a)The forms of the Notes, including the forms of Certificated Notes,
Regulation S Global Notes and Rule 144A Global Notes, shall be as set forth in
the applicable part of Exhibit A hereto.

 

(b)Regulation S Global Notes, Rule 144A Global Notes; Certificated Notes.

 

(i)The Notes sold to Persons who are not U.S. persons in offshore transactions
in reliance on Regulation S shall be issued initially in the form of one
separate permanent global note, in definitive, fully-registered form without
interest coupons, substantially in the applicable form attached as Exhibit A1
hereto (a Regulation S Global Note), and shall be deposited on behalf of the
subscribers for such Notes represented thereby with the Bank as custodian for,
and registered in the name of a nominee of, DTC for the respective accounts of
Euroclear and Clearstream, duly executed by the Issuer and authenticated by the
Trustee as hereinafter provided.

 

(ii)The Notes sold to Persons that are initial purchasers that are also both
(A) a Qualified Purchaser or an entity owned (or in the case of Qualified
Purchasers, beneficially owned) by one or more Qualified Purchasers and (B)(I) a
Qualified Institutional Buyer or (II) an Accredited Investor who is purchasing
such Notes in a non-public transaction shall be issued initially in the form of
one separate permanent global note, in definitive, fully-registered form without
interest coupons, substantially in the form attached as Exhibit A1 hereto (a
Rule 144A Global Note) and shall be deposited on behalf of the subscribers for
such Notes represented thereby with the Bank as custodian for, and registered in
the name of a nominee of, DTC, duly executed by the Issuer and authenticated by
the Trustee as hereinafter provided.

 

(iii)The aggregate principal amount of any Regulation S Global Note and any
Rule 144A Global Note may from time to time be increased or decreased by
adjustments made on the records of the Trustee or DTC or its nominee, as the
case may be, as hereinafter provided.

 

(A)The Initial Funded Notes funded on the Closing Date (having an aggregate
principal amount of U.S.$115,384,615) shall be recorded on, and represented by,
the applicable Initial Funded Global Note.

 

  Page 31

 

 

(B)The Delayed Draw Notes issued on the Closing Date (having an initial
aggregate principal amount on the Closing Date of U.S.$0.00) shall be recorded
on, and represented by, the applicable Delayed Draw Global Note. The Delayed
Draw Notes funded to the Issuer on the Delayed Draw Funding Date shall be
recorded on, and represented by, the Delayed Draw Global Note.

 

(C)The Issuer in issuing the Notes shall use “CUSIP,” “ISIN” or “private
placement” numbers (if then generally in use), and, if so, the Issuer will
indicate the “CUSIP,” “ISIN” or “private placement” numbers of the Notes in
related materials as a convenience to Holders.

 

(D)Book Entry Provisions. This Section 2.2(b)(iii)(D) shall apply only to Global
Notes deposited with or for the account of DTC.

 

The provisions of the “Operating Procedures of the Euroclear System” of
Euroclear and the “Terms and Conditions Governing Use of Participants” of
Clearstream, respectively, will be applicable to the Global Notes insofar as
interests in such Global Notes are held by the Agent Members of Euroclear or
Clearstream, as the case may be.

 

Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Bank, as custodian for DTC and DTC may
be treated by the Issuer, the Trustee, and any agent of the Issuer or the
Trustee as the absolute owner of such Note for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Trustee, or any agent of the Issuer or the Trustee, from giving effect to any
written certification, proxy or other authorization furnished by DTC or impair,
as between DTC and its Agent Members, the operation of customary practices
governing the exercise of the rights of a Holder of any Note.

 

2.3Authorized Amount; Stated Maturity; Denominations

 

(a)The aggregate principal amount of Initial Funded Notes that may be
authenticated and delivered under this Indenture is limited to U.S.$115,384,615,
excluding Notes issued upon registration of, transfer of, or in exchange for, or
in lieu of, other Notes pursuant to Sections 2.5, 2.6 or 8.6 of this Indenture.
The aggregate principal amount of Delayed Draw Notes that may be authenticated
and delivered under this Indenture is limited to U.S.$76,923,076, excluding
Delayed Draw Notes issued upon registration of, transfer of, or in exchange for,
or in lieu of, other Delayed Draw Notes pursuant to Sections 2.5, 2.6 or 8.6 of
this Indenture.

 

(b)Notes shall be issued on the Closing Date. The Notes shall have the
designations, aggregate principal amounts and other characteristics as follows:

 

  Page 32

 

 



Class Designation  A  Stated Maturity  May 19, 2027     Initial Funded Notes  
Delayed Draw Notes  Original Aggregate Principal Amount  U.S.$115,384,615  
U.S.$0  Committed Amount   N/A   U.S.$76,923,076  Total Authorized
Principal Amount  U.S.$115,384,615   U.S.$76,923,076 



  

The Class A Notes shall be issued in minimum denominations of $250,000 and
integral multiples of $1 in excess thereof and shall only be transferred or
resold in compliance with the terms of this Indenture.

 

2.4Execution, Authentication, Delivery and Dating

 

The Notes shall be executed on behalf of the Issuer by one of its Authorized
Representatives. The signature of such Authorized Representative on the Notes
may be manual or by electronic transmission (i.e., facsimile or e-mail
transmission of a “pdf” copy).

 

Notes bearing the manual or electronically transmitted signatures of any
individual who was at any time an Authorized Representative of the Issuer shall
bind the Issuer notwithstanding the fact that such individual has ceased to hold
such office prior to the authentication and delivery of such Notes or did not
hold such office at the date of issuance of such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Notes executed by the Issuer to the Trustee or
the Authenticating Agent for authentication and the Trustee or the
Authenticating Agent, upon Issuer Order, shall authenticate and deliver such
Notes as provided in this Indenture and not otherwise.

 

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date. All
other Notes that are authenticated and delivered after the Closing Date for any
other purpose under this Indenture shall be dated the date of their
authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original Aggregate Outstanding
Amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current Aggregate Outstanding Amount of the Notes so transferred,
exchanged or replaced. In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
Authorized Representatives, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.

 

  Page 33

 

 

2.5Registration, Registration of Transfer and Exchange

 

(a)The Issuer shall cause the Notes to be Registered and shall cause to be kept
a register (the Note Register) at the office of the Note Registrar in which,
subject to such reasonable regulations as it may prescribe, the Issuer shall
provide for the registration of the Holders of the Notes and the registration of
transfers of Notes. The Trustee, as an agent of the Issuer, is hereby initially
appointed “registrar” (the Note Registrar) for the purpose of maintaining the
Note Register and registering the Holders of the Notes and transfers of such
Notes in the Note Register. Upon any resignation or removal of the Note
Registrar, the Issuer shall promptly appoint a successor or, in the absence of
such appointment, assume the duties of Note Registrar.

 

If a Person other than the Trustee is appointed by the Issuer as Note Registrar,
the Issuer will give the Trustee prompt written notice of the appointment of a
Note Registrar and of the location, and any change in the location, of the Note
Register, and the Trustee and the Liquidation Agent shall have the right to
inspect the Note Register at all reasonable times and to obtain copies thereof
and the Trustee shall have the right to rely upon a certificate executed on
behalf of the Note Registrar by an Officer thereof as to the names and addresses
of the Holders of the Notes and the principal or face amounts and numbers of
such Notes. Upon written request at any time, the Note Registrar shall provide
to the Issuer, the Collateral Manager, the Liquidation Agent or any Holder a
current list of Holders as reflected in the Note Register. This Section 2.5
shall be construed so that the Notes are at all times maintained in registered
form under Section 5f.103-1(c) of the Treasury Regulations.

 

No transfer of Notes shall be effective unless such transfer occurs in
accordance with this Section 2.5 and is registered in the Note Register by the
Note Registrar. The entries in the Note Register shall be conclusive and binding
for all purposes, absent manifest error, and the Holders, the Issuer, any Paying
Agent and the Trustee shall treat each Person whose name is recorded in the Note
Register pursuant to the terms herein as a Holder for all purposes of this
Indenture.

 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes in the Note Register at the office or agency of the Issuer to be
maintained as provided in Section 7.2, the Issuer shall execute, and the Trustee
shall authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denomination and of a like
aggregate principal or face amount.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency. Whenever any
Note is surrendered for exchange, the Issuer shall execute, and the Trustee
shall authenticate and deliver, the Notes that the Holder making the exchange is
entitled to receive.

 

  Page 34

 

 

All Notes authenticated and delivered upon any registration of transfer or
exchange of Notes shall be the valid obligations of the Issuer, evidencing the
same debt (to the extent they evidence debt), and entitled to the same benefits
under this Indenture as the Notes surrendered upon such registration of transfer
or exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Note Registrar duly executed by the Holder thereof or
such Holder’s attorney duly authorized in writing, with such signature
guaranteed by an “eligible guarantor institution” meeting the requirements of
the Note Registrar, which requirements include membership or participation in
Securities Transfer Agents Medallion Program (STAMP) or such other “signature
guarantee program” as may be determined by the Note Registrar in addition to, or
in substitution for, STAMP, all in accordance with the Exchange Act.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Issuer, the Note Registrar or the Trustee may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith. The Note Registrar or the Trustee shall be
permitted to request such evidence reasonably satisfactory to it documenting the
identity and/or signatures of the transferor and transferee.

 

(b)No Note may be sold or transferred (including, without limitation, by pledge
or hypothecation) unless such sale or transfer is exempt from the registration
requirements of the Securities Act, is exempt from the registration requirements
under applicable State securities laws and will not cause the Issuer to become
subject to the requirement that it register as an investment company under the
Investment Company Act.

 

(c)(i)No Note may be transferred if such transfer would result in a non-exempt
prohibited transaction under ERISA or the Code or in a non-exempt violation of
any applicable Other Plan Law. Each initial purchaser of a Note or an interest
therein will be required and deemed to represent and warrant, and each
subsequent transferee of a Note or an interest therein will be deemed to have
represented and warranted, that: (A) its purchase, holding and disposition of
such Note or interest therein will not result in a non-exempt prohibited
transaction under ERISA or the Code; and (B) if such Person is a governmental,
church, non-U.S. or other plan subject to any Similar Law, its acquisition,
holding and disposition of its interest in such Note will not constitute or
result in a non-exempt violation of any applicable Other Plan Law.

 

(ii)Each purchaser and subsequent transferee of Notes or an interest therein
will be required or deemed to represent that such purchaser or subsequent
transferee, as applicable, is not an Affected Bank. No transfer of any Note to
an Affected Bank will be effective, and neither the Issuer, the Trustee nor the
Note Registrar will recognize any such transfer, unless such transfer is
specifically authorized by the Issuer in writing.

 

  Page 35

 

 

(d)Notwithstanding anything contained herein to the contrary, the Trustee shall
not be responsible for ascertaining whether any transfer complies with, or for
otherwise monitoring or determining compliance with, the registration provisions
of or any exemptions from the Securities Act, applicable State securities laws
or the applicable laws of any other jurisdiction, ERISA, the Code or the
Investment Company Act; provided that if a certificate is specifically required
by the terms of this Section 2.5 to be provided to the Trustee by a prospective
transferor or transferee, the Trustee shall be under a duty to receive and
examine the same to determine whether or not the certificate substantially
conforms on its face to the applicable requirements of this Indenture and shall
promptly notify the party delivering the same if such certificate does not
comply with such terms.

 

(e)Transfers of Notes shall only be made in accordance with the following
requirements:

 

(i)Rule 144A Global Note to Regulation S Global Note. If a holder of a
beneficial interest in a Rule 144A Global Note deposited with DTC wishes at any
time to exchange its interest in such Rule 144A Global Note for an interest in
the corresponding Regulation S Global Note, or to transfer its interest in such
Rule 144A Global Note to a Person who wishes to take delivery thereof in the
form of an interest in the corresponding Regulation S Global Note, such holder
(provided that such holder or, in the case of a transfer, the transferee is not
a U.S. person and is acquiring such interest in an offshore transaction) may,
subject to the immediately succeeding sentence and the rules and procedures of
DTC, exchange or transfer, or cause the exchange or transfer of, such interest
for an equivalent beneficial interest in the corresponding Regulation S Global
Note. Upon receipt by the Note Registrar of (A) instructions given in accordance
with DTC’s procedures from an Agent Member directing the Note Registrar to
credit or cause to be credited a beneficial interest in the corresponding
Regulation S Global Note, but not less than the minimum denomination applicable
to such holder’s Notes, in an amount equal to the beneficial interest in the
Rule 144A Global Note to be exchanged or transferred, (B) a written order given
in accordance with DTC’s procedures containing information regarding the
participant account of DTC and the Euroclear or Clearstream account to be
credited with such increase, (C) a certificate in the form of Exhibit B1
attached hereto given by the holder of such beneficial interest stating that the
exchange or transfer of such interest has been made in compliance with the
transfer restrictions applicable to the Global Notes, including that the holder
or the transferee, as applicable, is not a U.S. person, and in an offshore
transaction pursuant to and in accordance with Regulation S, and (D) a written
certification in the form of Exhibit B5 attached hereto given by the transferee
in respect of such beneficial interest stating, among other things, that such
transferee is a non-U.S. person purchasing such beneficial interest in an
offshore transaction pursuant to Regulation S, then the Note Registrar shall
approve the instructions at DTC to reduce the principal amount of the Rule 144A
Global Note and to increase the principal amount of the Regulation S Global Note
by the aggregate principal amount of the beneficial interest in the Rule 144A
Global Note to be exchanged or transferred, and to credit or cause to be
credited to the securities account of the Person specified in such instructions
a beneficial interest in the corresponding Regulation S Global Note equal to the
reduction in the principal amount of the Rule 144A Global Note.

 

  Page 36

 

 

(ii)Regulation S Global Note to Rule 144A Global Note. If a holder of a
beneficial interest in a Regulation S Global Note deposited with DTC wishes at
any time to exchange its interest in such Regulation S Global Note for an
interest in the corresponding Rule 144A Global Note or to transfer its interest
in such Regulation S Global Note to a Person who wishes to take delivery thereof
in the form of an interest in the corresponding Rule 144A Global Note, such
holder may, subject to the immediately succeeding sentence and the rules and
procedures of Euroclear, Clearstream and/or DTC, as the case may be, exchange or
transfer, or cause the exchange or transfer of, such interest for an equivalent
beneficial interest in the corresponding Rule 144A Global Note. Upon receipt by
the Note Registrar of (A) instructions from Euroclear, Clearstream and/or DTC,
as the case may be, directing the Note Registrar to cause to be credited a
beneficial interest in the corresponding Rule 144A Global Note in an amount
equal to the beneficial interest in such Regulation S Global Note, but not less
than the minimum denomination applicable to such holder’s Notes to be exchanged
or transferred, such instructions to contain information regarding the
participant account with DTC to be credited with such increase, (B) a
certificate in the form of Exhibit B3 attached hereto given by the holder of
such beneficial interest and stating, among other things, that, in the case of a
transfer, the Person transferring such interest in such Regulation S Global Note
reasonably believes that the Person acquiring such interest in a Rule 144A
Global Note is a Qualified Institutional Buyer and also a Qualified Purchaser or
an entity beneficially owned exclusively by Qualified Purchasers, is obtaining
such beneficial interest in a transaction meeting the requirements of Rule 144A
and in accordance with any applicable securities laws of any state of the United
States or any other jurisdiction and (C) a written certification in the form of
Exhibit B4 attached hereto given by the transferee in respect of such beneficial
interest stating, among other things, that such transferee is a Qualified
Institutional Buyer and also a Qualified Purchaser or an entity beneficially
owned exclusively by Qualified Purchasers, then the Note Registrar will approve
the instructions at DTC to reduce, or cause to be reduced, such Regulation S
Global Note by the aggregate principal amount of the beneficial interest in such
Regulation S Global Note to be transferred or exchanged and the Note Registrar
shall instruct DTC, concurrently with such reduction, to credit or cause to be
credited to the securities account of the Person specified in such instructions
a beneficial interest in the corresponding Rule 144A Global Note equal to the
reduction in the principal amount of such Regulation S Global Note.

 

(iii)Transfer of Global Note to Certificated Note. A Holder of a beneficial
interest in a Global Note may not transfer its interest in such Global Note to a
Person who wishes to take delivery thereof in the form of a corresponding
Certificated Note. A Holder of a beneficial interest in a Global Note may not
exchange such interest for a corresponding Certificated Note unless it satisfies
the requirements of Section 2.10.

 

  Page 37

 

 

(iv)Transfer of Certificated Notes to Certificated Notes. Upon receipt by the
Note Registrar of (A) a Holder’s Certificated Note properly endorsed for
assignment to the transferee, and (B) a certificate substantially in the form of
Exhibit B2 executed by the transferee, the Note Registrar shall cancel such
Certificated Note in accordance with Section 2.9, record the transfer in the
Note Register in accordance with Section 2.5(a) and upon execution by the Issuer
and authentication and delivery by the Trustee, deliver one or more Certificated
Notes bearing the same designation as the Certificated Note endorsed for
transfer, registered in the names specified in the assignment described in
clause (A) above, in principal amounts designated by the transferee (the
aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Note surrendered by the transferor), and in
authorized denominations.

 

(v)Transfer of Certificated Notes to Global Notes. If a Holder of a Certificated
Note wishes at any time to transfer its interest in such Certificated Note to a
Person who wishes to take delivery thereof in the form of a Global Note, such
Holder may, subject to the immediately succeeding sentence and the rules and
procedures of Euroclear, Clearstream and/or DTC, as the case may be, exchange or
transfer, or cause the exchange or transfer of, such Certificated Note for a
beneficial interest in an applicable Global Note. Upon receipt by the Note
Registrar of (A) a Holder’s Certificated Note properly endorsed for assignment
to the transferee, (B) a certificate substantially in the form of Exhibit B1 (in
the case of transfer to a Regulation S Global Note) or Exhibit B3 (in the case
of transfer to a Rule 144A Global Note) attached hereto executed by the
transferor and a certificate substantially in the form of Exhibit B4 (in case of
transfer to a Rule 144A Global Note) or Exhibit B5 (in case of transfer to a
Regulation S Global Note) attached hereto executed by the transferee,
(C) instructions given in accordance with Euroclear, Clearstream or DTC’s
procedures, as the case may be, from an Agent Member to instruct DTC to cause to
be credited a beneficial interest in the applicable Global Note in an amount
equal to the Certificated Notes to be transferred or exchanged, and (D) a
written order given in accordance with DTC’s procedures containing information
regarding the participant’s account at DTC and/or Euroclear or Clearstream to be
credited with such increase, the Note Registrar shall cancel such Certificated
Note in accordance with Section 2.9, record the transfer in the Note Register in
accordance with Section 2.5(a) and approve the instructions at DTC, concurrently
with such cancellation, to credit or cause to be credited to the securities
account of the Person specified in such instructions a beneficial interest in
the applicable Global Note equal to the principal amount of the Certificated
Note transferred or exchanged.

 

(f)Legends. Any Note issued upon the transfer, exchange or replacement of Notes
shall bear such applicable legend substantially as set forth in the applicable
part of Exhibit A hereto.

 

  Page 38

 

 

(g)Each Person who becomes a beneficial owner of Notes represented by an
interest in a Global Note, and any original purchaser of any Notes, by its
acquisition of a Note, will be deemed to have represented and agreed as follows:

 

(i)In connection with the purchase of such Notes:

 

(A)none of the Issuer, the Sole Member, the Collateral Manager, the Liquidation
Agent, the Trustee, the Collateral Administrator or any of their respective
Affiliates is acting as a fiduciary or financial or investment advisor for such
beneficial owner;

 

(B)such beneficial owner is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Issuer, the Sole Member, the Collateral Manager, the
Trustee, the Collateral Administrator, the Liquidation Agent, or any of their
respective Affiliates;

 

(C)such beneficial owner has consulted with its own legal, regulatory, tax,
business, investment, financial and accounting advisors to the extent it has
deemed necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to this Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Issuer, the Sole Member, the
Collateral Manager, the Liquidation Agent, the Trustee, the Collateral
Administrator or any of their respective Affiliates;

 

(D)such beneficial owner (1) is either (a) both (x) a Qualified Purchaser, or an
entity owned (or in the case of Qualified Purchasers, beneficially owned) by one
or more Qualified Purchasers, and (y)(I) a Qualified Institutional Buyer or
(II) an Accredited Investor who is purchasing such Notes in a non-public
transaction and (2) in the case of a Person who becomes a beneficial owner
subsequent to the date hereof, is both (x) a Qualified Purchaser, or an entity
owned (or in the case of Qualified Purchasers, beneficially owned) by one or
more Qualified Purchasers, and (y) a Qualified Institutional Buyer that is not a
broker-dealer which owns and invests on a discretionary basis less than
$25,000,000 in securities of issuers that are not affiliated persons of the
dealer and is not a plan referred to in paragraph (a)(1)(i)(d) or (a)(1)(i)(e)
of Rule 144A under the Securities Act or a trust fund referred to in
paragraph (a)(1)(i)(f) of Rule 144A under the Securities Act that holds the
assets of such a plan, if investment decisions with respect to the plan are made
by beneficiaries of the plan, who is purchasing the Notes in reliance on the
exemption from Securities Act registration provided by Rule 144A thereunder or
(b) a Person that is not a U.S. Person and is acquiring the Notes in an offshore
transaction in reliance on the exemption from registration provided by
Regulation S;

 

  Page 39

 

 

(E)such beneficial owner is acquiring its interest in such Notes for its own
account for investment and not with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act;

 

(F)such beneficial owner was not formed for the purpose of investing in such
Notes;

 

(G)such beneficial owner understands that the Issuer may receive a list of
participants holding interests in the Notes from one or more book-entry
depositories;

 

(H)such beneficial owner will hold and transfer at least the minimum
denomination of such Notes;

 

(I)such beneficial owner is a sophisticated investor and is purchasing the Notes
with a full understanding of all of the terms, conditions and risks thereof, and
is capable of and willing to assume those risks;

 

(J)such beneficial owner will provide notice of the relevant transfer
restrictions to subsequent transferees, including that such beneficial owners
are relying on the exemption from registration under the Securities Act provided
by Rule 144A thereunder or Regulation S;

 

(K)none of such beneficial owner or any of its affiliates (as such term is
defined in Rule 501(b) of Regulation D under the Securities Act) or any other
Person acting on any of their behalf has engaged or will engage, in connection
with such Notes, in any form of (i) general solicitation or general advertising
within the meaning of Rule 502(c) under the Securities Act or (ii) directed
selling efforts within the meaning of Rule 902(c) of Regulation S thereunder;
and

 

(L)such beneficial owner has not solicited and will not solicit offers for such
Notes, and has not arranged and will not arrange commitments to purchase such
Notes, except in accordance with this Indenture and any applicable U.S. Federal
and State securities laws and the securities laws of any other jurisdiction in
which such Notes have been offered.

 

(ii)Each Person who purchases a Note or any interest therein will be required or
deemed to represent, warrant and agree that (A) its purchase, holding and
disposition of such Note or interest therein will not result in a non-exempt
prohibited transaction under ERISA or the Code; and (B) if such Person is a
governmental, church, non-U.S. or other plan subject to any Similar Law, its
acquisition, holding and disposition of its interest in such Note will not
constitute or result in a violation of any applicable Other Plan Law.

 

  Page 40

 

 

(iii)Such beneficial owner understands that such Notes are being offered only in
a transaction not involving any public offering in the United States of America
within the meaning of the Securities Act, such Notes have not been and will not
be registered under the Securities Act, and, if in the future such beneficial
owner decides to offer, resell, pledge or otherwise transfer such Notes, such
Notes may be offered, resold, pledged or otherwise transferred only in
accordance with the provisions of this Indenture and the legend on such Notes,
including any requirement for written certifications. In particular, such
beneficial owner understands that the Notes may be transferred only to a Person
that is either (a) both (1)(x) a Qualified Purchaser, or (y) an entity owned (or
in the case of Qualified Purchasers, beneficially owned) by one or more
Qualified Purchasers and (2) a Qualified Institutional Buyer that is not a
broker-dealer which owns and invests on a discretionary basis less than
$25,000,000 in securities of issuers that are not affiliated persons of the
dealer and is not a plan referred to in paragraph (a)(1)(i)(d) or (a)(1)(i)(e)
of Rule 144A under the Securities Act or a trust fund referred to in
paragraph (a)(1)(i)(f) of Rule 144A under the Securities Act that holds the
assets of such a plan, if investment decisions with respect to the plan are made
by beneficiaries of the plan, who is purchasing the Notes in reliance on the
exemption from Securities Act registration provided by Rule 144A or (b) a Person
that is not a U.S. Person and is acquiring the Notes in an offshore transaction
in reliance on the exemption from registration provided by Regulation S
thereunder. Such beneficial owner acknowledges that no representation has been
made as to the availability of any exemption under the Securities Act or any
State securities laws for resale of such Notes. Such beneficial owner
understands that the Issuer has not been registered under the Investment Company
Act, and that the Issuer is exempt from registration as such by virtue of
Section 3(c)(7) of the Investment Company Act.

 

(iv)Such beneficial owner is aware that, except as otherwise provided in this
Indenture, any Notes being sold to it in reliance on Regulation S will be
represented by a Regulation S Global Note and that beneficial interests therein
may be held only through DTC for the respective accounts of Euroclear or
Clearstream.

 

(v)Such beneficial owner will provide notice to each Person to whom it proposes
to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Section 2.5, including the Exhibits referenced
herein, Sections 2.11 and 2.12 hereunder, and the legends on the Notes.

 

(vi)Such beneficial owner understands that the Issuer, the Sole Member, the
Collateral Manager, the Trustee, the Liquidation Agent, and their respective
counsel will rely upon the accuracy and truth of the foregoing representations
and agreements, and such beneficial owner hereby consents to such reliance.

 

(h)Each Person who becomes an owner of a Certificated Note will be required to
make the representations and agreements set forth in Exhibit B2.

 

(i)Any purported transfer of a Note not in accordance with this Section 2.5
shall be null and void and shall not be given effect for any purpose whatsoever.

 

  Page 41

 

 

(j)The Note Registrar, the Trustee and the Issuer shall be entitled to
conclusively rely on any transferor and transferee certificate delivered
pursuant to this Section 2.5 and shall be able to presume conclusively the
continuing accuracy thereof, in each case without further inquiry or
investigation.

 

(k)Neither the Trustee nor the Registrar shall be liable for any delay in the
delivery of directions from DTC and may conclusively rely on, and shall be fully
protected in relying on, such directions as to the names of the beneficial
owners in whose names Certificated Notes shall be registered or as to delivery
instructions for such Certificated Notes.

 

2.6Mutilated, Defaced, Destroyed, Lost or Stolen Note

 

If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Trustee and the relevant Transfer
Agent evidence to their reasonable satisfaction of the destruction, loss or
theft of any Note, and (b) there is delivered to the Issuer, the Trustee and
such Transfer Agent such security or indemnity as may be required by them to
save each of them harmless, then, in the absence of notice to the Issuer, the
Trustee or such Transfer Agent that such Note has been acquired by a Protected
Purchaser, the Issuer shall execute and, upon Issuer Order, the Trustee shall
authenticate and deliver to the Holder, in lieu of any such mutilated, defaced,
destroyed, lost or stolen Note, a new Note, of like tenor (including the same
date of issuance) and equal principal or face amount, registered in the same
manner, dated the date of its authentication, bearing interest from the date to
which interest has been paid on the mutilated, defaced, destroyed, lost or
stolen Note and bearing a number not contemporaneously outstanding.

 

If, after delivery of such new Note, a Protected Purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Issuer, the Transfer Agent and the Trustee shall be entitled to recover such new
Note from the Person to whom it was delivered or any Person taking therefrom,
and shall be entitled to recover upon the security or indemnity provided
therefor to the extent of any loss, damage, cost or expense incurred by the
Issuer, the Trustee and the Transfer Agent in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer in its discretion may, instead of issuing a new Note
pay such Note without requiring surrender thereof except that any mutilated or
defaced Note shall be surrendered.

 

Upon the issuance of any new Note under this Section 2.6, the Issuer may require
the payment by the Holder thereof of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.

 

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and such new Note shall be entitled,
subject to the second paragraph of this Section 2.6, to all the benefits of this
Indenture equally and proportionately with any and all other Notes duly issued
hereunder.

 

  Page 42

 

 

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

2.7Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved

 

(a)Interest on the Notes shall be deemed to accrue on the Aggregate Outstanding
Amount of the Notes for each day during any Monthly Period in amount equal to
all Interest Collections received on such day during such Monthly Period (net of
a ratable portion of any Administrative Expenses or other amounts paid pursuant
to Section 11.1(a)(i), 11.1(a)(ii) or 11.1(a)(iii) with respect to such Monthly
Period). Interest Collections (net of any Administrative Expenses or other
amounts paid pursuant to Section 11.1(a)(i), 11.1(a)(ii) or 11.1(a)(iii) with
respect to such Monthly Period) received by the Issuer will be credited to the
Interest Collection Subaccount. Interest Collections that are received in a
Monthly Period will be payable to the Holders on the related Payment Date
pursuant to Section 11.1(a). Unless the Delayed Draw Funding Date occurs on the
first day of a Monthly Period, Interest Collections received during the period
from, and including, the Delayed Draw Funding Date until the end of the Monthly
Period during which the Delayed Draw Funding Date occurs (for the purposes of
this clause (a), an Overlap Period) shall be allocated ratably to each Global
Note for payment on the related Payment Date based on the proportion that the
Aggregate Outstanding Amount of Notes represented by each Global Note bears to
the Aggregate Outstanding Amount of all Notes for each day during such Overlap
Period.

 

(b)Principal Collections received by the Issuer will be credited to the
Principal Collection Subaccount. Principal Collections that are received in a
Monthly Period will, at the election of the Collateral Manager acting on behalf
of the Issuer, be invested in Eligible Investments to be credited to the
Collection Account pursuant to Section 10.2, reinvested in Portfolio Assets that
satisfy the requirements of Section 12.2 or used to prepay the Notes in
accordance with Article 9. No payments of principal of the Notes shall be made
prior to the Stated Maturity except as provided in Article 9.

 

(c)All payments of interest and principal on the Notes will be made in
accordance with the Priority of Payments, Article 9 (if applicable) and
Article 13.

 

  Page 43

 

 

(d)The Paying Agent shall require the previous delivery of properly completed
and signed applicable tax certifications (generally, in the case of U.S. Federal
income tax, either (i) in the case of a United States Person, an Internal
Revenue Service Form W-9 (or applicable successor form) or (ii) in the case of a
Person that is not a United States Person, the applicable Internal Revenue
Service Form W-8 (or applicable successor form) with all required attachments),
any information requested by the Issuer, the Trustee or the Paying Agent to
achieve FATCA Compliance, or any other certification acceptable to it to enable
the Issuer, the Trustee and any Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of the applicable Note or
the Holder or beneficial owner of such Note under any present or future law or
regulation of the United States of America, any other jurisdiction or any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation. The Paying
Agent shall deliver to the Issuer, to the extent received and provided such is
not required to be retained, an original of the applicable tax certifications,
with attachments, provided by the Holder or beneficial owner of the Note. The
Issuer shall not be obligated to pay any additional amounts to the Holders or
beneficial owners of the Notes as a result of deduction or withholding for or on
account of any present or future taxes, duties, assessments or governmental
charges with respect to the Notes. Nothing herein shall be construed to obligate
the Paying Agent to determine the duties or liabilities of the Issuer or any
other paying agent with respect to any tax certification or withholding
requirements, or any tax certification or withholding requirements of any
jurisdiction, political subdivision or taxing authority outside the United
States.

 

(e)Payments in respect of interest on and principal of any Note shall be made by
the Trustee, in Dollars to DTC or its nominee with respect to a Global Note and
to the Holder or its nominee with respect to a Certificated Note, by wire
transfer, as directed by the Holder, in immediately available funds to a Dollar
account maintained by DTC or its nominee with respect to a Global Note, and to
the Holder or its nominee with respect to a Certificated Note; provided that
(i) in the case of a Certificated Note, the Holder thereof shall have provided
written wiring instructions to the Trustee on or before the related Record Date
and (ii) if appropriate instructions for any such wire transfer are not received
by the related Record Date, then such payment shall be made by check drawn on a
U.S. bank mailed to the address of the Holder specified in the Note Register.
Upon final payment due on the Maturity of a Note, the Holder thereof shall
present and surrender such Note at the Corporate Trust Office of the Trustee or
at the office of any Paying Agent on or prior to such Maturity; provided that in
the absence of notice to the Issuer or the Trustee that the applicable Note has
been acquired by a Protected Purchaser, such final payment shall be made without
presentation or surrender, if the Trustee and the Issuer shall have been
furnished such security or indemnity as may be required by them to save each of
them harmless and an undertaking thereafter to surrender such Note. None of the
Issuer, the Trustee, the Collateral Manager, and any Paying Agent will have any
responsibility or liability for any aspects of the records maintained by DTC,
Euroclear, Clearstream or any of the Agent Members relating to or for payments
made thereby on account of beneficial interests in a Global Note. In the case
where any final payment of principal and interest is to be made on any Note
(other than on the Stated Maturity thereof), the Trustee, in the name and at the
expense of the Issuer shall, not more than 30 nor less than 10 days prior to the
date on which such payment is to be made, mail to the Persons entitled thereto
at their addresses appearing on the Note Register a notice which shall specify
the date on which such payment will be made, the amount of such payment per
$1,000 aggregate principal amount of Notes and the place where Notes may be
presented and surrendered for such payment.

 

  Page 44

 

 

(f)Payments to Holders shall be made ratably in the proportion that the
Aggregate Outstanding Amount of the Notes registered in the name of each such
Holder on the applicable Record Date bears to the Aggregate Outstanding Amount
of all Notes on such Record Date.

 

(g)Notwithstanding any other provision of this Indenture or any other document
to which the Issuer may be party, the obligations of the Issuer under the Notes
and this Indenture or any other document to which the Issuer may be party are at
all times and from time to time limited recourse obligations of the Issuer
payable solely from the Collateral available at such time in accordance with the
Priority of Payments and following realization of the Collateral, and
application of the proceeds thereof in accordance with this Indenture, all
obligations of and any claims against the Issuer hereunder or thereunder or in
connection herewith or therewith after such realization shall be extinguished
and shall not thereafter revive. No recourse shall be had against any Officer,
director, member, employee, shareholder or incorporator of the Issuer, the
Collateral Manager or their respective Affiliates, successors or assigns for any
amounts payable under the Notes or this Indenture. It is understood that the
foregoing provisions of this paragraph (g) shall not (i) prevent recourse to the
Collateral for the sums due or to become due under any security, instrument or
agreement which is part of the Collateral; or (ii) constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by the Notes or secured
by this Indenture until such Collateral has been realized. It is further
understood that the foregoing provisions of this paragraph (g) shall not limit
the right of any Person to name the Issuer as a party defendant in any
Proceeding or in the exercise of any other remedy under the Notes or this
Indenture, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
any such Person.

 

(h)Subject to the foregoing provisions of this Section 2.7, each Note delivered
under this Indenture and upon registration of transfer of or in exchange for or
in lieu of any other Note shall carry the rights to unpaid interest and
principal (or other applicable amount) that were carried by such other Note.

 

2.8Persons Deemed Owners

 

The Issuer and the Trustee, and any agent of the Issuer or the Trustee, shall
treat as the owner of each Note (a) for the purpose of receiving payments on
such Note (whether or not such Note is overdue), the Person in whose name such
Note is registered on the Note Register at the close of business on the
applicable Record Date and (b) on any other date for all other purposes
whatsoever (whether or not such Note is overdue), the Person in whose name such
Note is then registered on the Note Register, and none of the Issuer, the
Trustee or any agent of the Issuer or the Trustee shall be affected by notice to
the contrary.



 

  Page 45

 

 



2.9Cancellation



 

All Notes surrendered for payment, registration of transfer, exchange, or
mutilated, defaced or deemed lost or stolen, shall be promptly canceled by the
Trustee and may not be reissued or resold. No Note may be surrendered (including
any surrender in connection with any abandonment, donation, gift, contribution
or other event or circumstance) except for payment as provided herein under
Section 2.6 or 2.7(e) or Article 9, or for registration of transfer, exchange or
for replacement in connection with any Note mutilated, defaced or deemed lost or
stolen. Any such Notes shall, if surrendered to any Person other than the
Trustee, be delivered to the Trustee. No Notes shall be authenticated or
registered in lieu of or in exchange for any Notes canceled as provided in this
Section 2.9, except as expressly permitted by this Indenture. All canceled Notes
held by the Trustee shall be destroyed or held by the Trustee in accordance with
its standard retention policy unless the Issuer shall direct by an Issuer Order
received prior to destruction that they be returned to it.

 

2.10DTC Ceases to be Depository

 

(a)A Global Note deposited with or for the account of DTC pursuant to
Section 2.2 shall be transferred in the form of a corresponding Certificated
Note to the beneficial owners thereof only if (i) such transfer complies with
Section 2.5 of this Indenture and (ii) either (A) (1) DTC notifies the Issuer
that it is unwilling or unable to continue as depository for such Global Note or
(2) DTC ceases to be a Clearing Agency registered under the Exchange Act and, in
each case, a successor depository is not appointed by the Issuer within 90 days
after such event or (B) an Event of Default has occurred and is continuing and
such transfer is requested by the Holder of such Global Note.

 

(b)Any Global Note that is transferable in the form of a corresponding
Certificated Note to the beneficial owner thereof pursuant to this Section 2.10
shall be surrendered by DTC to the Trustee’s office located in the Borough of
Manhattan, the City of New York to be so transferred, in whole or from time to
time in part, without charge, and the Issuer shall execute and the Trustee shall
authenticate and deliver, upon such transfer of each portion of such Global
Note, an equal aggregate principal amount of definitive physical certificates
(pursuant to the instructions of DTC) in authorized denominations. Any
Certificated Note delivered in exchange for an interest in a Global Note shall,
except as otherwise provided by Section 2.5, bear the legends set forth in the
applicable Exhibit A and shall be subject to the transfer restrictions referred
to in such legends.

 

(c)Subject to the provisions of sub-Section (b) of this Section 2.10, the Holder
of a Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which such Holder is entitled to take under this Indenture or the
Notes.

 

(d)In the event of the occurrence of either of the events specified in
sub-Section (a)(ii) of this Section 2.10, the Issuer will promptly make
available to the Trustee a reasonable supply of Certificated Notes.

 

In the event that Certificated Notes are not so issued by the Issuer to such
beneficial owners of interests in Global Notes as required by sub-Section (a) of
this Section 2.10, the Issuer expressly acknowledges that the beneficial owners
shall be entitled to pursue any remedy that the Holders of a Global Note would
be entitled to pursue in accordance with Article 5 of this Indenture (but only
to the extent of such beneficial owner’s interest in the Global Note) as if
corresponding Certificated Notes had been issued; provided that the Trustee
shall be entitled to rely upon any certificate of ownership provided by such
beneficial owners and/or other forms of reasonable evidence of such ownership
(including a certificate in the form of Exhibit C).

 

  Page 46

 

 

2.11Non-Permitted Holders or Violation of ERISA Representations or Noteholder
Reporting Obligations

 

(a)Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of a beneficial interest in any Note to a Person that is not (i) a
Qualified Institutional Buyer or an Accredited Investor who is purchasing such
Notes in a non-public transaction and (ii) a Qualified Purchaser (or an entity
beneficially owned exclusively by Qualified Purchasers) and that is not made
pursuant to an applicable exemption under the Securities Act and the Investment
Company Act shall be null and void and any such purported transfer of which the
Issuer or the Trustee shall have notice may be disregarded by the Issuer, the
Trustee and the Note Registrar for all purposes.

 

(b)If (x) any person that is not permitted to acquire an interest in a Note or
Notes (including in such form) pursuant to Section 2.11(a) shall become the
beneficial owner of an interest in such Note or Notes or (y) any Holder of Notes
shall fail to comply with the Noteholder Reporting Obligations (any such Person,
a Non-Permitted Holder), the Issuer shall, promptly after discovery that such
Person is a Non-Permitted Holder by the Issuer or upon notice from the Trustee
(who shall promptly notify the Issuer if any Trust Officer of the Trustee
obtains actual knowledge that any Holder of Notes is a Non-Permitted Holder)
send notice to such Non-Permitted Holder demanding that such Non-Permitted
Holder transfer its interest in the Notes held by such Person to a Person that
is not a Non-Permitted Holder within 30 days after the date of such notice. If
such Non-Permitted Holder fails to so transfer such Notes, the Issuer or the
Collateral Manager acting for the Issuer shall have the right, without further
notice to the Non-Permitted Holder, to sell such Notes or interest in such Notes
to a purchaser selected by the Issuer that is not a Non-Permitted Holder on such
terms as the Issuer may choose. The Issuer, or the Collateral Manager acting on
behalf of the Issuer, may select the purchaser by soliciting one or more bids
from one or more brokers or other market professionals that regularly deal in
securities similar to the Notes and sell such Notes to the highest such bidder,
provided that the Collateral Manager, its Affiliates and accounts, funds,
clients or portfolios established and controlled by the Collateral Manager or
any of its Affiliates shall be entitled to bid in any such sale (to the extent
any such entity is not a Non-Permitted Holder). However, the Issuer or the
Collateral Manager may select a purchaser by any other means determined by it in
its sole discretion. The Holder of each Note, the Non-Permitted Holder and each
other Person in the chain of title from the Holder to the Non-Permitted Holder,
by its acceptance of an interest in the Notes, agrees to cooperate with the
Issuer, the Collateral Manager and the Trustee to effect such transfers. The
proceeds of such sale, net of any commissions, expenses and taxes due in
connection with such sale, shall be remitted to the Non-Permitted Holder. The
terms and conditions of any sale under this Section 2.11(b) shall be determined
in the sole discretion of the Issuer, and none of the Issuer, the Trustee, the
Note Registrar or the Collateral Manager or any of their Affiliates shall be
liable to any Person having an interest in the Notes sold as a result of any
such sale or the exercise of such discretion.

 

  Page 47

 

 

(c)Any transfer to a Person of a beneficial interest in a Note that results in a
non-exempt prohibited transaction under ERISA or the Code, or that results in a
non-exempt violation of any Other Plan Law (any such Person, a Non-Permitted
ERISA Holder), shall be null and void and any such purported transfer of which
the Issuer or the Trustee shall have notice may be disregarded by the Issuer,
the Trustee and the Note Registrar for all purposes.

 

(d)If any Non-Permitted ERISA Holder shall become the beneficial owner of an
interest in any Note, the Issuer shall, promptly after discovery by the Issuer
that such Person is a Non-Permitted ERISA Holder or upon notice from the Trustee
(who shall promptly notify the Issuer if a Trust Officer of the Trustee obtains
actual knowledge that any Holder of Notes is a Non-Permitted ERISA Holder) send
notice to such Non-Permitted ERISA Holder demanding that such Non-Permitted
ERISA Holder transfer all or any portion of the Notes held by such Person to a
Person that is not a Non-Permitted ERISA Holder (and that is otherwise eligible
to hold such Notes or an interest therein) within 20 days after the date of such
notice. If such Non-Permitted ERISA Holder fails to so transfer such Notes the
Issuer or the Collateral Manager acting for the Issuer shall have the right,
without further notice to the Non-Permitted ERISA Holder, to sell such Notes or
interest in such Notes to a purchaser selected by the Issuer that is not a
Non-Permitted ERISA Holder (and that is otherwise eligible to hold such Notes or
an interest therein) on such terms as the Issuer may choose. The Issuer, or the
Collateral Manager acting on behalf of the Issuer, may select the purchaser by
soliciting one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Notes and sell
such Notes to the highest such bidder, provided that the Collateral Manager, its
Affiliates and accounts, funds, clients or portfolios established and controlled
by the Collateral Manager or any of its Affiliates shall be entitled to bid in
any such sale (to the extent any such entity is not a Non-Permitted ERISA
Holder). However, the Issuer or the Collateral Manager may select a purchaser by
any other means determined by it in its sole discretion. The Holder of each
Note, the Non-Permitted ERISA Holder and each other Person in the chain of title
from the Holder to the Non-Permitted ERISA Holder, by its acceptance of an
interest in the Notes, agrees to cooperate with the Issuer, the Collateral
Manager and the Trustee to effect such transfers. The proceeds of such sale, net
of any commissions, expenses and taxes due in connection with such sale, shall
be remitted to the Non-Permitted ERISA Holder. The terms and conditions of any
sale under this Section 2.11(d) shall be determined in the sole discretion of
the Issuer, and none of the Issuer, the Trustee, the Note Registrar or the
Collateral Manager or any of their Affiliates shall be liable to any Person
having an interest in the Notes sold as a result of any such sale or the
exercise of such discretion.



 

  Page 48

 

 





2.12Tax Certification and Noteholder Reporting Obligations



 

(a)Each Holder and beneficial owner of a Note, by acceptance of such Note or an
interest in such Note, shall be deemed to understand and acknowledge that
failure to provide the Issuer, the Trustee or any Paying Agent with the properly
completed and signed applicable tax certifications (generally, in the case of
U.S. Federal income tax, either (i) in the case of a United States Person, an
Internal Revenue Service Form W-9 (or applicable successor form) or (ii) in the
case of a Person that is not a United States Person, the applicable Internal
Revenue Service Form W-8 (or applicable successor form) with all required
attachments) or the failure to meet its Noteholder Reporting Obligations may
result in withholding from payments in respect of such Note, including
U.S. Federal withholding or back-up withholding.

 

(b)Each purchaser, beneficial owner and subsequent transferee of a Note or
interest therein, by acceptance of such Note or an interest in such Note, shall
be deemed to have agreed to provide the Issuer and the Trustee, or their
respective agents correct, complete and accurate information or documentation as
is necessary (in the sole determination of the Issuer, the Trustee or their
respective agents, as applicable) for the Issuer and the Trustee to achieve
FATCA Compliance (the Noteholder Reporting Obligations). Each purchaser and
subsequent transferee of an interest in a Note will be required or deemed to
understand and acknowledge that the Issuer may provide such information or
documentation and any other information concerning such purchaser’s or
transferee’s investment in the Notes to the U.S. Internal Revenue Service or
another taxing or governmental authority. Each purchaser and subsequent
transferee of an interest in a Note will be required or deemed to understand and
acknowledge that the Issuer has the right, hereunder, to compel any beneficial
owner of an interest in a Note that fails to comply with the foregoing
requirements to (1) sell its interest in such Note, or may sell such interest on
behalf of such owner, (2) permit the Issuer to redeem the Notes held by such
purchaser or (3) permit the Issuer to take any other steps as it determines in
its sole discretion are necessary or appropriate to mitigate the consequences on
the Issuer and the other purchasers of the Notes of such purchaser’s failure to
achieve FATCA Compliance.

 

(c)Each purchaser, beneficial owner and subsequent transferee of a Note or
interest therein by acceptance of such Note or an interest in such Note, shall
be deemed to have agreed that if any form or certification delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Issuer, the Trustee and the Paying Agent in
writing of its inability do so.

 

2.13Subsequent Advances

 

(a)The Initial Holder shall make a Subsequent Advance in respect of the Delayed
Draw Notes in the amount of U.S.$76,923,076 on the Delayed Draw Funding Date;
provided that

 

(i)an “Event of Default” is not then in existence under the Global Master
Repurchase Agreement with respect to which UBS AG, London Branch is the
“Defaulting Party” (as each such term is defined therein) as evidenced by a
certificate of the Initial Holder that such event has not occurred, and

 

(ii)the occurrence of the Delayed Draw Funding Date shall be conditional upon
UBS having confirmed in writing to the Issuer, the Trustee and the Collateral
Administrator that it concurs with the Collateral Manager’s calculations with
respect to the Advance Value of each Additional Funding Asset as set forth in
the notice delivered pursuant to Section 2.13(g) below (which confirmation shall
be deemed to be made upon the funding of the related Subsequent Advance).

 

  Page 49

 

 

(b)Upon receipt of such payment the Issuer shall increase (or, if applicable,
direct the Trustee to increase or otherwise approve any such increase at DTC)
the amount outstanding under the applicable Delayed Draw Global Note by a
principal amount equal to the amount of the Subsequent Advance. In connection
with the Subsequent Advance, the Initial Holder shall reasonably cooperate with
the Issuer (or the Trustee on its behalf) to effect any such increase, including
providing any accessing instructions to DTC.

 

(c)The Subsequent Advance made pursuant to this Section 2.13 shall be recorded
by the Note Registrar on the Note Register pursuant to Section 2.5(a); and shall
be recorded and endorsed on the applicable Delayed Draw Global Note in
accordance with Section 2.2(b)(iii)(B).

 

(d)The Issuer shall be deemed to represent to UBS AG, London Branch and the
Initial Holder on the Delayed Draw Funding Date that no Event of Default has
occurred or is continuing under this Indenture.

 

(e)The Initial Holder shall pay the amount of the Subsequent Advance to the
Issuer by wire transfer of immediately available funds no later than 11:00 a.m.
(New York City time) on the Delayed Draw Funding Date, to the Collection Account
as Principal Collections, for further application of such amount (a) for the
purchase of Additional Funding Assets, (b) to fund the Delayed-Draw/Committed
Proceeds/Revolver Account with respect to Additional Funding Assets pursuant to
and in accordance with Section 10.2(d) and Section 10.3(d), respectively, and
(c) to fund Eligible Investments (it being understood that any amounts applied
pursuant to the foregoing clause (a) and any resulting Cash contributions
pursuant to Section 3 of the Equity Contribution Agreement, may be directly
applied to the purchase of Portfolio Assets on the Delayed Draw Funding Date,
without the requirement to deposit such amounts in the Collection Account, so
long as the related Additional Funding Assets are acquired by the Issuer on the
Delayed Draw Funding Date).

 

(f)For the avoidance of doubt, with respect to the Subsequent Advance, the
certificate described in clause (a) of the first paragraph of this Section 2.13
and an authentication order shall be delivered to the Trustee, but the opinions
and certificates set forth in Section 3.1 shall not be required.

 

(g)The aggregate Advance Value of all Additional Funding Assets shall be equal
to U.S.$50,000,000, as determined by the Collateral Manager and notified by the
Collateral Manager to the Trustee, the Collateral Administrator, UBS and the
Initial Holder, such notice to contain reasonably detailed calculations
specifying the Advance Value of each Additional Funding Asset; provided that,
UBS shall have signed off on such notice and agreed to calculations of Advance
Value of Additional Funding Assets provided by the Collateral Manager.

 

  Page 50

 

 

(h)UBS shall be an express third party beneficiary of this Indenture for
purposes of exercising its right to verify under Section 2.13(a)(ii) above and
its right to receive the notice under Sections 2.13(a) and 2.13(g) above.

 

3.Conditions Precedent

 

3.1Conditions to Issuance of Notes on Closing Date

 

The Notes to be issued on the Closing Date may be registered in the names of the
respective Holders thereof and may be executed by the Issuer and delivered to
the Trustee for authentication and thereupon the same shall be authenticated and
delivered by the Trustee upon Issuer Order and upon receipt by the Trustee of
the following:

 

(a)Officers’ Certificate of the Issuer. An Officer’s certificate of the Issuer
(A) evidencing the authorization by Authorizing Resolution of the execution and
delivery on behalf of the Issuer of (1) the Transaction Documents to which the
Issuer is a party and (2) such related documents as may be required for the
purpose of the transactions contemplated therein and (B) certifying that (1) the
attached copy of the Authorizing Resolution and Constitutive Documents is, in
each case, a true and complete copy thereof, (2) the Authorizing Resolution has
not been amended or rescinded and is in full force and effect on and as of the
Closing Date, (3) the officers of the Issuer authorized to execute and deliver
such documents hold the offices and have the signatures indicated thereon and
(4) all Portfolio Asset Obligors on all Portfolio Assets (or the applicable
agent appointed under the relevant Underlying Instrument to receive payments)
have been directed to deposit all payments made or received under the relevant
Underlying Instrument in respect of such Portfolio Asset directly to the
Collection Account.

 

(b)Officers’ Certificates of the Sole Member, the Collateral Manager and the
Counterparty. An Officer’s certificate of the Sole Member, the Collateral
Manager and the Counterparty (A) evidencing the authorization by Authorizing
Resolution of the execution and delivery of (1) the Transaction Documents to
which it is a party and (2) such related documents as may be required for the
purpose of the transactions contemplated therein and (B) certifying that (1) the
attached copy of the Authorizing Resolution and Constitutive Documents is in
each case a true and complete copy thereof, (2) the Authorizing Resolution has
not been amended or rescinded and are in full force and effect on and as of the
Closing Date, (3) the officers of the Sole Member, the Collateral Manager and
the Counterparty authorized to execute and deliver such documents hold the
offices and have the signatures indicated thereon.

 

(c)Governmental Approvals. From the Issuer either (A) a certificate of the
Issuer, or other official document, evidencing the due authorization, approval
or consent of any governmental body or bodies, at the time having jurisdiction
in the premises, together with an Opinion of Counsel of the Issuer that no other
authorization, approval or consent of any governmental body is required for the
valid issuance of the Notes or (B) an Opinion of Counsel of the Issuer that no
such authorization, approval or consent of any governmental body is required for
the valid issuance of the Notes except as has been given.

 

  Page 51

 

 

(d)U.S. Counsel Opinions. Opinions of: (A) Alston & Bird LLP, counsel to the
Trustee and the Collateral Administrator and (B) White & Case LLP, New York
counsel to the Issuer, the Sole Member, the Counterparty and the Collateral
Manager; each dated the Closing Date.

 

(e)Delaware Counsel Opinion. Opinion of: Venable LLP, Delaware counsel to Murray
Hill Funding, LLC, dated the Closing Date.

 

(f)Officers’ Certificates of Issuer Regarding Indenture. An Officer’s
certificate of the Issuer stating that, to such Officer’s knowledge, the Issuer
is not in default under this Indenture and that the issuance of the Notes
applied for by it will not result in a default or a breach of any of the terms,
conditions or provisions of, or constitute a default under, its organizational
documents, any indenture or other agreement or instrument to which it is a party
or by which it is bound, or any order of any court or administrative agency
entered in any Proceeding to which it is a party or by which it may be bound or
to which it may be subject; that it has delivered to the Trustee (or procured
the delivery of) the documentary conditions precedent required by Section 3.1
and that all other conditions precedent provided in this Indenture relating to
the authentication and delivery of the Notes applied for by it have been
complied with; and that all expenses due or accrued with respect to the issuance
and sale of such Notes or relating to actions taken on or in connection with the
Closing Date have been paid or reserves therefor have been made. The Officer’s
certificate of the Issuer shall also state that all of its representations and
warranties contained herein are true and correct as of the Closing Date in all
material respects.

 

(g)Transaction Documents. An executed counterpart of each Transaction Document.

 

(h)Grant of Portfolio Assets. The Grant by the Issuer pursuant to the Granting
Clauses of this Indenture of all of the Issuer’s right, title and interest in
and to the Portfolio Assets pledged to the Trustee for inclusion in the
Collateral on the Closing Date shall be effective, and Delivery of such
Collateral (including any promissory note and all other Underlying Instruments
related thereto to the extent received by the Issuer) as contemplated by
Section 3.2 shall have been effected.

 

(i)Certificate of the Issuer Regarding Collateral. A certificate of an
Authorized Representative of the Issuer or the Collateral Manager (on behalf of
the Issuer), dated as of the Closing Date, to the effect that:

 

(i)in the case of each Portfolio Asset pledged to the Trustee, on the Closing
Date and immediately prior to the Delivery thereof on the Closing Date:

 

(A)the Issuer is the owner of each Portfolio Asset free and clear of any Liens
of any nature whatsoever except for (i) those which are being released on the
Closing Date, (ii) those Granted pursuant to this Indenture and (iii) Permitted
Liens;

 

  Page 52

 

 

(B)the Issuer has acquired its ownership in each Portfolio Asset in good faith
without notice of any adverse claim, except as described in paragraph (A) above;

 

(C)the Issuer has not assigned, pledged or otherwise encumbered any interest in
any such Portfolio Asset (or, if any such interest has been assigned, pledged or
otherwise encumbered, it has been released or will be released on the Closing
Date) other than interests Granted pursuant to this Indenture;

 

(D)the Issuer has full right to Grant a security interest in and assign and
pledge each Portfolio Asset to the Trustee;

 

(E)Schedule 1 to such certificate is a complete list of the Portfolio Assets as
of the Closing Date and the information set forth with respect to such Portfolio
Asset in Schedule 1 to such certificate is correct;

 

(F)upon Grant by the Issuer, the Trustee has (or will have, upon the filing of
the Financing Statement(s) contemplated in Section 7.5 of this Indenture, the
delivery of any promissory notes relating to such Collateral and the execution
and delivery of the Issuer Account Control Agreement) a first priority perfected
security interest in the Portfolio Assets and other Collateral, except as
permitted by this Indenture;

 

(G)no Portfolio Asset was originated in contemplation of including it in the
Collateral; and

 

(H)each Portfolio Asset that the Collateral Manager on behalf of the Issuer
purchased or committed to purchase on or prior to the Closing Date satisfies, or
will upon its acquisition satisfy, the Asset Eligibility Criteria and (to the
extent applicable to purchases occurring on or prior to the Closing Date) other
requirements of Section 12.2(a); and

 

(ii)each Loan owned or to be acquired by the Issuer on the Closing Date is a
Portfolio Asset.

 

(j)Accounts. Evidence of the establishment of each of the Accounts.

 

(k)Withholding Certificates. From each Holder acquiring Notes on the Closing
Date, either (A) a properly completed and duly executed Internal Revenue Service
Form W-9 or (B) the properly completed and duly executed applicable Internal
Revenue Service Form W-8 with all required attachments.

 

(l)Other Documents. Such other documents as the Trustee may reasonably require;
provided that nothing in this clause (l) shall imply or impose a duty on the
part of the Trustee to require any other documents.

 

  Page 53

 

 

(m)Expense Account. Receipt by the Trustee of $100,000 from the Sole Member, as
a capital contribution to the Issuer, deposited into the Expense Account for use
pursuant to Section 10.3(c).

 

(n)Letter Agreement. An executed counterpart of the Letter Agreement (together
with the omnibus consent contemplated thereby.)

 

(o)Proceeds of Initial Funded Notes. The receipt by the Trustee of Cash proceeds
from the funding of the Initial Funded Notes in the amount of U.S.$115,384,615.

 

3.2Custodianship; Delivery of Portfolio Assets and Eligible Investments

 

(a)The Issuer shall deliver or cause to be delivered to a custodian appointed by
the Issuer, which shall be a Securities Intermediary (the Custodian), all
Collateral in accordance with the definition of “Deliver”. Initially, the
Custodian shall be the Bank. Any successor Custodian shall be a state or
national bank or trust company that has capital and surplus of at least
$200,000,000 acting as a Securities Intermediary. The Trustee or the Custodian,
as applicable, shall hold (i) all Portfolio Assets, Eligible Investments, Cash
and other investments purchased in accordance with this Indenture and (ii) all
other Collateral otherwise Delivered to the Trustee or the Custodian, as
applicable, by or on behalf of the Issuer, in the relevant Account established
and maintained pursuant to Article 10; as to which in each case the Trustee
shall have entered into the Issuer Account Control Agreement (or an agreement
substantially in the form thereof, in the case of a successor Custodian) it
being agreed that the establishment and maintenance of such Account will be
governed by a law of a jurisdiction satisfactory to the Issuer and the Trustee.

 

(b)Each time that the Collateral Manager on behalf of the Issuer directs or
causes the acquisition of any Portfolio Asset, Eligible Investment or other
investment, the Collateral Manager (on behalf of the Issuer) shall, if the
Portfolio Asset or Eligible Investment or other investment is required to be,
but has not already been, transferred to the Custodian or the relevant Account,
cause the Portfolio Asset, Eligible Investment or other investment to be
Delivered to the Custodian to be held in or credited to the Custodial Account,
or in the case of any Eligible Investment or other investment, in the Account in
which the funds used to purchase the investment are held in accordance with
Article 10, in each case, for the benefit of the Trustee in accordance with this
Indenture. The security interest of the Trustee in the funds or other property
used in connection with the acquisition shall, immediately and without further
action on the part of the Trustee, be released. The security interest of the
Trustee shall nevertheless come into existence and continue in the related
Portfolio Asset or Eligible Investment or other investment so acquired,
including all interests of the Issuer in to any contracts related to and
proceeds of such Portfolio Asset or Eligible Investment or other investment.



 

  Page 54

 

 



3.3Application of Proceeds of Issuance



 

The Issuer shall deposit the cash proceeds of issuance of the Notes received on
the Closing Date in the Collection Account and apply such proceeds (a) to fund
the purchase of Portfolio Assets, (b) to fund the Delayed-Draw/Committed
Proceeds/Revolver Account pursuant to and in accordance with Section 10.2(d) and
Section 10.3(d), respectively, and (c) to fund the purchase of Eligible
Investments (it being understood that any amounts applied pursuant to the
foregoing clause (a) and any resulting Cash contributions pursuant to Section 3
of the Equity Contribution Agreement, may be directly applied to the purchase of
Portfolio Assets on the Closing Date, without the requirement to deposit such
amounts in the Collection Account, so long as the related Portfolio Assets are
acquired by the Issuer on the Closing Date).

 

4.Satisfaction and Discharge

 

4.1Satisfaction and Discharge of Indenture

 

This Indenture shall be discharged and shall cease to be of further effect
except as to (i) rights of registration of transfer and exchange, (ii) rights of
substitution of mutilated, defaced, destroyed, lost or stolen Notes,
(iii) rights of Holders to receive payments of principal thereof and interest
thereon, (iv) the obligations of the Trustee hereunder (in the case of such
obligations, insofar as they relate to obligations that survive pursuant to any
of clauses (i) through (iii) above or clause (v) or (vi) below), (v) the rights
and immunities of the Collateral Administrator under the Collateral
Administration Agreement and (vi) the rights of Holders as beneficiaries hereof
with respect to the property deposited with the Trustee and payable to all or
any of them (and the Trustee, on demand of and at the expense of the Issuer,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture) when:

 

(a)either:

 

(i)all Notes theretofore authenticated and delivered to Holders (other than
(A) Notes which have been mutilated, defaced, destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.6, (B) Notes for whose
payment Cash has theretofore irrevocably been deposited in trust and thereafter
repaid to the Issuer or discharged from such trust, as provided in Section 7.3,
and (C) Notes in respect of which final payment has been made without
presentation or surrender pursuant to Section 2.7(e) or Section 9.4) have been
delivered to the Trustee for cancellation; or

 

(ii)all Notes not theretofore delivered to the Trustee for cancellation (A) have
become due and payable, or (B) will become due and payable at their Stated
Maturity within one year, or (C) are to be called for redemption pursuant to
Article 9 under an arrangement satisfactory to the Trustee for the giving of
notice of redemption by the Issuer pursuant to Section 9.3, and the Issuer has
irrevocably deposited or caused to be deposited with the Trustee, in trust for
such purpose, Cash or non-callable direct obligations of the United States of
America entitled to the full faith and credit of the United States of America,
in an amount sufficient, as verified by a firm of Independent certified public
accountants which are nationally recognized, to pay and discharge the entire
indebtedness on such Notes, for principal and interest to the date of such
deposit (in the case of Notes which have become due and payable), or to their
Stated Maturity or Redemption Date, as the case may be, and shall have Granted
to the Trustee a valid perfected security interest in such Eligible Investment
that is of first priority or free of any adverse claim, as applicable, and shall
have furnished an Opinion of Counsel with respect thereto; provided that this
sub-Section (ii) shall not apply if an election to act in accordance with the
provisions of Section 5.5(a) shall have been made and not rescinded; or

 

  Page 55

 

 

(iii)following an election to act in accordance with the provisions of
Section 5.5(a) that has been made and not rescinded, or following the
liquidation of all Portfolio Assets at the direction of the Liquidation Agent
pursuant to Section 12.1(c), the Issuer shall have delivered to the Trustee an
Officers’ certificate stating that (i) there are no assets that remain subject
to the Lien of this Indenture and (ii) all funds on deposit in the Accounts have
been distributed in accordance with the terms of this Indenture (including
Section 11.1) or the Issuer has otherwise irrevocably deposited or caused to be
deposited such funds with the Trustee, in trust for such purpose, and shall have
Granted to the Trustee a valid perfected security interest in such funds that is
of first priority or free of any adverse claim, as applicable, and shall have
furnished an Opinion of Counsel with respect thereto;

 

(b)the Issuer has paid or caused to be paid all other sums then due and payable
hereunder (including any amounts then due and payable pursuant to the Collateral
Administration Agreement and the Collateral Management Agreement) by the Issuer
and no other amounts are scheduled to be due and payable by the Issuer;

 

(c)the Issuer has delivered to the Trustee Officers’ certificates and an Opinion
of Counsel, each stating that all conditions precedent herein provided for
relating to the satisfaction and discharge of this Indenture have been complied
with; and

 

(d)the Issuer has delivered to the Trustee a certificate stating that (i) there
is no Collateral that remains subject to the Lien of this Indenture and (ii) all
funds on deposit in the Accounts have been distributed in accordance with the
terms of this Indenture (including the Priority of Payments) or have otherwise
been irrevocably deposited in trust with the Trustee for such purpose.

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Trustee and, if applicable, the Holders, as the
case may be, under Sections 2.7, 4.2, 5.4(d), 5.9, 5.18, 6.1, 6.3, 6.6, 6.7, 7.1
and 7.3 shall survive.

 

4.2Application of Trust Cash

 

All Cash and obligations deposited with the Trustee pursuant to Section 4.1
shall be held in trust and applied by it in accordance with the provisions of
the Notes and this Indenture, including, without limitation, the Priority of
Payments, to the payment of principal and interest, either directly or through
any Paying Agent, as the Trustee may determine; and such Cash and obligations
shall be held in a segregated account identified as being held in trust for the
benefit of the Secured Parties.

 

  Page 56

 

 

4.3Repayment of Cash Held by Paying Agent

 

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all Cash then held by any Paying Agent other than the Trustee
under the provisions of this Indenture shall, upon demand of the Issuer, be paid
to the Trustee to be held and applied pursuant to Section 7.3 hereof and in
accordance with the Priority of Payments and thereupon such Paying Agent shall
be released from all further liability with respect to such Cash.

 

4.4Disposition of Illiquid Assets

 

(a)In connection with the satisfaction and discharge of this Indenture with
respect to the Notes, and notwithstanding Article 12 (or any other term to the
contrary contained herein), if the Portfolio Assets consist exclusively of
Illiquid Assets, the Collateral Manager may (and shall if directed by the
Majority Holders) provide notice to the Trustee that it will dispose of the
Illiquid Assets by auction pursuant to the requirements of Section 4.4(b).

 

(b)The Trustee will forward a notice, in the name and at the expense of the
Issuer (in such form as is prepared by the Collateral Manager), to the Holders
of an auction, setting forth in reasonable detail a description of each Illiquid
Asset and the following auction procedures:

 

(i)any Holder of Notes may submit a written bid to purchase one or more Illiquid
Assets no later than the date specified in the auction notice (which shall be at
least fifteen Business Days after the date of such notice (the Bid Deadline));

 

(ii)each bid must include an offer to purchase for a specified amount of cash on
a proposed settlement date no later than five Business Days after the Bid
Deadline;

 

(iii)the Collateral Manager (or, in connection with the liquidation of an
Illiquid Asset described in clause (b) of the definition thereof, the
Liquidation Agent) shall select the winning bidder(s);

 

(iv)if no Holder submits such a bid before the Bid Deadline, unless the
Collateral Manager determines (and notifies the Trustee) delivery in kind is not
legally or commercially practicable, the Trustee will provide notice thereof to
each Holder and offer to deliver (at the cost of the Issuer) a pro rata portion
(as determined by the Collateral Manager) of each unsold Illiquid Asset to the
Holders that provide delivery instructions to the Trustee on or before the date
specified in such notice, subject to minimum denominations. To the extent that
minimum denominations do not permit a pro rata distribution, the Trustee will
distribute the Illiquid Assets on a pro rata basis to the extent possible and
the Collateral Manager will select by lottery the Holder to whom the remaining
amount will be delivered. Such distributions to Holders will not reduce the
Aggregate Outstanding Amount of the Notes. The Trustee shall use commercially
reasonable efforts to effect delivery of such interests; and

 

  Page 57

 

 

(v)if no such Holder provides delivery instructions to the Trustee, the Trustee
will promptly notify the Collateral Manager and offer to deliver (at the cost of
the Issuer) the Illiquid Assets to the Collateral Manager. If the Collateral
Manager declines such offer, the Trustee will take such action as directed by
the Collateral Manager (on behalf of the Issuer) to dispose of the Illiquid
Assets, which may be by donation to a charity, abandonment or other means.

 

The Trustee shall have no duty, obligation or responsibility with respect to the
sale of any Illiquid Asset under this Section 4.4(b) other than to act upon the
written instruction of the Collateral Manager and in accordance with the express
provisions of this Section 4.4(b).

 

5.Remedies

 

5.1Events of Default

 

Event of Default, wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)the Issuer shall default in the payment of any principal, interest or other
amount owing or otherwise payable under the Notes when due (whether at Stated
Maturity, on a Redemption Date, by acceleration, upon optional or mandatory
prepayment or otherwise) and such default shall continue for at least three
Business Days after notice thereof to the Issuer by any Holder; provided that,
in the case of a default in payment resulting solely from an administrative
error or omission by the Trustee, such default continues for a period of five or
more Business Days after the Trustee receives written notice or a Trust Officer
has actual knowledge of such administrative error or omission; or

 

(b)the failure (i) on any Payment Date to disburse amounts available in the
Payment Account in accordance with the Priority of Payments and the continuation
of such failure for a period of three Business Days, provided that, if such
failure results solely from an administrative error or omission by the Trustee,
such failure continues for a period of five or more Business Days after the
Trustee receives written notice or a Trust Officer has actual knowledge of such
administrative error or omission, or (ii) by the Sole Member to make any equity
contribution or to pay any other amount owing to the Issuer in each case
pursuant to the Equity Contribution Agreement and the continuation of such
failure for a period of three Business Days; or

 

(c)any representation, warranty or certification made herein or pursuant hereto
or in or pursuant to any Support Document (or in any modification or supplement
hereto or thereto) by the Issuer or the Sole Member shall prove to have been
false or misleading as of the time made in any material respect; provided,
however, that if any such representation, warranty or certification is
(i) remediable and (ii) not the result of fraud or willful misconduct on the
part of the Issuer or the Sole Member, such representation, warranty or
certification continues unremedied for a period of 30 days after the Issuer
becomes actually aware of such false or misleading representation, warranty or
certification; or

 

  Page 58

 

 

(d)the Issuer shall default in the performance of any of its obligations under
Section 7.5(a), 7.5(g), 7.15, 12.1(b) or 12.3(c); or

 

(e)except as otherwise specified in this Section 5.1 (i) the Issuer shall
default in the performance of any of its other obligations hereunder or (ii) the
Issuer or the Sole Member shall default in the performance of any of its other
obligations under any Support Document, and in each case such default (A) has a
Material Adverse Effect on the Holders of the Notes and (B) if remediable,
continues unremedied for a period of 30 days after notice thereof to the Issuer
by any Holder (or, in the case of any obligation of the Sole Member under
Section 2 or 3 of the Equity Contribution Agreement, one Business Day) after
notice thereof to the Issuer and Trustee by the Issuer, the Trustee or any
Holder; provided that (I) any failure by the Sole Member to comply with any of
its obligations when due under Section 2 or 3 of the Equity Contribution
Agreement (after giving effect to any applicable cure periods) shall be deemed
to have a Material Adverse Effect on the Holders for the purposes of the
foregoing sub-clause (A) and (II) any failure by the Sole Member to comply with
any of its obligations when due under Section 5(d), 5(e) or 5(f) of the Equity
Contribution Agreement (after giving effect to any applicable cure periods)
shall be deemed (x) to have a Material Adverse Effect on the Holders for the
purposes of the foregoing sub-clause (A) and (y) to be irremediable for the
purposes of the foregoing sub-clause (B); or

 

(f)An Insolvency Event occurs with respect to the Issuer or the Sole Member; or

 

(g)the Issuer or the Sole Member shall consolidate or amalgamate with, or merge
with or into, or transfer all or substantially all its assets to, another Person
and, at the time of such consolidation, amalgamation, merger or transfer:

 

(i)the resulting, surviving or transferee Person (if not the Issuer or the Sole
Member, as the case may be) shall fail to assume all the obligations of the
Issuer or the Sole Member, as applicable, under the Notes or any Support
Document to which it or its predecessor was a party by operation of law or
pursuant to an agreement reasonably satisfactory to the Holders of all Notes
then Outstanding;

 

(ii)the benefits of any Support Document shall fail to extend (without the
unanimous consent of the Holders of all Notes then Outstanding) to the
performance by such resulting, surviving or transferee Person of its obligations
under such Support Document; or

 

(iii)the creditworthiness of the resulting, surviving or transferee Person shall
be materially weaker than that of the Issuer or the Sole Member, as the case may
be, immediately prior to such event (as determined by the Majority Holders); or

 

  Page 59

 

 

 (h)

any Transaction Document shall cease to be in full force or effect other than in
accordance with its terms, or the Issuer or the Sole Member shall disaffirm,
disclaim, repudiate or reject, in whole or in part, or challenge the validity
of, any Transaction Document to which it is a party; or

 

(i)the Constitutive Documents of the Issuer shall be amended, supplemented or
otherwise modified, or shall be terminated, without the consent of each Holder,
except for any amendment, supplement or other modification that could not
reasonably be expected to have a Material Adverse Effect; or

 

(j)any of the Issuer or the Sole Member becomes an investment company required
to be registered under the Investment Company Act; or

 

(k)[reserved];

 

(l)[reserved];

 

(m)an “Event of Default” occurs and is continuing under the Global Master
Repurchase Agreement with respect to which the Counterparty is the “Defaulting
Party” (as each such term is defined therein) and an acceleration has occurred.

 

Upon obtaining knowledge of the occurrence of a Default or an Event of Default
(which, in the case of an event described in clause (m), will be obtained by
receipt of notice from UBS, in its capacity as party to the Global Master
Repurchase Agreement, that such event has occurred), each of (i) the Issuer,
(ii) the Trustee, (iii) the Collateral Manager and (iv) the Liquidation Agent
shall notify each other. Upon the occurrence of a Default or an Event of Default
known or made known pursuant to the foregoing to a Trust Officer of the Trustee,
the Trustee shall, not later than three Business Days thereafter, notify the
Holders (as their names appear on the Note Register), each Paying Agent and DTC
of such Default or Event of Default in writing (unless such Default or Event of
Default has been waived as provided in Section 5.14).

 

5.2Acceleration of Maturity; Rescission and Annulment

 

(a)If an Event of Default occurs and is continuing (other than an Event of
Default specified in Section 5.1(f)), the Trustee may, and shall (upon the
written direction of the Majority Holders), by notice to the Issuer, declare the
principal of all the Notes to be immediately due and payable, and upon any such
declaration such principal, together with all interest payable thereon and other
amounts payable hereunder, shall become immediately due and payable. If an Event
of Default specified in Section 5.1(f) occurs, all unpaid principal, together
with all interest payable thereon, of all the Notes, and other amounts payable
thereunder and hereunder, shall automatically become due and payable without any
declaration or other act on the part of the Trustee or any Holder.

 

(b)At any time after such a declaration of acceleration of maturity has been
made and before a judgment or decree for payment of the Cash due has been
obtained by the Trustee as hereinafter provided in this Article 5, such
declaration may not be rescinded except by the Majority Holders.

 

  Page 60

 

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

 

5.3Collection of Indebtedness and Suits for Enforcement by Trustee

 

The Issuer covenants that if a default shall occur in respect of the payment of
any principal of or interest when due and payable on any Note, the Issuer will,
upon demand of the Trustee, pay to the Trustee, for the benefit of the Holder of
such Note, the whole amount, if any, then due and payable on such Note for
principal and interest with interest upon the overdue principal, which shall
accrue at a rate equal to the Federal Funds (Effective) Rate plus 2%, and, in
addition thereto, such further amount as shall be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee and its agents and counsel.

 

If the Issuer fails to pay such amounts forthwith upon such demand, the Trustee,
in its own name and as trustee of an express trust, may, and shall upon
direction of the Majority Holders, institute a Proceeding for the collection of
the sums so due and unpaid, may prosecute such Proceeding to judgment or final
decree, and may enforce the same against the Issuer or the Sole Member, acting
on behalf of the Issuer with respect to its rights under the Equity Contribution
Agreement, and collect the Cash adjudged or decreed to be payable in the manner
provided by law out of the Collateral.

 

If an Event of Default has occurred and is continuing, the Trustee may in its
discretion, and shall upon written direction of the Majority Holders, proceed to
protect and enforce its rights and the rights of the Secured Parties by such
appropriate Proceedings as the Trustee shall deem most effectual (if no such
direction is received by the Trustee) or as the Trustee may be directed by the
Majority Holders, to protect and enforce any such rights, whether for the
specific enforcement of any covenant or agreement in this Indenture or in aid of
the exercise of any power granted herein, or to enforce any other proper remedy
or legal or equitable right vested in the Trustee by this Indenture or by law.

 

Subject always to the provisions of Sections 2.7(g), 5.4(d) and 5.8, in case
there shall be pending Proceedings relative to the Issuer or the Sole Member
under the Bankruptcy Law or any other applicable bankruptcy, insolvency or other
similar law, or in case a receiver, assignee or trustee in bankruptcy or
reorganization, liquidator, sequestrator or similar official shall have been
appointed for or taken possession of the Issuer or the Sole Member or their
respective property, or in case of any other comparable Proceedings relative to
the Issuer or the Sole Member, or the creditors or property of the Issuer or the
Sole Member, the Trustee, regardless of whether the principal of any Note shall
then be due and payable as therein expressed or by declaration or otherwise and
regardless of whether the Trustee shall have made any demand pursuant to the
provisions of this Section 5.3, shall be entitled and empowered, by intervention
in such Proceedings or otherwise:

 

  Page 61

 

 

(a)in the case of Proceedings relative to the Issuer, to file and prove a claim
or claims for the whole amount of principal and interest owing and unpaid in
respect of the Notes upon direction by the Majority Holders; and in the case of
Proceedings relative to the Issuer or the Sole Member (on behalf of the Issuer
in the case of Proceedings relative to the Sole Member), to file such other
papers or documents as may be necessary or advisable in order to have the claims
of the Trustee (including any claim for reasonable compensation to the Trustee
and each predecessor Trustee, and their respective agents, external attorneys
and external counsel, and for reimbursement of all reasonable expenses and
liabilities incurred, and all advances made, by the Trustee and each predecessor
Trustee, except as a result of negligence or bad faith) and of the Holders
allowed in any Proceedings relative to the Issuer or the Sole Member, as
applicable, or to the creditors or property of the Issuer or the Sole Member, as
applicable;

 

(b)unless prohibited by applicable law and regulations, to vote on behalf of the
Holders upon the direction of the Majority Holders, in any election of a trustee
or a standby trustee in arrangement, reorganization, liquidation or other
bankruptcy or insolvency Proceedings or Person performing similar functions in
comparable Proceedings; and

 

(c)to collect and receive any Cash or other property payable to or deliverable
on any such claims, and to distribute all amounts received with respect to the
claims of the Holders and of the Trustee on their behalf; and any trustee,
receiver or liquidator, custodian or other similar official is hereby authorized
by each of the Holders to make payments to the Trustee, and, in the event that
the Trustee shall consent to the making of payments directly to the Holders to
pay to the Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Trustee, each predecessor Trustee and their respective
agents, external attorneys and external counsel, and all other reasonable
expenses and liabilities incurred, and all advances made, by the Trustee and
each predecessor Trustee except as a result of negligence or bad faith.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Holders, any plan
of reorganization, arrangement, adjustment or composition affecting the Notes or
any Holder thereof, or to authorize the Trustee to vote in respect of the claim
of any Holders, as applicable, in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar Person.

 

In any Proceedings brought by the Trustee on behalf of the Holders of the Notes
(and any such Proceedings involving the interpretation of any provision of this
Indenture to which the Trustee shall be a party), the Trustee shall be held to
represent all the Holders of the Notes.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 except according to the provisions
specified in Section 5.5(a).

 

5.4Remedies

 

(a)If an Event of Default shall have occurred and be continuing, and the Notes
have been declared or have become due and payable (an Acceleration Event) and
such Acceleration Event and its consequences have not been rescinded and
annulled, the Issuer agrees that the Trustee may, and shall, subject to the
terms of this Indenture (including Section 6.3(e) and Section 5.5(d)), upon
written direction of the Majority Holders, to the extent permitted by applicable
law, exercise one or more of the following rights, privileges and remedies:

 

  Page 62

 

 

(i)with respect to each Portfolio Asset, the Trustee (at the direction of the
Majority Holders) may direct each Portfolio Asset Obligor (or the applicable
agent appointed under the relevant Underlying Instrument to receive payments)
thereon under the relevant Underlying Instrument to pay all amounts payable
under such Underlying Instrument to (or to the order of) the Trustee in
satisfaction of all payment obligations thereunder;

 

(ii)in its name or in the name of the Issuer or otherwise, demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of or in exchange for the Portfolio Assets and other Collateral but
shall be under no obligation to do so;

 

(iii)institute Proceedings for the collection of all amounts then payable on the
Notes or otherwise payable under this Indenture, whether by declaration or
otherwise, enforce any judgment obtained, and collect from the Portfolio Assets
and other Collateral any Cash adjudged due;

 

(iv)sell or cause the sale of all or a portion of the Portfolio Assets and other
Collateral or rights or interests therein, at one or more public or private
sales called and conducted in any manner permitted by law and in accordance with
Section 5.17 hereof;

 

(v)institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Portfolio Assets and other
Collateral;

 

(vi)exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Trustee
and the Holders of the Notes hereunder (including exercising all rights of the
Trustee under any Support Document); and

 

(vii)exercise any other rights and remedies that may be available at law or in
equity;

 

provided that the Trustee may not sell or liquidate the Collateral or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except according
to the provisions of Section 5.5(a).

 

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation (the cost of which shall be
payable as an Administrative Expense) in structuring and distributing securities
similar to the Notes, which may be the Liquidation Agent, as to the feasibility
of any action proposed to be taken in accordance with this Section 5.4 and as to
the sufficiency of the proceeds and other amounts receivable with respect to the
Collateral to make the required payments of principal of and interest on the
Notes which opinion shall be conclusive evidence as to such feasibility or
sufficiency.

 

  Page 63

 

 

(b)If an Event of Default as described in Section 5.1(e) hereof shall have
occurred and be continuing the Trustee shall be entitled, and at the direction
of the Majority Holders shall, institute (or cause the Issuer to institute, in
which case the Issuer shall comply with any instruction of the Trustee with
respect to such Proceeding) a Proceeding solely to compel performance of the
covenant or agreement or to cure the representation or warranty, the breach of
which gave rise to the Event of Default under such Section, and enforce any
equitable decree or order arising from such Proceeding.

 

(c)Upon any sale, whether made under the power of sale hereby given or by virtue
of judicial Proceedings, any Secured Party may bid for and purchase the
Collateral or any part thereof and, upon compliance with the terms of sale, may
hold, retain, possess or dispose of such property in its or their own absolute
right without accountability.

 

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of Cash by the Trustee, or of the Officer
making a sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Issuer, the Trustee and the Holders of the
Notes, shall operate to divest all right, title and interest whatsoever, either
at law or in equity, of each of them in and to the property sold, and shall be a
perpetual bar, both at law and in equity, against each of them and their
successors and assigns, and against any and all Persons claiming through or
under them.

 

(d)Notwithstanding any other provision of this Indenture, none of the Trustee,
the Secured Parties or the Holders (or any beneficial owners of the Notes) nor
any third party beneficiary of this Indenture may, prior to the date which is
one year (or if longer, any applicable preference period) and one day after the
payment in full of all Notes, institute against, or join any other Person in
instituting against, the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation Proceedings, or other Proceedings under
U.S. Federal or State bankruptcy or similar laws of any jurisdiction. Nothing in
this Section 5.4 shall preclude, or be deemed to estop, the Trustee, any Secured
Party, any Holder or any such third-party beneficiary (i) from taking any action
prior to the expiration of the aforementioned period in (A) any case or
Proceeding voluntarily filed or commenced by the Issuer or (B) any involuntary
insolvency Proceeding filed or commenced by a Person other than the Trustee,
such Secured Party, such Holder or any such third-party beneficiary,
respectively, or (ii) from commencing against the Issuer or any of its
properties any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation Proceeding.



 

  Page 64

 

 



5.5Optional Preservation of Collateral



 

(a)Notwithstanding anything to the contrary herein, but subject to
Section 5.5(d), if an Event of Default shall have occurred and be continuing,
the Trustee shall retain the Collateral securing the Notes intact, collect and
cause the collection of the proceeds thereof and make and apply all payments and
deposits and maintain all accounts in respect of the Collateral and the Notes in
accordance with the Priority of Payments and the provisions of Article 10 and
Article 12 unless either:

 

(i)the Trustee, pursuant to Section 5.5(c), determines that the anticipated
proceeds of a sale or liquidation of the Collateral (after deducting the
reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due and unpaid on the Notes, and all other
amounts that, pursuant to the Priority of Payments, are required to be paid
prior to such payments on such Notes (including amounts due and owing as
Administrative Expenses), and the Majority Holders agree with such
determination; or

 

(ii)the Majority Holders direct the sale and liquidation of the Collateral.

 

The Trustee shall give written notice of the retention of the Collateral, or of
any direction received from the Majority Holders pursuant to Section 5.5(a)(ii)
with respect to the sale and liquidation of the Collateral, to the Issuer with a
copy to the Collateral Manager. So long as such Event of Default is continuing,
any such retention pursuant to this Section 5.5(a) may be rescinded at any time
when the conditions specified in clause (i) or (ii) exist.

 

(b)Nothing contained in Section 5.5(a) shall be construed to require the Trustee
to sell the Collateral securing the Notes if the conditions set forth in
clause (i) or (ii) of Section 5.5(a) are not satisfied. Nothing contained in
Section 5.5(a) shall be construed to require the Trustee to preserve the
Collateral securing the Notes if prohibited by applicable law.

 

(c)In determining whether the condition specified in Section 5.5(a)(i) exists,
the Trustee shall obtain, with the cooperation and assistance of the Liquidation
Agent, bid prices with respect to each Portfolio Asset contained in the
Collateral from two nationally recognized dealers (as specified by the
Liquidation Agent in writing) at the time making a market in such Portfolio
Assets or similar assets and shall compute the anticipated proceeds of sale or
liquidation on the basis of the lower of such bid prices for each such Portfolio
Asset (as determined by the Liquidation Agent and notified to the Trustee). In
addition, for the purposes of determining issues relating to the execution of a
sale or liquidation of the Collateral and the execution of a sale or other
liquidation thereof in connection with a determination whether the condition
specified in Section 5.5(a)(i) exists, the Trustee may retain and rely on an
opinion of an Independent investment banking firm of national reputation (the
cost of which shall be payable as an Administrative Expense).

 

The Trustee shall deliver to the Holders and the Collateral Manager a report
stating the results of any determination required pursuant to Section 5.5(a)(i)
no later than 10 days after such determination is made. The Trustee shall make
the determinations required by Section 5.5(a)(i) at the request of the Majority
Holders at any time during which the Trustee retains the Collateral pursuant to
Section 5.5(a)(i).

 

  Page 65

 

 

(d)Section 5.4 and Section 5.5(a), (b) and (c) shall in all respects be subject
to the application of Section 12.1(c) and any direction or instruction of the
Liquidation Agent thereunder (including, if so directed, as to the manner of
sale of any Portfolio Asset, notwithstanding Sections 5.4, 5.5(a), (b) and (c)
and 5.17) and the Trustee shall comply with such directions and instructions of
the Liquidation Agent pursuant to Section 12.1(c) without regard to the
provisions of Section 5.5(a) above. In the event that any notice or instruction
delivered by the Liquidation Agent pursuant to Section 12.1(c) conflicts, or is
otherwise inconsistent, with any notice or instruction provided by the Majority
Holders pursuant to Section 5.4 or this Section 5.5, the notice or instruction
delivered by the Liquidation Agent pursuant to Section 12.1(c) shall govern and
the Issuer and the Trustee shall follow, and shall be entitled to rely upon,
such notice or instruction delivered to the Trustee pursuant to Section 12.1(c).
The Trustee shall not have any liability for any failure or delay in enforcing
rights or remedies at the direction of, or on behalf of, the Majority Holders as
a result of this clause (d).

 

5.6Trustee May Enforce Claims Without Possession of Notes

 

All rights of action and claims under this Indenture or under any of the Notes
may be prosecuted and enforced by the Trustee without the possession of any of
the Notes or the production thereof in any Proceeding relating thereto, and any
such Proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall be applied as
set forth in Section 5.7 hereof.

 

5.7Application of Cash Collected

 

Any Cash collected by the Trustee with respect to the Notes pursuant to this
Article 5 and any Cash that may then be held or thereafter received by the
Trustee with respect to the Notes hereunder shall be applied, in accordance with
the provisions of Section 11.1(c), at the date or dates fixed by the Trustee (or
any other date or dates as directed by the Majority Holders by notice to the
Trustee given reasonably in advance thereof and reasonably acceptable to the
Trustee). Upon the final distribution of all proceeds of any liquidation
effected hereunder, the provisions of Section 4.1(b) shall be deemed satisfied
for the purposes of discharging this Indenture pursuant to Article 4.

 

5.8Limitation on Suits

 

No Holder of any Note shall have any right to institute any Proceedings,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:

 

(a)such Holder has previously given to the Trustee written notice of an Event of
Default;

 

(b)the Majority Holders shall have made written request to the Trustee to
institute Proceedings in respect of such Event of Default in its own name as
Trustee hereunder and such Holder or Holders have provided the Trustee indemnity
reasonably satisfactory to the Trustee against the costs, expenses (including
reasonable attorneys’ fees and expenses of external counsel) and liabilities to
be incurred in compliance with such request;

 

  Page 66

 

 

(c)the Trustee, for 30 days after its receipt of such notice, request and
provision of such indemnity, has failed to institute any such Proceeding; and

 

(d)no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by the Majority Holders; it being understood
and intended that no one or more Holders of Notes shall have any right in any
manner whatever by virtue of, or by availing itself of, any provision of this
Indenture to affect, disturb or prejudice the rights of any other Holders or to
obtain or to seek to obtain priority or preference over any other Holders or to
enforce any right under this Indenture, except in the manner herein provided and
for the equal and ratable benefit of all the Holders subject to and in
accordance with the Priority of Payments.

 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity pursuant to this Section 5.8 from two or more groups of Holders of the
Notes, each representing less than 50% of the Aggregate Outstanding Amount of
the Notes, the Trustee shall act in accordance with the request specified by the
group of Holders with the greatest percentage of the Aggregate Outstanding
Amount of the Notes, notwithstanding any other provisions of this Indenture. If
all such groups represent the same percentage, the Trustee, in its sole
discretion, may determine what action, if any, shall be taken.

 

5.9Unconditional Rights of Holders to Receive Principal and Interest

 

Subject to Sections 2.7(g), 6.15 and 13.1, but notwithstanding any other
provision of this Indenture, the Holder of any Note shall have the right, which
is absolute and unconditional, to receive payment of the principal of and
interest on such Note, as such principal and interest become due and payable in
accordance with the Priority of Payments, as the case may be, and, subject to
the provisions of Section 5.4(d) and Section 5.8, to institute Proceedings for
the enforcement of any such payment, and such right shall not be impaired
without the consent of such Holder.

 

5.10Restoration of Rights and Remedies

 

If the Trustee or any Holder has instituted any Proceeding to enforce any right
or remedy under this Indenture and such Proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every such case, subject to any determination in such
Proceeding, the Issuer, the Trustee and the Holder shall be restored severally
and respectively to their former positions hereunder, and thereafter all rights
and remedies of the Trustee and the Holder shall continue as though no such
Proceeding had been instituted.

 

5.11Rights and Remedies Cumulative

 

No right or remedy herein conferred upon or reserved to the Trustee or to the
Holders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise (to the extent not otherwise limited
by this Indenture). The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

  Page 67

 

 

5.12Delay or Omission Not Waiver

 

No delay or omission of the Trustee or any Holder of Notes to exercise any right
or remedy accruing upon any Event of Default shall impair any such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein or of a subsequent Event of Default. Every right and remedy given by
this Article 5 or by law to the Trustee or to the Holders of the Notes may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Holders of the Notes.

 

5.13Control by Majority Holders

 

Notwithstanding any other provision of this Indenture, the Majority Holders
shall have the right following the occurrence, and during the continuance of, an
Event of Default to cause the institution of and direct the time, method and
place of conducting any Proceeding for any remedy available to the Trustee or
exercising any other trust or power conferred upon the Trustee; provided that:

 

(a)such direction shall not conflict with any rule of law or with any express
provision of this Indenture;

 

(b)the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; provided that subject to Section 6.1, the
Trustee need not take any action that it determines might involve it in
liability or expense (unless the Trustee has received the indemnity as set forth
in sub-Section (c) below);

 

(c)the Trustee shall have been provided with indemnity reasonably satisfactory
to it; and

 

(d)notwithstanding the foregoing, any direction to the Trustee to undertake a
Sale of the Collateral must satisfy the requirements of Section 5.5.

 

5.14Waiver of Past Defaults

 

Prior to the time a judgment or decree for payment of the Cash due has been
obtained by the Trustee, as provided in this Article 5, the Majority Holders may
waive any past Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default and its consequences;
provided that if such Event of Default or occurrence is in respect of a covenant
or provision hereof that cannot be modified or amended without the consent of
each Holder pursuant to Section 8.2, then such waiver shall require the consent
of each Holder.

 

In the case of any such waiver, the Issuer, the Trustee and the Holders of the
Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or impair any right consequent thereto. The Trustee shall promptly give written
notice of any such waiver to the Collateral Manager and each Holder.

 

  Page 68

 

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

 

5.15Undertaking for Costs

 

All parties to this Indenture agree, and each Holder of any Note by such
Holder’s acceptance thereof shall be deemed to have agreed, that any court may
in its discretion require, in any Proceeding for the enforcement of any right or
remedy under this Indenture, or in any Proceeding against the Trustee for any
action taken, or omitted by it as Trustee, the filing by any party litigant in
such Proceeding of an undertaking to pay the costs of such Proceeding, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees of external counsel, against any party litigant in such
Proceeding, having due regard to the merits and good faith of the claims or
defenses made by such party litigant; but the provisions of this Section 5.15
shall not apply to any Proceeding instituted by the Trustee, to any Proceeding
instituted by any Holder, or group of Holders, holding in the aggregate more
than 10% in Aggregate Outstanding Amount of the Notes, or to any Proceeding
instituted by any Holder for the enforcement of the payment of the principal of
or interest on any Note on or after the Stated Maturity (or, in the case of
redemption pursuant to Article 9, on or after the applicable Redemption Date).

 

5.16Waiver of Stay or Extension Laws

 

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law or any valuation,
appraisement, redemption or marshalling law or rights, in each case wherever
enacted, now or at any time hereafter in force, which may affect the covenants,
the performance of or any remedies under this Indenture; and the Issuer (to the
extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law or rights, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted or rights created.

 

5.17Sale of Collateral

 

(a)The power to effect any sale or other disposition (a Sale) of any portion of
the Collateral pursuant to Sections 5.4 and 5.5 shall not be exhausted by any
one or more Sales as to any portion of such Collateral remaining unsold, but
shall continue unimpaired until the entire Collateral shall have been sold or
all amounts secured by the Collateral shall have been paid. The Trustee may upon
notice to the Holders, and shall, upon direction of the Majority Holders, from
time to time postpone any Sale by public announcement made at the time and place
of such Sale. The Trustee hereby expressly waives its rights to any amount fixed
by law as compensation for any Sale; provided that the Trustee shall be
authorized to deduct the reasonable costs, charges and expenses incurred by it
in connection with such Sale from the proceeds thereof notwithstanding the
provisions of Section 6.7.

 

  Page 69

 

 

(b)The Trustee, the Sole Member or the Collateral Manager may bid for and
acquire any portion of the Collateral in connection with a public Sale thereof,
and may pay all or part of the purchase price by crediting against amounts owing
on the Notes in the case of the Collateral or other amounts secured by the
Collateral, all or part of the net proceeds of such Sale after deducting the
reasonable costs, charges and expenses incurred by the Trustee in connection
with such Sale notwithstanding the provisions of Section 6.7 hereof. The Notes
need not be produced in order to complete any such Sale, or in order for the net
proceeds of such Sale to be credited against amounts owing on the Notes. The
Trustee may hold, lease, operate, manage or otherwise deal with any property so
acquired in any manner permitted by law in accordance with this Indenture.

 

(c)If any portion of the Collateral consists of securities issued without
registration under the Securities Act (Unregistered Securities), the Trustee (or
the Collateral Manager on its behalf) may seek an Opinion of Counsel, or, if no
such Opinion of Counsel can be obtained and with the consent of the Majority
Holders, seek a no action position from the Securities and Exchange Commission
or any other relevant Federal or State regulatory authorities, regarding the
legality of a public or private Sale of such Unregistered Securities.

 

(d)The Trustee shall execute and deliver an appropriate instrument of conveyance
transferring its interest in any portion of the Collateral in connection with a
Sale thereof (in each case, without any recourse, representation or warranty by
the Trustee). In addition, the Trustee is hereby irrevocably appointed the agent
and attorney in fact of the Issuer to transfer and convey its interest in any
portion of the Collateral in connection with a Sale thereof, and to take all
action necessary to effect such Sale. No purchaser or transferee at such a sale
shall be bound to ascertain the Trustee’s authority, to inquire into the
satisfaction of any conditions precedent or see to the application of any Cash.

 

5.18Action on the Notes

 

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the seeking or obtaining of or application
for any other relief under or with respect to this Indenture. Neither the Lien
of this Indenture nor any rights or remedies of the Trustee or the Holders shall
be impaired by the recovery of any judgment by the Trustee against the Issuer or
by the levy of any execution under such judgment upon any portion of the
Collateral or upon any of the assets of the Issuer.

 

6.The Trustee

 

6.1Certain Duties and Responsibilities

 

(a)Except during the continuance of an Event of Default known to the Trustee:

 

(i)the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture and the other Transaction Documents to
which it is a party, and no implied covenants or obligations shall be read into
this Indenture or such other Transaction Documents against the Trustee; and

 

  Page 70

 

 

(ii)in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; provided that in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they substantially conform to the requirements
of this Indenture and shall promptly, but in any event within three Business
Days in the case of an Officer’s certificate furnished by the Collateral
Manager, notify the party delivering the same if such certificate or opinion
does not conform. If a corrected form shall not have been delivered to the
Trustee within 15 days after such notice from the Trustee, the Trustee shall so
notify the Holders.

 

(b)In case an Event of Default known to the Trustee has occurred and is
continuing, the Trustee shall, prior to the receipt of directions, if any, from
the Majority Holders, or such other percentage as permitted by this Indenture,
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

 

(c)No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act, or its
own willful misconduct, except that:

 

(i)this sub-Section (c) shall not be construed to limit the effect of
sub-Section (a) of this Section 6.1;

 

(ii)the Trustee shall not be liable for any error of judgment made in good faith
by a Trust Officer, unless it shall be proven that the Trustee was negligent in
ascertaining the pertinent facts;

 

(iii)the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the Issuer,
the Liquidation Agent or the Collateral Manager in accordance with this
Indenture and/or the Majority Holders (or such other percentage as may be
required by the terms hereof) relating to the time, method and place of
conducting any Proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred upon the Trustee, under this Indenture;

 

(iv)no provision of this Indenture or any other Transaction Document shall
require the Trustee to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity satisfactory to it against such risk or liability is not reasonably
assured to it (if the amount of such funds or risk or liability is reasonably
expected not to exceed the amount available for payment to the Trustee on the
immediately succeeding Payment Date, the Trustee shall be deemed to be
reasonably assured of such repayment) unless such risk or liability relates to
the performance of its ordinary services, including mailing of notices under
Article 5, under this Indenture; and

 

  Page 71

 

 

(v)in no event shall the Trustee be liable for special, indirect, punitive or
consequential loss or damage (including lost profits) even if the Trustee has
been advised of the likelihood of such damages and regardless of such action.

 

(d)For all purposes under this Indenture, the Trustee shall not be deemed to
have notice or knowledge of any Event of Default described in Sections 5.1(c),
5.1(d), (e), (f), (g), (h), (i), (j), (k), (l) or (m) unless a Trust Officer
assigned to and working in the Corporate Trust Office has actual knowledge
thereof or unless written notice of any event which is in fact such an Event of
Default or Default is received by the Trustee at the Corporate Trust Office, and
such notice references the Notes generally, the Issuer, the Collateral or this
Indenture. For purposes of determining the Trustee’s responsibility and
liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or a Default, such reference shall be construed to refer only
to such an Event of Default or Default of which the Trustee is deemed to have
notice as described in this Section 6.1.

 

(e)Whether or not therein expressly so provided, every provision of this
Indenture and each other Transaction Document to which the Trustee is a party
relating to the conduct or affecting the liability of or affording protection to
the Trustee shall be subject to the provisions of this Section 6.1.

 

(f)If within 80 days after delivery of financial information or disbursements
(which delivery may be via posting to the Trustee’s website) the Trustee
receives written notice of an error or omission related thereto (a copy of which
written notice the Trustee shall promptly provide to the Collateral Manager and
the Issuer), and within five Business Days after their receipt of a copy of such
written notice the Collateral Manager, on behalf of the Issuer, confirms such
error or omission, then the Trustee agrees to use reasonable efforts to correct
such error or omission. Beyond such period the Trustee shall not be required to
take any action and shall have no responsibility for the same.

 

(g)In the event that the Trustee has actual knowledge of or is notified that a
Portfolio Asset has become a Defaulted Obligation, the Trustee shall promptly
notify the Liquidation Agent and the Collateral Manager thereof (unless notified
by the Collateral Manager, in which case the Trustee shall only send such notice
to the Liquidation Agent); provided that the Trustee shall be under no liability
for any failure to provide any notification under this Section 6.1(g).

 

(h)The Trustee shall have no duty to monitor or verify whether any Holder (or
beneficial owner) is a Section 13 Banking Entity.

 

(i)The Issuer (or UBS on its behalf) shall give the Trustee prompt written
notice of the occurrence of any of the events set forth in clauses (a), (b) and
(c) in the definition of Liquidation Agent.

 

  Page 72

 

 

6.2Notice of Default

 

Promptly (and in no event later than three Business Days) after the occurrence
of any Default actually known to a Trust Officer of the Trustee or after any
declaration of acceleration has been made or delivered by the Trustee pursuant
to Section 5.2, the Trustee shall transmit by mail to the Issuer, Collateral
Manager and all Holders of Notes, as their names and addresses appear in the
Note Register, notice of all Defaults hereunder known to the Trustee, unless
such Default shall have been cured or waived.

 

6.3Certain Rights of Trustee

 

Except as otherwise provided in Section 6.1:

 

(a)the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties;

 

(b)any request or direction of the Issuer mentioned herein shall be sufficiently
evidenced by an Issuer Request or Issuer Order, as the case may be;

 

(c)whenever in the administration of this Indenture the Trustee shall (i) deem
it desirable that a matter of fact be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s certificate or (ii) be required to determine the value of
any Collateral or funds hereunder or the cash flows projected to be received
therefrom, the Trustee may, in the absence of bad faith on its part, rely on
reports of nationally recognized accountants, investment bankers or other
Persons qualified to provide the information required to make such
determination, including nationally recognized dealers in securities of the type
being valued and securities quotation services;

 

(d)as a condition to the taking or omitting of any action by it hereunder or
other Transaction Document to which it is a party, the Trustee may consult with
counsel and the advice of such counsel or any Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken or
omitted by it hereunder or thereunder in good faith and in reliance thereon;

 

(e)the Trustee shall be under no obligation to exercise or to honor any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders shall have
provided to the Trustee security or indemnity reasonably satisfactory to it
against the costs, expenses (including reasonable attorneys’ fees and expenses
of external counsel) and liabilities which might reasonably be incurred by it in
compliance with such request or direction;

 

  Page 73

 

 

(f)the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, note or other paper or
document, but the Trustee, in its discretion, may, and upon the written
direction of Holders of at least 25% of the Outstanding Notes shall, make such
further inquiry or investigation into such facts or matters as it may see fit or
as it shall be directed, and the Trustee shall be entitled, on reasonable prior
notice to the Issuer and the Collateral Manager, to examine the books and
records relating to the Notes and the Collateral, personally or by agent or
attorney, during the Issuer’ or the Collateral Manager’s normal business hours,
not more than once each calendar year (unless an Event of Default has occurred
and is continuing); provided that the Trustee shall, and shall cause its agents
to, hold in confidence all such information in accordance with Section 14.15;

 

(g)the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys; provided
that the Trustee shall not be responsible for any misconduct or negligence on
the part of any non-Affiliated agent appointed, or non-Affiliated attorney
appointed, with due care by it hereunder;

 

(h)Subject to Section 6.1(b), the Trustee shall not be liable for any action it
takes or omits to take in good faith that it reasonably believes to be
authorized or within its rights or powers hereunder;

 

(i)nothing herein or under any other Transaction Document shall be construed to
impose an obligation on the part of the Trustee to recalculate, evaluate or
verify or independently determine the accuracy of any report, certificate or
information received from the Issuer or Collateral Manager (unless and except to
the extent otherwise expressly set forth herein); provided that nothing in this
clause (i) shall supersede or modify the responsibilities and duties of the
Collateral Administrator under the Collateral Administration Agreement;

 

(j)to the extent any defined term hereunder, or any calculation required to be
made or determined by the Trustee hereunder, is dependent upon or defined by
reference to generally accepted accounting principles (as in effect in the
United States of America) (GAAP), the Trustee shall be entitled to request and
receive (and rely upon) instruction from the Issuer or, in the absence of its
receipt of timely instruction therefrom, shall be entitled to obtain instruction
from an Independent accountant at the expense of the Issuer, as to the
application of GAAP in such connection, in any instance;

 

(k)the Trustee shall not be liable for the actions or omissions of, or
inaccuracies in the records of, the Collateral Manager, the Issuer, the
Liquidation Agent, any Paying Agent (other than the Trustee), DTC, Euroclear,
Clearstream or any other clearing agency or depository and without limiting the
foregoing, the Trustee shall not be under any obligation to monitor, evaluate or
verify compliance by the Collateral Manager or the Sole Member with the terms of
the Collateral Management Agreement, the Equity Contribution Agreement or the
Master Loan Purchase Agreement or compliance by the Liquidation Agent of the
terms of this Indenture or the compliance by the MPA Counterparty with a Master
Participation Agreement, or to verify or independently determine the accuracy of
information received by the Trustee from the Collateral Manager or the
Liquidation Agent (or from any selling institution, agent bank, trustee or
similar source) with respect to the Collateral;

 

  Page 74

 

 

(l)notwithstanding any term hereof (or any term of the UCC that might otherwise
be construed to be applicable to a “securities intermediary” as defined in the
UCC) to the contrary, neither the Trustee nor the Custodian shall be under a
duty or obligation in connection with the acquisition or Grant by the Issuer to
the Trustee of any item constituting the Collateral, to evaluate the sufficiency
of the documents or instruments delivered to it by or on behalf of the Issuer in
connection with its Grant or otherwise, or in that regard to examine any
Underlying Instrument, in each case, in order to determine compliance with
applicable requirements of and restrictions on transfer in respect of such
Collateral;

 

(m)in the event the Bank is also acting in the capacity of Paying Agent, Note
Registrar, Transfer Agent, Collateral Administrator, or Custodian, the rights,
protections, benefits, immunities and indemnities afforded to the Trustee
pursuant to this Article 6 shall also be afforded to the Bank acting in such
capacities; provided that such rights, protections, benefits, immunities and
indemnities shall be in addition to, and not in limitation of, any rights,
protections, benefits, immunities and indemnities provided in the Issuer Account
Control Agreement or any other documents to which the Bank in such capacity is a
party;

 

(n)any permissive right of the Trustee to take or refrain from taking actions
enumerated in this Indenture or other Transaction Document shall not be
construed as a duty;

 

(o)to the extent permitted by applicable law, the Trustee shall not be required
to give any bond or surety in respect of the execution of this Indenture or
otherwise;

 

(p)the Trustee shall not be deemed to have notice or knowledge of any matter
(including, without limitation, any of the matters set forth in clauses (a), (b)
and (c) in the definition of Liquation Agent) unless a Trust Officer has actual
knowledge thereof or unless written notice thereof is received by the Trustee at
the Corporate Trust Office and such notice references the Notes generally, the
Issuer or this Indenture. Whenever reference is made in this Indenture to a
Default or an Event of Default such reference shall, insofar as determining any
liability on the part of the Trustee is concerned, be construed to refer only to
a Default or an Event of Default of which the Trustee is deemed to have
knowledge in accordance with this paragraph;

 

(q)the Trustee shall not be responsible for delays or failures in performance
resulting from circumstances beyond its control (including acts of God, strikes,
lockouts, riots, acts of war or (to the extent beyond the Trustee’s control)
loss or malfunctions of utilities, computer (hardware or software) or
communications services);

 

(r)to help fight the funding of terrorism and money laundering activities, the
Trustee will obtain, verify, and record information that identifies individuals
or entities that establish a relationship or open an account with the Trustee.
The Trustee will ask for the name, address, tax identification number and other
information that will allow the Trustee to identify the individual or entity who
is establishing the relationship or opening the account. The Trustee may also
ask for formation documents such as articles of incorporation, an offering
memorandum, or other identifying documents to be provided;

 

  Page 75

 

 

(s)the rights, protections, benefits, immunities and indemnities afforded to the
Trustee pursuant to this Indenture also shall be afforded to the Collateral
Administrator and the Custodian, provided that such rights, protections,
benefits, immunities and indemnities shall be in addition to any rights,
protections, benefits, immunities and indemnities provided in the Collateral
Administration Agreement or the Account Control Agreement, as applicable;

 

(t)in making or disposing of any investment permitted by this Indenture, the
Trustee is authorized to deal with itself (in its individual capacity) or with
any one or more of its Affiliates, in each case on an arm’s-length basis,
whether it or such Affiliate is acting as a subagent of the Trustee or for any
third person or dealing as principal for its own account. If otherwise
qualified, obligations of the Bank or any of its Affiliates shall qualify as
Eligible Investments hereunder;

 

(u)the Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee’s economic self-interest
for (i) serving as investment adviser, administrator, shareholder, servicing
agent, custodian or sub-custodian with respect to certain of the Eligible
Investments, (ii) using Affiliates to effect transactions in certain Eligible
Investments and (iii) effecting transactions in certain Eligible Investments.
Such compensation is not payable or reimbursable under Section 6.7 of this
Indenture;

 

(v)the Trustee shall have no duty (i) to see to any recording, filing, or
depositing of this Indenture or any supplemental indenture or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance;

 

(w)the Trustee is hereby authorized and directed to execute in its capacity as
Trustee and deliver in the form presented to it all Transaction Documents to
which it is a party, as Trustee; and

 

(x)the Trustee shall not have any obligation to determine: (i) if a Portfolio
Asset meets the criteria or eligibility restrictions imposed by the Indenture or
other Transaction Documents, (ii) if a Master Participation Agreement or a
Participation Interest meets the criteria or eligibility restrictions imposed by
the Indenture or (iii) whether the conditions specified in the definition of
“Deliver” have been complied with.

 

6.4Not Responsible for Recitals or Issuance of Notes

 

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer; and the
Trustee assumes no responsibility for their correctness. The Trustee makes no
representation as to the validity or sufficiency of this Indenture (except as
may be made with respect to the validity of the Trustee’s obligations
hereunder), the Collateral or the Notes. The Trustee shall not be accountable
for the use or application by the Issuer of the Notes or the proceeds thereof or
any Cash paid to the Issuer pursuant to the provisions hereof.

 

  Page 76

 

 

6.5May Hold Notes

 

The Trustee, any Paying Agent, Note Registrar or any other agent of the Issuer,
in its individual or any other capacity, may become the owner or pledgee of
Notes and may otherwise deal with the Issuer or any of the Issuer’s Affiliates
with the same rights it would have if it were not Trustee, Paying Agent, Note
Registrar or such other agent.

 

6.6Cash Held in Trust

 

Cash held by the Trustee hereunder shall be held in trust to the extent required
herein. The Trustee shall be under no liability for interest on any Cash
received by it hereunder except to the extent of income or other gain on
investments which are deposits in or certificates of deposit of the Bank in its
commercial capacity and income or other gain actually received by the Trustee on
Eligible Investments.

 

6.7Compensation and Reimbursement

 

(a)Subject to Section 6.7(b) below, the Issuer agrees:

 

(i)to pay the Trustee on each Payment Date reasonable compensation, as set forth
in a separate fee letter, for all services rendered by it hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust);

 

(ii)except as otherwise expressly provided herein, to reimburse the Trustee in a
timely manner upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Trustee in accordance with any provision of
this Indenture or other Transaction Document (including, without limitation,
securities transaction charges and the reasonable compensation and expenses and
disbursements of its agents and external legal counsel and of any accounting
firm or investment banking firm employed by the Trustee pursuant to Section 5.4,
5.5 or 6.3(c) except any such expense, disbursement or advance as may be
attributable to its negligence, willful misconduct or bad faith) but with
respect to securities transaction charges, only to the extent any such charges
have not been waived during a Monthly Period due to the Trustee’s receipt of a
payment from a financial institution with respect to certain Eligible
Investments, as specified by the Collateral Manager;

 

(iii)to indemnify the Trustee and its officers, directors, employees and agents
for, and to hold them harmless against, any loss, liability or expense
(including reasonable attorney’s fees and expenses of external counsel) incurred
without negligence, willful misconduct or bad faith on their part, arising out
of or in connection with the acceptance or administration of this Indenture or
the performance of its duties hereunder, including the costs and expenses of
defending themselves (including reasonable attorney’s fees and costs of external
counsel) against any claim or liability in connection with the exercise or
performance of any of their powers or duties hereunder and under any other
Transaction Document; and

 

  Page 77

 

 

(iv)to pay the Trustee reasonable additional compensation together with its
expenses (including reasonable counsel fees of external counsel) for any
collection action taken pursuant to Section 6.13 hereof.

 

(b)The Trustee shall receive amounts pursuant to this Section 6.7 and any other
amounts payable to it under this Indenture or in any of the Transaction
Documents to which the Trustee is a party only as provided in Section 10.3(c),
Section 11.1 and the Equity Contribution Agreement, and only to the extent that
funds are available for the payment thereof. Subject to Section 6.9, the Trustee
shall continue to serve as Trustee under this Indenture notwithstanding the fact
that the Trustee shall not have received amounts due it hereunder; provided that
nothing herein shall impair or affect the Trustee’s rights under Section 6.9. No
direction by the Holders shall affect the right of the Trustee to collect
amounts owed to it under this Indenture. If on any date when a fee or expense
shall be payable to the Trustee pursuant to this Indenture insufficient funds
are available for the payment thereof, any portion of a fee not so paid shall be
deferred and payable on such later date on which a fee shall be payable and
sufficient funds are available therefor.

 

(c)The Trustee hereby agrees not to cause the filing of a petition in bankruptcy
against the Issuer until at least one year and one day, or, if longer, the
applicable preference period then in effect plus one day, after the payment in
full of all Notes (and any other debt obligations of the Issuer that have been
rated upon issuance by any rating agency at the request of the Issuer) issued
under this Indenture.

 

(d)The Issuer’s payment obligations to the Trustee under this Section 6.7 shall
be secured by the Lien of this Indenture, and shall survive the discharge of
this Indenture and the resignation or removal of the Trustee. When the Trustee
incurs expenses after the occurrence of a Default or an Event of Default under
Section 5.1(f), the expenses are intended to constitute expenses of
administration under the Bankruptcy Code, Title 11 of the United States Code, or
any other applicable Federal or State bankruptcy, insolvency or similar law.

 

6.8Corporate Trustee Required; Eligibility

 

There shall at all times be a Trustee hereunder which shall be an Independent
organization or entity organized and doing business under the laws of the United
States of America or of any State thereof, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least $200,000,000, subject to supervision or examination by Federal or State
authority, having a rating of at least “Baa1” (or then-equivalent grade) by
Moody’s and at least “BBB+” (or then-equivalent grade) by S&P and having an
office within the United States of America. If such organization or entity
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section 6.8, the combined capital and surplus of such
organization or entity shall be deemed to be its combined capital and surplus as
set forth in its most recent published report of condition. If at any time the
Trustee shall cease to be eligible in accordance with the provisions of this
Section 6.8, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article 6.

 

  Page 78

 

 

6.9Resignation and Removal; Appointment of Successor

 

(a)No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article 6 shall become effective until the acceptance
of appointment by the successor Trustee under Section 6.10.

 

(b)The Trustee may resign at any time by giving not less than 30 days’ written
notice thereof to the Issuer, the Collateral Manager and the Holders of the
Notes. Upon receiving such notice of resignation, the Issuer shall promptly
appoint a successor trustee or trustees satisfying the requirements of
Section 6.8 by written instrument, in duplicate, executed by an Authorized
Representative of the Issuer, one copy of which shall be delivered to the
Trustee so resigning and one copy to the successor Trustee or Trustees, together
with a copy to each Holder and the Collateral Manager; provided that such
successor Trustee shall be appointed only upon the written consent of each
Holder or, at any time when an Event of Default shall have occurred and be
continuing, by an Act of the Majority Holders. The successor Trustee so
appointed shall, forthwith upon its acceptance of such appointment, become the
successor Trustee and supersede any successor Trustee proposed by the Issuer. If
no successor Trustee shall have been appointed and an instrument of acceptance
by a successor Trustee shall not have been delivered to the Trustee within
30 days after the giving of such notice of resignation, the resigning Trustee or
any Holder, on behalf of itself and all others similarly situated, may petition
any court of competent jurisdiction for the appointment of a successor Trustee
satisfying the requirements of Section 6.8.

 

(c)The Trustee may be removed at any time by an Act of Holders of 100% of the
Aggregate Outstanding Amount of the Notes delivered to the Trustee and to the
Issuer.

 

(d)If at any time:

 

(i)the Trustee shall cease to be eligible under Section 6.8 and shall fail to
resign after written request therefor by the Issuer or by any Holder; or

 

(ii)the Trustee shall become incapable of acting or shall be adjudged as
bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;

 

then, in any such case (subject to Section 6.9(a)), (A) the Issuer, by Issuer
Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder may,
on behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

 

  Page 79

 

 

(e)If the Trustee shall be removed or become incapable of acting, or if a
vacancy shall occur in the office of the Trustee for any reason (other than
resignation), the Issuer, by Issuer Order, shall promptly appoint a successor
Trustee, provided that any such appointment shall be subject to the prior
consent of each Holder or, at any time when an Event of Default shall have
occurred and be continuing, by an Act of the Majority Holders. If the Issuer
shall fail to appoint a successor Trustee within 60 days after such removal or
incapability or the occurrence of such vacancy, a successor Trustee may be
appointed by the Majority Holders by written instrument delivered to the Issuer
and the retiring Trustee. The successor Trustee so appointed shall, forthwith
upon its acceptance of such appointment, become the successor Trustee and
supersede any successor Trustee proposed by the Issuer. If no successor Trustee
shall have been so appointed by the Issuer or Holders of 100% of the Aggregate
Outstanding Amount of the Notes and shall have accepted appointment in the
manner hereinafter provided, subject to Section 5.15, any Holder may, on behalf
of itself and all others similarly situated, petition any court of competent
jurisdiction for the appointment of a successor Trustee.

 

(f)The Issuer shall give prompt notice of each resignation and each removal of
the Trustee and each appointment of a successor Trustee by mailing written
notice of such event to the Collateral Manager and the Holders of the Notes as
their names and addresses appear in the Note Register. Each notice shall include
the name of the successor Trustee and the address of its Corporate Trust Office.
If the Issuer fails to mail such notice within ten days after acceptance of
appointment by the successor Trustee, the successor Trustee shall cause such
notice to be given at the expense of the Issuer.

 

(g)If the Bank shall resign or be removed as Trustee, the Bank shall also resign
or be removed as Collateral Administrator, Custodian, Paying Agent, Note
Registrar and any other capacity in which the Bank is then acting pursuant to
this Indenture or any other Transaction Document.

 

6.10Acceptance of Appointment by Successor

 

Every successor Trustee appointed hereunder shall meet the requirements of
Section 6.8 and shall execute, acknowledge and deliver to the Issuer and the
retiring Trustee an instrument accepting such appointment. Upon delivery of the
required instrument, the resignation or removal of the retiring Trustee shall
become effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Trustee; but, on request of the Issuer or the
Majority Holders or the successor Trustee, such retiring Trustee shall, upon
payment of its charges then unpaid, execute and deliver an instrument
transferring to such successor Trustee all the rights, powers and trusts of the
retiring Trustee, and shall duly assign, transfer and deliver to such successor
Trustee all property and Cash held by such retiring Trustee hereunder. Upon
request of any such successor Trustee, the Issuer shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts.

 

  Page 80

 

 

6.11Merger, Conversion, Consolidation or Succession to Business of Trustee

 

Any organization or entity into which the Trustee may be merged or converted or
with which it may be consolidated, or any organization or entity resulting from
any merger, conversion or consolidation to which the Trustee shall be a party,
or any organization or entity succeeding to all or substantially all of the
corporate trust business of the Trustee, shall be the successor of the Trustee
hereunder, provided that such organization or entity shall be otherwise
qualified and eligible under this Article 6, without the execution or filing of
any paper or any further act on the part of any of the parties hereto. In case
any of the Notes has been authenticated, but not delivered, by the Trustee then
in office, any successor by merger, conversion or consolidation to such
authenticating Trustee may adopt such authentication and deliver the Notes so
authenticated with the same effect as if such successor Trustee had itself
authenticated such Notes.

 

6.12Co-Trustees

 

At any time or times, for the purpose of meeting the legal requirements of any
jurisdiction in which any part of the Collateral may at the time be located, the
Issuer and the Trustee shall have power to appoint one or more Persons to act as
co-trustee, jointly with the Trustee, of all or any part of the Collateral, with
the power to file such proofs of claim and take such other actions pursuant to
Section 5.6 herein and to make such claims and enforce such rights of action on
behalf of the Holders, as such Holders themselves may have the right to do,
subject to the other provisions of this Section 6.12.

 

The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Issuer does not join in such appointment within 15 days after
the receipt by the Issuer of a request to do so, the Trustee shall have the
power to make such appointment.

 

Should any written instrument from the Issuer be required by any co-trustee so
appointed, more fully confirming to such co-trustee such property, title, right
or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer. The Issuer agrees to pay as
Administrative Expenses, to the extent funds are available therefor under the
Priority of Payments, any reasonable fees and expenses in connection with such
appointment.

 

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

 

(a)the Notes shall be authenticated and delivered, and all rights, powers,
duties and obligations hereunder in respect of the custody of securities, Cash
and other personal property held by, or required to be deposited or pledged
with, the Trustee hereunder, shall be exercised, solely by the Trustee;

 

(b)the rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by the appointment of a
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co-trustee jointly as shall be provided in
the instrument appointing such co-trustee;

 

  Page 81

 

 

(c)the Trustee at any time, by an instrument in writing executed by it, with the
concurrence of the Issuer evidenced by an Issuer Order, may accept the
resignation of or remove any co-trustee appointed under this Section 6.12, and
in case an Event of Default has occurred and is continuing, the Trustee shall
have the power to accept the resignation of, or remove, any such co-trustee
without the concurrence of the Issuer. A successor to any co-trustee so resigned
or removed may be appointed in the manner provided in this Section 6.12;

 

(d)no co-trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee hereunder;

 

(e)the Trustee shall not be liable by reason of any act or omission of a
co-trustee; and

 

(f)any Act of Holders delivered to the Trustee shall be deemed to have been
delivered to each co-trustee.

 

6.13Certain Duties of Trustee Related to Delayed Payment of Proceeds

 

If the Trustee shall not have received a payment with respect to any item of
Collateral on its Due Date, (a) the Trustee shall promptly notify the Issuer and
the Collateral Manager and the Liquidation Agent in writing (which may be in
electronic form) and (b) unless within five Business Days (or, if earlier, the
end of the applicable grace period for such payment, if any) after such notice
(x) such payment shall have been received by the Trustee or (y) the Trustee has
received notice from the Collateral Manager that it is taking action in respect
of such payment, the Trustee shall request the issuer of or obligor on such item
of Collateral, the trustee or any applicable agent under the related Underlying
Instrument or the paying agent designated by either of them, as the case may be,
to make such payment as soon as practicable after such request but in no event
later than five Business Days after the date of such request, to the extent
doing so would not violate any relevant insolvency or other applicable law or
the terms of the applicable Underlying Agreement. In the event that such payment
is not made within such time period, the Trustee, subject to the provisions of
clause (iv) of Section 6.1(c), shall take such action as the Collateral Manager
shall direct. Any such action shall be without prejudice to any right to claim a
Default or Event of Default under this Indenture. In the event that the Issuer
or the Collateral Manager requests a release of any Collateral and/or delivers
an additional Portfolio Asset in connection with any such action under the
Collateral Management Agreement, such release and/or substitution shall be
subject to Section 10.6 and Article 12 of this Indenture, as the case may be.
Notwithstanding any other provision hereof, the Trustee shall deliver to the
Issuer or its designee any payment with respect to any Portfolio Asset or other
Collateral received after the Due Date thereof to the extent the Issuer
previously made provisions for such payment satisfactory to the Trustee in
accordance with this Section 6.13 and such payment shall not be deemed part of
the Collateral. The foregoing shall not preclude any other exercise of any right
or remedy by the Issuer with respect to any default or event of default arising
under a Portfolio Asset.

 

  Page 82

 

 

6.14Authenticating Agents

 

Upon the request of the Issuer, the Trustee shall, and if the Trustee so chooses
the Trustee may, appoint one or more Authenticating Agents with power to act on
its behalf and subject to its direction in the authentication of Notes in
connection with issuance, transfers and exchanges under Sections 2.4, 2.5, 2.6
and 8.6, as fully to all intents and purposes as though each such Authenticating
Agent had been expressly authorized by such Sections to authenticate such Notes.
For all purposes of this Indenture, the authentication of Notes by an
Authenticating Agent pursuant to this Section 6.14 shall be deemed to be the
authentication of Notes by the Trustee.

 

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, without the execution or filing of any further act on the part of the
parties hereto or such Authenticating Agent or such successor corporation.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Trustee may at any time terminate
the agency of any Authenticating Agent by giving written notice of termination
to such Authenticating Agent and the Issuer. Upon receiving such notice of
resignation or upon such a termination, the Trustee shall promptly appoint a
successor Authenticating Agent and shall give written notice of such appointment
to the Issuer.

 

Unless the Authenticating Agent is also the same entity as the Trustee, the
Issuer agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services, and reimbursement for its reasonable expenses
relating thereto as an Administrative Expense. The provisions of Sections 2.8,
6.4 and 6.5 shall be applicable to any Authenticating Agent.

 

6.15Withholding

 

All payments made to a Holder under this Indenture shall be made without any
deduction or withholding for or on account of any present or future Tax unless
such deduction or withholding is required by any applicable law, as modified by
the practice of any relevant governmental revenue authority, then in effect or
pursuant to an agreement with a Governmental Authority. If any withholding Tax
is imposed on the Issuer’s payment (or the receipt by the Issuer of any payment
with respect to the Portfolio Assets or allocations of income) under the Notes
by any such applicable law or such an agreement, such Tax shall reduce the
amount otherwise distributable to the relevant Holder and shall be treated as
Cash distributed to the relevant Holder at the time such amounts are withheld.
The Paying Agent, the Trustee or any other withholding agent is hereby
authorized and directed to retain from amounts otherwise distributable to any
Holder sufficient funds for the payment of any Tax that is legally owed or
required to be withheld by the Issuer by law or pursuant to the Issuer’s
agreement with a Governmental Authority (but such authorization shall not
prevent the Trustee from contesting any such Tax in appropriate Proceedings and
withholding payment of such Tax, if permitted by law, pending the outcome of
such Proceedings) and to timely remit such amounts to the appropriate taxing
authority. If there is a possibility that withholding Tax is payable with
respect to a distribution, the Paying Agent, the Trustee or any other
withholding agent may, in its sole discretion, withhold such amounts in
accordance with this Section 6.15. If any Holder or beneficial owner wishes to
apply for a refund of any such withholding Tax, the Trustee shall reasonably
cooperate with such Person in providing readily available information so long as
such Person agrees to reimburse the Trustee for any out-of-pocket expenses
incurred in connection therewith. Nothing herein shall impose an obligation on
the part of the Trustee to determine the amount of any Tax or withholding
obligation on the part of the Issuer or in respect of the Notes.

 

  Page 83

 

 

6.16Representative for Holders Only; Agent for each other Secured Party

 

With respect to the security interest created hereunder, the delivery of any
Collateral to the Trustee is to the Trustee as trustee for the Holders and agent
for each other Secured Party. In furtherance of the foregoing, the possession by
the Trustee of any Collateral, the endorsement to or registration in the name of
the Trustee of any Collateral (including without limitation, if applicable, as
entitlement holder of the Custodial Account or any other Account) are all
undertaken by the Trustee in its capacity as trustee for the Holders, and agent
for each other Secured Party. The Trustee shall not by reason of this Indenture
be deemed to be acting as fiduciary for the Collateral Manager, provided that
the foregoing shall not limit any of the express obligations of the Trustee
under this Indenture.

 

6.17Representations and Warranties of the Bank

 

The Bank hereby represents and warrants as follows:

 

(a)Organization. The Bank has been duly organized and is validly existing as a
national banking association with trust powers under the laws of the United
States and has the power to conduct its business and affairs as a trustee,
paying agent, registrar, transfer agent and custodian.

 

(b)Authorization; Binding Obligations. The Bank has the corporate power and
authority to perform the duties and obligations of Trustee, Paying Agent, Note
Registrar, Transfer Agent and Custodian under this Indenture. The Bank has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Indenture, and all of the documents required to be executed
by the Bank pursuant hereto. This Indenture has been duly authorized, executed
and delivered by the Bank and constitutes the legal, valid and binding
obligation of the Bank enforceable in accordance with its terms subject, as to
enforcement, (i) to the effect of bankruptcy, insolvency or similar laws
affecting generally the enforcement of creditors’ rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency or similar event
applicable to the Bank and (ii) to general equitable principles (whether
enforcement is considered in a Proceeding at law or in equity).

 

(c)Eligibility. The Bank is eligible under Section 6.8 to serve as Trustee
hereunder.

 

(d)No Conflict. Neither the execution, delivery and performance of this
Indenture, nor the consummation of the transactions contemplated by this
Indenture, is prohibited by, or requires the Bank to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, judgment, order, writ, injunction or decree that is binding upon the
Bank or any of its properties or assets.

 

  Page 84

 

 

6.18Electronic Communications

 

The Bank (in any capacity hereunder) agrees to accept and act upon instructions
or directions pursuant to this Indenture sent by unsecured email, facsimile
transmission or other similar unsecured electronic methods, provided that any
person providing such instructions or directions shall provide to the Bank an
incumbency certificate listing persons designated to provide such instructions
or directions, which incumbency certificate shall be amended whenever a person
is added or deleted from the list.

 

If any Person elects to give the Bank email or facsimile instructions (or
instructions by a similar electronic method) and the Bank, in its discretion,
elects to act upon such instructions, the Bank’s reasonable understanding of
such instructions shall be deemed controlling. The Bank shall not be liable for
any losses, costs or expenses arising directly or indirectly from the Bank’s
reliance upon and compliance with such instructions notwithstanding such
instructions conflicting with or being inconsistent with a written instruction
received by the Bank subsequent to the Bank’s receipt of such email or facsimile
instructions (or instructions by a similar electronic method). Any Person
providing such instructions or directions agrees to assume all risks arising out
of the use of such electronic methods to submit instructions and directions to
the Bank, including the risk of the Bank acting on unauthorized instructions,
and the risk of interception and misuse by third parties and acknowledges and
agrees that there may be more secure methods of transmitting such instructions
than the method(s) selected by it and agrees that the security procedures (if
any) to be followed in connection with its transmission of such instructions
provide to it a commercially reasonable degree of protection in light of its
particular needs and circumstances.

 

7.Covenants

 

7.1Payment of Principal and Interest

 

The Issuer will duly and punctually pay the principal of and interest on the
Notes, in accordance with the terms of such Notes and this Indenture pursuant to
the Priority of Payments, Article 9 (if applicable) and Article 13.

 

Amounts properly withheld under the Code or other applicable law or pursuant to
the Issuer’s agreement with a Governmental Authority by any Person from a
payment under a Note shall be considered as having been paid by the Issuer to
the relevant Holder for all purposes of this Indenture.



 

  Page 85

 

 



7.2Maintenance of Office or Agency



 

The Issuer hereby appoints the Trustee as a Paying Agent for payments on the
Notes and the Issuer hereby appoints the Trustee at its applicable Corporate
Trust Office designated for presentment, as the Issuer’s agent where Notes may
be surrendered for registration of transfer or exchange. The Issuer may at any
time and from time to time appoint additional paying agents; provided that no
paying agent shall be appointed in a jurisdiction which subjects payments on the
Notes to withholding tax solely as a result of such Paying Agent’s activities.
If at any time the Issuer shall fail to maintain the appointment of a paying
agent, or shall fail to furnish the Trustee with the address thereof,
presentations and surrenders may be made (subject to the limitations described
in the preceding sentence), and Notes may be presented and surrendered for
payment, to the Trustee at the Corporate Trust Office designated for
presentment.

 

The Issuer irrevocably consents to service of process on the Issuer by
registered or certified mail or hand delivery to the address for notices to the
Issuer specified in Section 14.3. Nothing in this Indenture will affect the
right of any party to this Indenture to serve process in any other manner
permitted by law.

 

If the Trustee ceases to be the Note Registrar, then the Issuer shall at all
times maintain a duplicate copy of the Note Register at the Corporate Trust
Office designated for transfer. The Issuer shall give prompt written notice to
the Trustee and the Holders of the appointment of any Paying Agent (other than
the Trustee) or termination of any Paying Agent and any change in the location
of any such office or agency.

 

7.3Cash for Note Payments to be Held in Trust

 

All payments of amounts due and payable with respect to any Notes that are to be
made from amounts withdrawn from the Payment Account shall be made on behalf of
the Issuer by the Trustee or a Paying Agent.

 

When the Issuer shall have a Paying Agent that is not also the Note Registrar,
it shall furnish, or cause the Note Registrar to furnish, no later than the
fifth calendar day after each Record Date a list, if necessary, in such form as
such Paying Agent may reasonably request, of the names and addresses of the
Holders and of the certificate numbers of individual Notes held by each such
Holder.

 

Whenever the Issuer shall have a Paying Agent with respect to the Notes other
than the Trustee, it shall, on or before the Business Day next preceding each
Payment Date and any Redemption Date, as the case may be, direct the Trustee to
deposit on such Payment Date or Redemption Date, as the case may be, with such
Paying Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account), such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Issuer shall
promptly notify the Trustee of its action or failure so to act. Any Cash
deposited with a Paying Agent (other than the Trustee) in excess of an amount
sufficient to pay the amounts then becoming due on the Notes with respect to
which such deposit was made shall be paid over by such Paying Agent to the
Trustee for application in accordance with Article 10.

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order with written notice
thereof to the Trustee. The Issuer shall not appoint any Paying Agent that is
not, at the time of such appointment, a depository institution or trust company
subject to supervision and examination by Federal and/or State and/or national
banking authorities. The Issuer shall cause each Paying Agent other than the
Trustee to execute and deliver to the Trustee an instrument in which such Paying
Agent shall agree with the Trustee and if the Trustee acts as Paying Agent, it
hereby so agrees, subject to the provisions of this Section 7.3, that such
Paying Agent will:

 

  Page 86

 

 

(a)allocate all sums received for payment to the Holders of Notes for which it
acts as Paying Agent on each Payment Date (including any Redemption Date) among
such Holders in the proportion specified in the applicable Payment Date Report
to the extent permitted by applicable law;

 

(b)hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
pay such sums to such Persons as herein provided;

 

(c)if such Paying Agent is not the Trustee, immediately resign as a Paying Agent
and forthwith pay to the Trustee all sums held by it in trust for the payment of
Notes if at any time it ceases to meet the standards set forth above required to
be met by a Paying Agent at the time of its appointment;

 

(d)if such Paying Agent is not the Trustee, immediately give the Trustee notice
of any default by the Issuer (or any other obligor upon the Notes) in the making
of any payment required to be made; and

 

(e)if such Paying Agent is not the Trustee, during the continuance of any such
default, upon the written request of the Trustee, forthwith pay to the Trustee
all sums so held in trust by such Paying Agent.

 

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Issuer or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Issuer or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such Cash.

 

Except as otherwise required by applicable law, any Cash deposited with the
Trustee or any Paying Agent (with respect to Notes) in trust for any payment on
any Note and remaining unclaimed for two years after such amount has become due
and payable shall be paid to the Issuer on Issuer Order; and the Holder of such
Note shall thereafter, as an unsecured general creditor, look only to the Issuer
for payment of such amounts (but only to the extent of the amounts so paid to
the Issuer) and all liability of the Trustee or such Paying Agent with respect
to such trust Cash shall thereupon cease. The Trustee or such Paying Agent,
before being required to make any such release of payment, may, but shall not be
required to, adopt and employ, at the expense of the Issuer any reasonable means
of notification of such release of payment, including, but not limited to,
mailing notice of such release to Holders whose right to or interest in Cash due
and payable but not claimed is determinable from the records of any Paying
Agent, at the last address of record of each such Holder.

 

  Page 87

 

 

7.4Existence of Issuer

 

(a)The Issuer shall, to the maximum extent permitted by applicable law, maintain
in full force and effect its existence and rights as a Delaware limited
liability company, and shall obtain and preserve its qualification to do
business as a foreign entity in each jurisdiction in which such qualifications
are or shall be necessary to protect the validity and enforceability of this
Indenture, the Notes, or any of the Collateral; provided that the Issuer shall
be entitled to change its jurisdiction of organization from the State of
Delaware to any other jurisdiction reasonably selected by the Issuer so long as
(i) the Issuer has received an Opinion of Counsel (upon which the Trustee may
conclusively rely) to the effect that such change is not disadvantageous in any
material respect to the Holders, any other Secured Party, the Collateral Manager
or the Liquidation Agent (ii) the Issuer has taken all necessary steps to ensure
that the Trustee’s security interest in the Collateral continues in effect and
has received an Opinion of Counsel similar to the Closing Date opinion given by
counsel to the Issuer to the effect that, after giving effect to such change,
the Trustee has a first priority perfected security interest in the Collateral
and that the Issuer shall not be subject to any obligations for payment of Taxes
that it would not have been subject to but for such change of jurisdiction,
(iii) written notice of such change shall have been given to the Trustee by the
Issuer, which notice shall be promptly forwarded by the Trustee to the Holders
and the Collateral Manager, and (iv) on or prior to the 15th Business Day
following receipt of such notice the Trustee shall not have received written
notice from the Majority Holders objecting to such change.

 

(b)The Issuer shall ensure that all limited liability company or other
formalities regarding its existence (including, to the extent required by
applicable law, holding regular members’, directors’ or other similar meetings)
are followed. The Issuer shall not take any action or conduct its affairs in a
manner, that is likely to result in its separate existence being ignored (other
than for U.S. Federal income tax purposes) or in its assets and liabilities
being substantively consolidated with any other Person in a bankruptcy,
reorganization or other insolvency Proceeding. Without limiting the foregoing,
(i) the Issuer shall not have any subsidiaries, (ii) the Issuer shall not
(A) have any employees (other than directors or officers to the extent they are
employees), (B) engage in any transaction with any Person that would constitute
a conflict of interest (provided that its entering into and performance of its
obligations under the Transaction Documents or any Underlying Instruments shall
not be deemed to be a transaction that would constitute a conflict of interest)
or (C) pay distributions to its equity owners other than in accordance with the
terms of this Indenture and its Constitutive Documents and (iii) the Issuer
shall (A) maintain books and records separate from any other Person,
(B) maintain its accounts separate from those of any other Person, (C) not
commingle its assets with those of any other Person, (D) conduct its own
business in its own name, (E) maintain separate financial statements (if any),
(F) pay its own liabilities out of its own funds, (G) except as expressly
contemplated herein and in the Equity Contribution Agreement, maintain an arm’s
length relationship with its Affiliates (provided that its relationship with its
Affiliates pursuant to the Transaction Documents shall be deemed to be at arm’s
length), (H) use separate stationery, invoices and checks, (I) hold itself out
as a separate Person and (J) correct any known misunderstanding regarding its
separate identity.

 

  Page 88

 

 

7.5Protection of Collateral

 

(a)The Issuer will take such action as is necessary to maintain the perfection
and priority of the security interest of the Trustee in the Collateral; provided
that the Issuer shall be entitled to rely on any Opinion of Counsel delivered
pursuant to Section 7.4 or Section 7.6 and any Opinion of Counsel with respect
to the same subject matter delivered pursuant to Section 3.1(d) to determine
what actions are necessary, and shall be fully protected in so relying on such
an Opinion of Counsel, unless the Issuer has actual knowledge that the
procedures described in any such Opinion of Counsel are no longer adequate to
maintain such perfection and priority. The Issuer shall from time to time
execute and deliver all such supplements and amendments hereto and file or
authorize the filing of all such Financing Statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be necessary or advisable or desirable to secure the rights
and remedies of the Holders of the Notes and other Secured Parties hereunder and
to:

 

(i)Grant more effectively all or any portion of the Collateral;

 

(ii)maintain, preserve and perfect any Grant made or to be made by this
Indenture including, without limitation, the first priority nature of the Lien
(subject to Permitted Liens) or carry out more effectively the purposes hereof;

 

(iii)perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture (including any and all actions necessary or desirable
as a result of changes in law or regulations);

 

(iv)enforce any of the Collateral or other instruments or property included in
the Collateral;

 

(v)preserve and defend title to the Collateral and the rights therein of the
Trustee and the Holders of the Notes and other Secured Parties in the Collateral
against the claims of all Persons and parties; or

 

(vi)pay or cause to be paid any and all taxes levied or assessed upon all or any
part of the Collateral.

 

The Issuer hereby designates the Trustee as its agent and attorney in fact to
prepare and file any Financing Statement, continuation statement and all other
instruments, and take all other actions, required pursuant to this Section 7.5.
Such designation shall not impose upon the Trustee, or release or diminish, the
Issuer’s obligations under this Section 7.5. The Issuer further authorizes, and
shall cause the Issuer’s United States counsel to file, a Financing Statement
that names the Issuer as debtor and the Trustee as secured party and that
describes “all personal property of the Debtor now owned or hereafter acquired”,
or words of similar effect as the Collateral in which the Trustee has a Grant.

 

(b)The Issuer shall enforce all of its material rights and remedies under each
Transaction Document to which it is a party.

 

  Page 89

 

 

(c)The Issuer shall provide copies of the Underlying Instruments in respect of
any Portfolio Assets to the Trustee and the Liquidation Agent within a
reasonable time (and in any event within five Business Days) upon request by the
Liquidation Agent, and in the event the Issuer receives a copy of any document
that supplements, amends or otherwise modifies any Underlying Instrument so
provided to the Trustee and the Liquidation Agent, the Issuer shall provide a
copy of each such document to the Trustee and the Liquidation Agent within five
Business Days after receipt by the Issuer thereof.

 

(d)[Reserved]

 

(e)Within five Business Days of receipt by the Issuer of any written or formal
request to take, agree to or consent to any amendment or any action with respect
to any Portfolio Asset and at least four Business Days prior to the date of the
proposed amendment or action (or, if such request is received within the four
Business Day period, by the next Business Day), the Issuer (or the Collateral
Manager on behalf of the Issuer) shall deliver, or cause the delivery of, a copy
of such notice to the Liquidation Agent (which shall be a third party
beneficiary for purposes of this notification right) and the Trustee. The Issuer
shall deliver written notice to the Liquidation Agent providing evidence of any
amendment or action within two business days after the amendment or action (such
notice, a “Post-Restructuring Notice”).

 

(f)(i) The Issuer shall be permitted to perform such actions as necessary to
comply with its obligations under the Master Loan Purchase Agreement and (ii) to
the extent the portion of any Portfolio Asset that is being transferred to the
Issuer is evidenced by a promissory note for which the face amount exceeds the
portion of such Portfolio Asset being transferred to the Issuer, the Issuer
shall be permitted to cooperate with the Sole Member to obtain replacement
promissory notes from the relevant Portfolio Asset Obligor in amounts reflecting
the portion of the Portfolio Asset transferred to Issuer and the portion
retained by Sole Member and the Issuer shall deliver or cause to be delivered
such replacement promissory note reflecting the portion of the Portfolio Asset
held by the Issuer to the Custodian in substitution of the promissory note
delivered on the date thereof; provided that the Issuer will not enter into any
amendment, modification or supplement of the Master Loan Purchase Agreement
without obtaining the prior written consent of the Liquidation Agent and the
Trustee (acting on the written direction of the Majority Holders) (other than an
amendment to correct inconsistencies, typographical or other manifest errors,
defects or ambiguities, a copy of each of which shall be furnished to the
Liquidation Agent (which shall be a third party beneficiary for purposes of this
notification right) and the Trustee within five Business Days after execution
thereof).

 

(g)Promptly upon obtaining knowledge that security interest granted by the
Issuer to the Trustee pursuant to this Indenture in any Portfolio Asset ceases
to be a valid first priority security interest, the Issuer shall notify UBS
whether (1) such Portfolio Asset will be secured by such security interest or
Lien in, to or on such specified collateral within a period of not more than
five Business Days or (2) the Issuer will sell such Portfolio Asset pursuant to
Section 12.1(b).

 

  Page 90

 

 

7.6Opinions as to Security Interests

 

On any date (a) after April 1, 2022 but before April 28, 2022 and (b) after
April 1, 2027 but before April 28, 2027, the Issuer shall furnish to the Trustee
an Opinion of Counsel relating to (i) the security interest Granted by the
Issuer to the Trustee, stating that, as of the date of such opinion, the lien
and security interests created by this Indenture with respect to the Collateral
remain in effect and that no further action (other than as specified in such
opinion) needs to be taken to ensure the continued effectiveness of such lien
over the next five years and (ii) the back-up security interest Granted by the
Sole Member (or any Affiliate thereof) to the Issuer and Trustee, stating that,
as of the date of such opinions, the lien and security interest created by the
Master Loan Purchase Agreement with respect to the related Loans remain in
effect and that no further action (other than as specified in such opinion)
needs to be taken to ensure the continued effectiveness of such lien over the
next five years.

 

7.7Performance of Obligations

 

(a)The Issuer shall not take any action that would release any Person from any
of such Person’s covenants or obligations under any instrument included in the
Collateral, except (i) in the case of enforcement action taken with respect to
any Defaulted Obligation in conformity, to the extent applicable, with this
Indenture, (ii) actions by the Collateral Manager under the Collateral
Management Agreement and, to the extent applicable, in conformity with this
Indenture or as otherwise required hereby (including consenting to any amendment
or modification to the documents governing any Portfolio Asset) or (iii) actions
by the Liquidation Agent pursuant to Section 12.1(c); provided, however, that
the Issuer shall not be required to take any action following the release of any
Portfolio Asset Obligor under any Portfolio Asset to the extent such release is
completed pursuant to the Underlying Instruments related to such Portfolio Asset
in accordance with their terms.

 

(b)The Issuer may, with the prior written consent of each Holder (except in the
case of the Collateral Management Agreement, the Liquidation Agent Appointment
Letter and the Collateral Administration Agreement, in which case no consent
shall be required), contract with other Persons, including the Collateral
Manager, the Trustee and the Collateral Administrator for the performance of
actions and obligations to be performed by the Issuer hereunder and under the
Collateral Management Agreement or the Collateral Administration Agreement.
Notwithstanding any such arrangement, the Issuer shall remain primarily liable
with respect thereto. In the event of such contract, the performance of such
actions and obligations by such Persons shall be deemed to be performance of
such actions and obligations by the Issuer; and the Issuer will punctually
perform, and use its best efforts to cause the Collateral Manager, the Trustee,
the Collateral Administrator and such other Person to perform, all of their
obligations and agreements contained in the Collateral Management Agreement,
this Indenture, the Collateral Administration Agreement or any such other
agreement.

 

  Page 91

 

 

7.8Negative Covenants

 

(a)The Issuer will not at any time from and after the Closing Date:

 

(i)sell, transfer, exchange or otherwise dispose of, or pledge, mortgage,
hypothecate or otherwise encumber (or permit such to occur or suffer such to
exist), any part of the Collateral, except as expressly permitted by this
Indenture or by the Collateral Management Agreement;

 

(ii)claim any credit on, make any deduction from, or dispute the enforceability
of payment of the principal or interest payable (or any other amount) in respect
of the Notes (other than amounts withheld or deducted in accordance with the
Code (or any applicable laws of any other applicable jurisdiction) or pursuant
to an agreement with a Governmental Authority);

 

(iii)incur or assume or guarantee any Indebtedness, other than the Notes, this
Indenture and the transactions contemplated hereby;

 

(iv)issue any additional class of securities (other than the Notes) or any
additional equity interests including, without limitation, any additional
shares;

 

(v)as and to the extent the following are within the Issuer’s power and control,
permit the validity or effectiveness of this Indenture or any Support Document
or any Grant hereunder or thereunder to be impaired, or permit the Lien of this
Indenture to be amended, hypothecated, subordinated, terminated or discharged,
or permit any Person to be released from any covenants or obligations with
respect to this Indenture or the Notes except as may be permitted hereby;

 

(vi)except as permitted by this Indenture, take any action that would permit the
Lien of this Indenture (subject only to Permitted Liens) not to constitute a
valid first priority security interest in the Collateral;

 

(vii)amend the Collateral Management Agreement (except pursuant to the terms
thereof and Article 15 of this Indenture), the Issuer Account Control Agreement
(except pursuant to the terms thereof) or the Equity Contribution Agreement
(except pursuant to the terms thereof);

 

(viii)dissolve or liquidate in whole or in part, except as permitted hereunder
or required by applicable law;

 

(ix)other than as otherwise expressly provided herein, pay any distributions
other than in accordance with the Priority of Payments;

 

(x)permit the formation of any subsidiaries;

 

(xi)conduct business under any name other than its own;

 

  Page 92

 

 

(xii)have any employees (other than directors or officers to the extent they are
employees);

 

(xiii)sell, transfer, exchange or otherwise dispose of Collateral, or enter into
an agreement or commitment to do so or enter into or engage in any business with
respect to any part of the Collateral, except as expressly permitted by this
Indenture or the Collateral Management Agreement;

 

(xiv)acquire or hold an interest in any property (including contractual rights
in, to or under any agreement) other than (A) Portfolio Assets, (B) Eligible
Investments, or (C) the Issuer’s right, title and interest in the Transaction
Documents, unless otherwise expressly permitted by this Indenture;

 

(xv)enter into or become party to any swap agreement or hedging transaction; or

 

(xvi)apply cash proceeds of the issuance of Notes for any purpose other than as
described in Section 3.3.

 

(b)The Issuer will not be party to any agreements without including customary
“non-petition” and “limited recourse” provisions therein (and shall not amend or
eliminate such provisions in any agreement to which it is party), except for
(i) any agreements related to the purchase and sale of any Portfolio Assets or
Eligible Investments which contain customary purchase or sale terms or which are
documented using customary loan trading documentation and (ii) any Underlying
Instruments.

 

(c)The Issuer may not acquire any of the Notes (including any Notes surrendered
or abandoned).

 

(d)The Issuer shall not hold Cash in any accounts other than the Accounts and
shall not permit any Interest Collections or Principal Collections to be paid
into any account except the Collection Account. In the event that any Interest
Collections or Principal Collections are paid to any account other than the
Collection Account, the Issuer shall procure that such funds are promptly
transferred to the Collection Account.

 

(e)The Issuer shall not, without the prior written consent of the Majority
Holders and UBS, accept any capital contribution from any Person, other than a
capital contribution that is expressly required to be made by the Sole Member in
accordance with Section 2 or 3 of the Equity Contribution Agreement. The Issuer
shall instruct the Trustee to promptly return to the relevant Person any such
capital contribution received from any such Person that is not made in
accordance with Section 2 or 3 of the Equity Contribution Agreement. For the
avoidance of doubt, the foregoing shall be without prejudice to the right of the
Issuer to receive and credit to the relevant account in accordance with
Section 10 hereof any Interest Collections or Principal Collections received in
respect of Portfolio Assets.

 

  Page 93

 

 

7.9Statement as to Compliance

 

At the request of the Trustee (at the direction of the Majority Holders), on or
before March 1 in each calendar year commencing 2018, or immediately if there
has been a Default under this Indenture of which an Authorized Representative of
the Issuer is aware, the Issuer shall deliver to the Trustee (to be forwarded by
the Trustee to the Collateral Manager and each Holder making a written request
therefor) a certificate of the Issuer that, having made reasonable inquiries of
the Collateral Manager, and to the best of the knowledge, information and belief
of the Issuer, there did not exist, as at a date not more than five days prior
to the date of the certificate, nor had there existed at any time prior thereto
since the date of the last certificate (if any), any Default hereunder or, if
such Default did then exist or had existed, specifying the same and the nature
and status thereof, including actions undertaken to remedy the same, and that
the Issuer has complied with all of its obligations under this Indenture or, if
such is not the case, specifying those obligations with which it has not
complied.

 

7.10Issuer May Not Consolidate Except on Certain Terms

 

The Issuer will not consolidate or merge with or into any other Person, or
transfer or convey all or substantially all of the assets of the Issuer to
another Person, in each case without the prior consent of each Holder.

 

7.11Successor Substituted

 

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the assets of the Issuer, in accordance with Section 7.10
in which the Issuer is not the surviving corporation, the successor entity shall
succeed to, and be substituted for, and may exercise every right and power of,
the Issuer under this Indenture with the same effect as if such Person had been
named as the Issuer herein. In the event of any such consolidation, merger,
transfer or conveyance, the Person named as the “Issuer” in the first paragraph
of this Indenture or any successor which shall theretofore have become such in
the manner prescribed in this Article 7 may be dissolved, wound up and
liquidated at any time thereafter, and such Person thereafter shall be released
from its liabilities as obligor and maker on all the Notes and from its
obligations under this Indenture.

 

7.12No Other Business

 

The Issuer shall not have any employees (other than directors or officers to the
extent they are employees) and shall not engage in any business or activity
other than issuing, paying and redeeming the Notes issued pursuant to this
Indenture, acquiring, holding, selling, exchanging, redeeming and pledging,
solely for its own account, Portfolio Assets, Eligible Investments and other
Collateral permitted by this Indenture, and other activities incidental thereto,
including entering into, and performing its obligations under, the Transaction
Documents and Underlying Instruments to which it is a party and other documents
contemplated thereby and/or incidental thereto. The Issuer shall not hold itself
out as originating loans, lending funds or securities, making a market in loans
or other assets or selling loans or other assets to customers or as willing to
enter into, assume, offset, assign or otherwise terminate positions in
derivative financial instruments with customers. The Issuer shall not solicit
the amendment of its Constitutive Documents without prior written consent of the
Trustee, the Liquidation Agent and each Holder (unless such amendment could not
reasonably be expected to materially adversely affect any of the Issuer, the
Holders, the Collateral, the Liquidation Agent or the interests of the Trustee
and Issuer therein). The Issuer shall provide the Trustee and the Liquidation
Agent with a true and complete copy of its Constitutive Documents and any
amendments thereto within a reasonable time after request thereof by the
Liquidation Agent.

 

  Page 94

 

 

7.13Acquisition of Assets

 

Other than (i) as expressly required or permitted by the Equity Contribution
Agreement, (ii) Eligible Investments expressly permitted hereunder and (iii)
payments or other distributions on or with respect to Portfolio Assets or such
Eligible Investments, the Issuer shall not acquire any asset unless such asset
is a Portfolio Asset and (a) such Portfolio Asset, and the acquisition thereof,
complies with the requirements of Section 12.2 and (b) the purchase of such
Portfolio Asset is financed with (x) proceeds of the issuance of the Notes on
the Closing Date or the funding of the Subsequent Advance on the Delayed Draw
Funding Date, (y) Principal Collections, including any proceeds thereof or
income therefrom or (z) a combination of (x) and (y).

 

7.14Reporting

 

At any time when the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act and is not exempt from reporting pursuant to Rule 12g3-2(b) under
the Exchange Act, upon the request of a Holder or beneficial owner of a Note,
the Issuer shall promptly furnish or cause to be furnished Rule 144A Information
to such Holder or beneficial owner, to a prospective purchaser of such Note
designated by such Holder or beneficial owner, or to the Trustee for delivery to
such Holder or beneficial owner or a prospective purchaser designated by such
Holder or beneficial owner, as the case may be, in order to permit compliance by
such Holder or beneficial owner with Rule 144A under the Securities Act in
connection with the resale of such Note. “Rule 144A Information” shall be such
information as is specified pursuant to Rule 144A(d)(4) under the Securities
Act.

 

7.15Certain Tax Matters

 

(a)The Issuer shall cause itself to be, as of the Closing Date and for as long
as any Notes are outstanding, directly or indirectly, an entity disregarded from
a U.S. organized entity taxable as a corporation (“Tax Owner”) for U.S. federal
tax purposes, and shall not take any action that would result in the Issuer
being classified as a partnership or as an association taxable as a corporation
for U.S. Federal tax purposes.

 

  Page 95

 

The Issuer further represents that its Tax Owner has timely filed all material
Tax returns and reports required to be filed with any governmental authority,
and has paid all material Taxes, assessments, fees and other governmental
charges levied or imposed by any governmental authority upon it or its
properties, income or assets otherwise due and payable, except those that are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. The
Issuer also covenants that its Tax Owner will pay all material taxes imposed
upon such Tax Owner or any of such Tax Owner’s properties or assets or in
respect of any of its income, businesses or franchises, or for which it
otherwise is liable, before any penalty or fine accrues thereon, and all
material claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, that no such tax or claim
need be paid to the extent (i) either the amount thereof is immaterial or the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings, (ii) adequate reserves in conformity with GAAP with
respect thereto have been made or provided therefor and (iii) such proceedings
could not reasonably be expected to result in the sale, forfeiture or loss of
any material portion of the Issuer’s assets or any interest therein.

 

(b)The Issuer shall undertake all reasonable steps to the extent necessary to
secure FATCA Compliance to the extent applicable.

 

(c)The Issuer shall file, or cause to be filed, any tax returns, including
information tax returns, required by any Governmental Authority.

 

(d)Notwithstanding anything herein to the contrary, the Collateral Manager, the
Issuer, the Trustee, the Collateral Administrator, the Liquidation Agent, the
Holders and beneficial owners of the Notes and each employee, representative or
other agent of those Persons, may disclose to any and all Persons, without
limitation of any kind, the U.S. federal, state and local tax treatment and tax
structure of the transactions contemplated by this Indenture and all materials
of any kind, including opinions or other tax analyses, that are provided to
those Persons. This authorization to disclose the U.S. federal, state and local
tax treatment and tax structure does not permit disclosure of the names of or
other information identifying the Collateral Manager, the Issuer, the Trustee,
the Collateral Administrator, the Liquidation Agent, the Holders or any other
party to the transactions contemplated by this Indenture, the issuance and sale
of the Notes or the pricing (except to the extent such information is relevant
to U.S. federal, state and local tax structure or tax treatment of such
transactions).

 

(e)The Issuer shall not be obligated to pay any additional amounts to Holders or
beneficial owners of Notes as a result of any deduction or withholding for or on
account of any present or future taxes, duties, assessments or governmental
charges in respect of the Notes or any Portfolio Asset.

 

(f)The Issuer and the Trustee, by entering into this Indenture, and each Holder
and beneficial owner of a Class A Note, by acceptance of its Class A Note or
beneficial interest therein, shall be deemed to agree to treat the Class A Notes
as equity interests in the Issuer for U.S. federal and applicable state and
local tax purposes.

 

  Page 96

 

 

7.16Restricted Transactions

 

In accordance with the U.S. Unlawful Internet Gambling Act (the Gambling Act),
the Issuer may not use the Accounts or other facilities of the Bank in the
United States to process “restricted transactions” as such term is defined in
U.S. 31 CFR Section 132.2(y).

 

7.17[Reserved]

 

7.18Compliance with Laws

 

The Issuer will comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

8.Supplemental Indentures

 

8.1Supplemental Indentures Without Consent of Holders of Notes

 

Without the consent of any Holders (except any consent required by clause (c) or
(f) below and except for the consent of any Holders that would be materially and
adversely affected by such supplemental indenture), but only with the prior
written consent of the Collateral Manager, the Issuer, the Liquidation Agent and
the Trustee, at any time and from time to time may, with an Opinion of Counsel
(which may be based on an Officer’s certificate as to factual matters provided
by the Issuer or the Collateral Manager on behalf of the Issuer) being provided
to the Issuer and the Trustee (except in the case of clause (c) or (f) below for
which no such Opinion of Counsel shall be required if the consent of each Holder
has been obtained as required thereunder), and a certificate described in
Section 8.3(b), enter into one or more indentures supplemental hereto, in form
reasonably satisfactory to the Trustee, for any of the following purposes:

 

(a)to evidence the succession of another Person to the Issuer and the assumption
by any such successor Person of the covenants of the Issuer herein and in the
Notes;

 

(b)to add to the covenants of the Issuer or the Trustee for the benefit of the
Secured Parties;

 

(c)to convey, transfer, assign, mortgage or pledge any property to or with the
Trustee or add to the conditions, limitations or restrictions on the authorized
amount, terms and purposes of the issue, authentication and delivery of the
Notes, provided that, if the Holders would be materially and adversely affected
by such supplemental indenture entered into pursuant to this clause (c), the
consent to such supplemental indenture has been obtained from each Holder;

 

(d)to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee and to add to or change any of the provisions of this
Indenture as shall be necessary to facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of
Sections 6.9, 6.10 and 6.12 hereof;

 

  Page 97

 

 

(e)to correct or amplify the description of any property at any time subject to
the Lien of this Indenture, or to better assure, convey and confirm unto the
Trustee any property subject or required to be subjected to the Lien of this
Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations, whether pursuant to
Section 7.5 or otherwise) or to subject to the Lien of this Indenture any
additional property;

 

(f)to modify the restrictions on and procedures for resales and other transfers
of Notes to reflect any changes in ERISA or other applicable law or regulation
(or the interpretation thereof) or to enable the Issuer to rely upon any
exemption from registration under the Securities Act or the Investment Company
Act or to remove restrictions on resale and transfer to the extent not required
thereunder, provided that, if the Holders would be materially and adversely
affected by such supplemental indenture entered into pursuant to this
clause (f), the consent to such supplemental indenture has been obtained from
each Holder;

 

(g)otherwise to correct any inconsistency or cure any ambiguity, omission or
manifest errors in this Indenture;

 

(h)to take any action necessary or advisable to prevent the Issuer or the
Trustee from becoming subject to (or necessary or advisable to reduce)
withholding or other taxes, fees or assessments, including by achieving FATCA
Compliance or to prevent the Issuer from being subject to U.S. federal, state or
local income tax on a net income basis;

 

(i)to change the name of the Issuer in connection with the change in name or
identity of the Collateral Manager or as otherwise required pursuant to a
contractual obligation or to avoid the use of a trade name or trademark in
respect of which the Issuer does not have a license;

 

(j)to amend, modify or otherwise accommodate changes to this Indenture to comply
with: (A) any rule or regulation enacted by regulatory agencies of the United
States federal government after the Closing Date; or (B) any rule or regulation
enacted by regulatory agencies of the United States federal government before
the Closing Date if the interpretation or enforcement thereof has been affected
by any amendment, supplement, guidance, directive or interpretative statement
issued by any such regulatory agency after the Closing Date; that in each case
are applicable to the Notes or the transactions contemplated by this Indenture;

 

(k)to make any modification or amendment determined by the Issuer or the
Collateral Manager (in consultation with legal counsel of national reputation
experienced in such matters) as necessary or advisable (A) for any Notes to not
be considered an “ownership interest” as defined for purposes of the Volcker
Rule or (B) for the Issuer to not otherwise be considered a “covered fund” as
defined for purposes of the Volcker Rule, in each case so long (1) as any such
modification or amendment would not have a material adverse effect on any Notes,
as evidenced by an Opinion of Counsel (which may be supported as to factual
(including financial and capital markets) matters by any relevant certificates
and other documents necessary or advisable in the judgment of the counsel
delivering the opinion), and (2) such modification or amendment is approved in
writing by a supermajority (66 2/3% based on the aggregate principal amount of
Notes held by the Section 13 Banking Entities) of the Section 13 Banking
Entities (voting as a single class); or

 

  Page 98

 

 

(l)to take any action necessary or advisable to implement the Bankruptcy
Subordination Agreement; or (A) issue new certificates or divide a Bankruptcy
Subordinated Class into one or more sub-classes, in each case with new
identifiers (including CUSIPs); provided that any certificate or sub-class of a
Bankruptcy Subordinated Class issued pursuant to this clause will be issued on
identical terms (other than with respect to payment rights being modified
pursuant to the Bankruptcy Subordination Agreement) with the existing Notes of
such Bankruptcy Subordinated Class and (B) provide for procedures under which
beneficial owners of Notes of such Bankruptcy Subordinated Class that are
subject to the Bankruptcy Subordination Agreement will receive an interest in
such new certificate or sub-class.

 

8.2Supplemental Indentures With Consent of Holders of Notes

 

The Trustee and the Issuer shall not execute any indenture supplemental hereto
to add any provisions to, or change in any manner or eliminate any of the
provisions of, this Indenture or modify in any manner the rights of the Holders
under this Indenture without the written consent of each Holder, the Liquidation
Agent and the Collateral Manager, except in each case as otherwise permitted
under Section 8.1.

 

8.3Execution of Supplemental Indentures

 

(a)The Trustee shall join in the execution of any such supplemental indenture
and to make any further appropriate agreements and stipulations which may be
therein contained, but the Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Trustee’s own rights, duties,
liabilities or immunities under this Indenture or otherwise, except to the
extent required by law.

 

  Page 99

 

(b)With respect to any supplemental indenture permitted by Article 8, the
Trustee and the Issuer shall be entitled to receive and conclusively rely upon
(A) an Opinion of Counsel (stating that the supplemental indenture is authorized
or permitted by the Indenture and all conditions precedent have been satisfied)
as to matters of law (which do not include whether or not the Holders would be
materially and adversely affected by a supplemental indenture), which may be
supported as to factual (including financial and capital markets) matters by any
relevant certificates and other documents necessary or advisable in the judgment
of counsel delivering such Opinion of Counsel), and (B) with respect to matters
of fact (including whether or not the Holders would be materially and adversely
affected by a supplemental indenture), a certificate of the Issuer, the
Collateral Manager, any investment banking firm or other Independent expert
familiar with the market for the Notes pursuant to Section 8.4; provided that,
for any supplemental indenture (other than any supplemental indenture entered
into pursuant to sub-clauses (c) and (f) of Section 8.1 for which the consent of
the Holders of the Notes would not otherwise be required except as expressly set
forth in such clauses) if Holders of Notes representing at least 50% of the
Aggregate Outstanding Amount of the Notes have provided notice to the Trustee at
least one Business Day prior to the execution of such supplemental indenture
that the Holders would be materially and adversely affected thereby, the Trustee
shall not be entitled so to rely upon a certificate of the Issuer, the
Collateral Manager, any investment banking firm or other Independent expert as
to whether or not the Holders would be materially and adversely affected by such
supplemental indenture and the Trustee shall not enter into such supplemental
indenture without the prior written consent of each Holder. Such determination
shall be conclusive and binding on all present and future Holders. In executing
or accepting the additional trusts created by any supplemental indenture
permitted by this Article 8 or the modifications thereby of the trusts created
by this Indenture, the Trustee and the Issuer shall be entitled to receive, and
(subject to Sections 6.1 and 6.3) shall be fully protected in relying upon, an
Opinion of Counsel delivered pursuant to this paragraph. Neither the Trustee nor
the Issuer shall be liable for any reliance made in good faith upon such an
Opinion of Counsel or a certificate of the Issuer, the Collateral Manager, any
investment banking firm or other Independent expert pursuant to Section 8.4.

 

(c)At the cost of the Issuer, for so long as any Notes shall remain Outstanding,
not later than fifteen Business Days prior to the execution of any proposed
supplemental indenture pursuant to Section 8.1, the Trustee shall deliver to the
Collateral Manager, the Collateral Administrator and the Holders a notice
attaching a copy of such supplemental indenture and indicating the proposed date
of execution of such supplemental indenture. Following such delivery by the
Trustee, if any changes are made to such supplemental indenture other than to
correct typographical errors or to adjust formatting, then at the cost of the
Issuer, for so long as any Notes shall remain Outstanding, not later than five
Business Days prior to the execution of such proposed supplemental indenture
(provided that the execution of such proposed supplemental indenture shall not
in any case occur earlier than the date fifteen Business Days after the initial
distribution of such proposed supplemental indenture pursuant to the first
sentence of this Section 8.3(c)), the Trustee shall deliver to the Collateral
Manager, the Collateral Administrator and the Holders a copy of such
supplemental indenture as revised, indicating the changes that were made. At the
cost of the Issuer, the Trustee shall provide to the Holders a copy of the
executed supplemental indenture after its execution. Any failure of the Trustee
to publish or deliver such copy of the executed supplemental indenture shall not
in any way impair or affect the validity of any such supplemental indenture.

 

(d)It shall not be necessary for any consent or Act of any Holders of Notes to
approve the particular form of any proposed supplemental indenture, but it shall
be sufficient, if the consent of any such Holders to such proposed supplemental
indenture is required, that such Act or consent shall approve the substance
thereof.

 

(e)The Issuer agrees that it will not permit to become effective any supplement
or modification to this Indenture which would (i) increase the duties or
liabilities of, reduce or eliminate any right or privilege of (including as a
result of an effect on the amount or priority of any fees or other amounts
payable to the Collateral Manager), or adversely change the economic
consequences to, the Collateral Manager, (ii) modify the restrictions on the
Sales of Portfolio Assets or (iii) expand or restrict the Collateral Manager’s
discretion, and the Collateral Manager shall not be bound thereby, in each case,
unless the Collateral Manager shall have consented in advance thereto in
writing.

 

  Page 100

 

 

8.4Determination of Effect on Holders

 

(a)Unless notified prior to the execution of a supplemental indenture by Holders
of Notes representing at least 50% of the Aggregate Outstanding Amount of the
Notes that the Holders of the Notes would be materially and adversely affected
as set forth in Section 8.3(b), the determination of whether any Holder is
materially adversely affected by any proposed supplemental indenture under this
Article 8 shall be made based on a certificate of any of the Issuer, the
Collateral Manager, any investment banking firm or other Independent expert
familiar with the market for the Notes as to the economic effect of the proposed
supplemental indenture. Such determination shall be conclusive and binding on
all present and future Holders.

 

(b)The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which affects the
Trustee’s (or, for so long as the Bank is also the Collateral Administrator, the
Collateral Administrator’s) own rights, duties, liabilities or immunities under
this Indenture or otherwise, except to the extent required by law.

 

(c)The Trustee shall not be liable for any such determination made in good faith
and in reliance upon any certificate referred to in Section 8.4(a), if
applicable, and an Opinion of Counsel delivered to the Trustee as described in
Section 8.3.

 

8.5Effect of Supplemental Indentures

 

Upon the execution of any supplemental indenture under this Article 8, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes theretofore and thereafter authenticated and delivered hereunder shall
be bound thereby.

 

8.6Reference in Notes to Supplemental Indentures

 

Notes authenticated and delivered, including as part of a transfer, exchange or
replacement pursuant to Article 2 of Notes originally issued hereunder, after
the execution of any supplemental indenture pursuant to this Article 8 may, and
if required by the Issuer shall, bear a notice as to any matter provided for in
such supplemental indenture. If the Issuer shall so determine, new Notes, so
modified as to conform in the opinion of the Issuer to any such supplemental
indenture, may be prepared and executed by the Issuer and, upon Issuer Order,
authenticated and delivered by the Trustee in exchange for Outstanding Notes.

 

  Page 101

 

 

9.Redemption of Notes

 

9.1Optional Redemption

 

(a)Except as provided in this Section 9.1, Section 9.2 or Section 11.1, the
Notes shall not be prepaid prior to their Stated Maturity.

 

(b)The Issuer (at the direction of the Collateral Manager), not more frequently
than (1) prior to the two-year anniversary of the Closing Date, five (5) times
in any calendar year and (2) on or after the two-year anniversary of the Closing
Date, once in any calendar month, may optionally redeem the Notes in whole or in
part pursuant to this Section 9.1 on any Redemption Date subject to the
following conditions:

 

(i)any such prepayment of the Notes on any Redemption Date shall be in an
Aggregate Outstanding Amount determined by the Collateral Manager on behalf of
the Issuer that is no less than the lesser of (x) $25,000,000 and (y) the
Aggregate Outstanding Amount of the Notes at such time;

 

(ii)such prepayment shall be paid from Principal Collections standing to the
credit of the Collection Account;

 

(iii)such prepayment shall be paid to Holders ratably (such that each Holder
shall receive an amount equal to the aggregate Redemption Price for the
Aggregate Outstanding Amount of the Notes being so redeemed multiplied by a
percentage equal to (x) the Aggregate Outstanding Amount of the Notes held by
such Holder on the related Record Date divided by (y) the Aggregate Outstanding
Amount of the Notes on the related Record Date); provided that if requested by
the Collateral Manager the Holders of 100% of the Aggregate Outstanding Amount
of the Notes may elect to receive less than 100% of the Redemption Price that
would otherwise be payable to the Holders of the Notes;

 

(iv)such prepayment shall result in the payment in full of all Priority
Administrative Expenses that are unpaid as of such Redemption Date;

 

(v)in the case of any Optional Redemption, no Event of Default has occurred and
is continuing at the time of such Optional Redemption; and

 

(vi)the Issuer, or the Collateral Manager on its behalf, shall have provided an
Officer’s certificate to the Trustee confirming that the foregoing conditions
are satisfied.

 

(c)In the event of any redemption pursuant to this Section 9.1, the Collateral
Manager on behalf of the Issuer shall, at least five Business Days prior to the
Redemption Date (or such shorter time as agreed to by the Trustee), notify the
Trustee and the Liquidation Agent in writing of such Redemption Date, the
applicable Record Date, the principal amount of Notes to be redeemed on such
Redemption Date and the Redemption Price.

 

  Page 102

 

 

9.2Tax Redemption

 

(a)The Notes shall be redeemed in whole but not in part (any such redemption, a
Tax Redemption) at the written direction (delivered to the Trustee, the Issuer
and the Collateral Manager no later than ten Business Days prior to the
Redemption Date, or such shorter time as agreed to by the Trustee) of the
Majority Holders following the occurrence and continuation of a Tax Event if
such Tax Event would result in the Issuer having a net tax liability (without
regard to any amounts required to be withheld in respect of payments made to any
Holder) in an aggregate amount in any Monthly Period in excess of $1,000,000;
provided that if requested by the Collateral Manager the Holders of 100% of the
Aggregate Outstanding Amount of the Notes may elect to receive less than 100% of
the Redemption Price that would otherwise be payable to the Holders of the
Notes.

 

(b)Upon its receipt of such written direction directing a Tax Redemption, the
Trustee shall notify the Collateral Manager and the Holders thereof pursuant to
Section 9.3.

 

9.3Redemption Procedures

 

(a)In the event of any redemption pursuant to Section 9.1 or 9.2, a notice of
redemption shall be provided not later than five Business Days prior to the
applicable Redemption Date, to each Holder of Notes, at such Holder’s address in
the Note Register. Notes called for redemption in whole must be surrendered at
the office of any Paying Agent.

 

(b)All notices of redemption delivered pursuant to Section 9.3(a) shall state:

 

(i)whether such redemption is (A) an Optional Redemption or (B) a Tax
Redemption;

 

(ii)the applicable Redemption Date;

 

(iii)the expected Redemption Prices of the Notes to be redeemed and the amount
of any accrued interest on such Notes that will be paid in accordance with the
Priority of Payments on the applicable Redemption Date;

 

(iv)that all (or the applicable portion) of the Notes to be redeemed are to be
redeemed in full and that interest on such Notes (or the applicable portion
thereof) shall cease to accrue on the Payment Date specified in the notice; and

 

(v)in the case of an Optional Redemption or Tax Redemption, in each case, in
whole of the Notes, the place or places where Notes are to be surrendered for
payment of the Redemption Price, which shall be the office or agency of the
Issuer to be maintained as provided in Section 7.2.

 

  Page 103

 

 

The Issuer (at the direction of the Collateral Manager) may withdraw any such
notice of redemption delivered pursuant to Section 9.3 on any day up to and
including the first Business Day immediately preceding the applicable Payment
Date. Any withdrawal of such notice of an Optional Redemption will be made by
written notice to the Trustee and the Liquidation Agent. If the Issuer so
withdraws or is deemed to withdraw any notice of an Optional Redemption, the
proceeds received from the Sale of any Portfolio Assets and other Collateral
sold in contemplation of such redemption may, at the Collateral Manager’s sole
discretion, be reinvested in accordance with Section 12.2 (to the extent
reinvestment is permissible in accordance with the provisions thereof). If any
notice of Optional Redemption is neither withdrawn nor deemed to have been
withdrawn and the proceeds of any Sale of the Portfolio Assets are not
sufficient to pay the Redemption Price of the Notes (or the applicable portion
thereof that would otherwise have been redeemed), including as a result of the
failure of any Sale of all or any portion of the Portfolio Assets to settle on
the Business Day immediately preceding the applicable Redemption Date, (I) the
Notes (or the applicable portion thereof that would otherwise have been
redeemed) will be due and payable on such Redemption Date and (II) all available
proceeds from the Sale of the Portfolio Assets (net of any expenses incurred in
connection with such Sale) will be distributed in accordance with the Priority
of Payments and the Aggregate Outstanding Amount of the Notes shall be reduced
by the amount of such distribution.

 

Notice of redemption pursuant to Section 9.3(a) shall be given by the Issuer or,
upon an Issuer Order, by the Trustee in the name and at the expense of the
Issuer. Failure to give notice of redemption, or any defect therein, to any
Holder of any Note selected for redemption shall not impair or affect the
validity of the redemption of any other Notes.

 

(c)Notwithstanding anything to the contrary in Article 8, with respect to any
redemption (or proposed redemption) of Notes hereunder, the provisions of this
Article 9 may be waived or modified with the written consent of the Issuer and
the Liquidation Agent. The Trustee shall be fully protected by relying solely on
any such written consent (without the need to obtain an opinion of counsel
described in Article 8).

 

9.4Notes Payable on Redemption Date

 

(a)Notice of redemption pursuant to Section 9.3 having been given as aforesaid,
the Notes (or the applicable portion thereof) to be redeemed shall, on the
Redemption Date, subject to Section 9.3(c) and the Issuer’ right to withdraw any
notice of redemption pursuant to Section 9.3(b), become due and payable at the
Redemption Prices therein specified, and from and after the Redemption Date
(unless the Issuer shall default in the payment of the Redemption Prices and
accrued interest) all such Notes (or the applicable portion thereof) being so
redeemed shall cease to bear interest on the Redemption Date. Upon final payment
on a Note to be so redeemed in whole and not in part, the Holder shall present
and surrender such Note at the place specified in the notice of redemption on or
prior to such Redemption Date; provided that in the absence of notice to the
Issuer or the Trustee that the applicable Note has been acquired by a Protected
Purchaser, such final payment shall be made without such presentation or
surrender, if the Trustee and the Issuer shall have been furnished such security
or indemnity as may be required by them to save each of them harmless and an
undertaking thereafter to surrender such Note. Payments of interest on Notes so
to be redeemed which are payable on the Redemption Date shall be payable
pursuant to Section 11.1(a) to the Holders of such Notes, or one or more
predecessor Notes, registered as such at the close of business on the relevant
Record Date according to the terms and provisions of Section 2.5(e).

 

  Page 104

 

 

(b)If any Note called for redemption in full shall not be paid upon surrender
thereof for redemption, the Holder thereof shall continue to have the right to
receive its ratable share of all Interest Collections and Principal Collections
payable to Holders pursuant to Section 11.1(a) and 11.1(b); provided that the
reason for such non-payment is not the fault of the relevant Holder.

 

10.Accounts, Accountings and Releases

 

10.1Collection of Cash

 

Except as otherwise expressly provided herein, the Trustee may demand payment or
delivery of, and shall receive and collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all Cash and other
property payable to or receivable by the Trustee pursuant to this Indenture,
including all payments due on the Collateral, in accordance with the terms and
conditions of such Collateral. The Trustee shall segregate and hold all such
Cash and property received by it in trust for the Holders of the Notes and shall
apply it as provided in this Indenture. Each Account shall be established and
maintained with (a) a Federal or state-chartered depository institution rated
(1) at least “A-1” by S&P (or at least “A+” by S&P if such institution has no
short-term rating) and if such institution’s rating falls below “A-1” by S&P (or
below “A+” by S&P if such institution has no short-term rating), the assets held
in such Account shall be moved within 60 calendar days to another institution
that is rated at least “A-1” by S&P (or at least “A+” by S&P if such institution
has no short-term rating) and (2) at least “P-1” by Moody’s (or at least “A1” by
Moody’s if such institution has no short-term rating) and if such institution’s
rating falls below “P-1” by Moody’s (or below “A1” by Moody’s if such
institution has no short-term rating), the assets held in such Account shall be
moved within 60 calendar days to another institution that is rated at least
“P-1” by Moody’s (or at least “A1” by Moody’s if such institution has no
short-term rating) or (b) in segregated securities accounts with the corporate
trust department of a Federal or state-chartered deposit institution subject to
regulations regarding fiduciary funds on deposit similar to Title 12 of the Code
of Federal Regulation Section 9.10(b). Such institution shall have a combined
capital and surplus of at least $200,000,000. All Cash deposited in the Accounts
shall be invested only in Eligible Investments or Portfolio Assets in accordance
with the terms of this Indenture. To avoid the consolidation of the Collateral
of the Issuer with the general assets of the Bank under any circumstances, the
Trustee shall comply, and shall cause the Custodian to comply, in respect of the
Collateral, with all law applicable to it as a national bank with trust powers
holding segregated trust assets in a fiduciary capacity; provided that the
foregoing shall not be construed to prevent the Trustee or Custodian from
investing the Collateral of the Issuer in Eligible Investments described in
clause (ii) of the definition thereof that are obligations of the Bank.



 

  Page 105

 

 



10.2Collection Account



 

(a)In accordance with this Indenture and the Issuer Account Control Agreement,
the Trustee shall, prior to the Closing Date, cause to be established by the
Custodian three segregated securities accounts, one of which will be designated
the “Interest Collection Subaccount”, one of which will be designated the
“Principal Collection Subaccount” and one of which shall be designated the “Sold
PI Loan Collection Subaccount”) (and which together will comprise the Collection
Account), each in the name of the Issuer, each of which (other than the Sold PI
Loan Collection Subaccount) subject to the security interest of U.S. Bank
National Association, as Trustee, for the benefit of the Secured Parties and
each of which shall be maintained with the Custodian and in the case of the
Collection Account (other than the Sold PI Collection Subaccount) in accordance
with the Issuer Account Control Agreement. The Trustee shall from time to time
deposit into the Interest Collection Subaccount, in addition to the deposits
required pursuant to Section 10.4(a), immediately upon receipt thereof, (i) all
proceeds received from the disposition of any Collateral to the extent such
proceeds constitute “Interest Collections” and (ii) all other Interest
Collections (unless simultaneously reinvested in Eligible Investments). The
Issuer (or the Collateral Manager on its behalf) shall promptly identify in
writing to the Trustee the identity of any Loan which becomes a Sold
Participation Interest Loan and the MPA Counterparty in respect thereof, and the
Trustee shall be entitled to receive and rely upon any directions requested from
the Collateral Manager regarding the designation of the Sold PI Loan Collections
thereon. The Trustee shall deposit immediately upon receipt thereof all Sold PI
Loan Collections remitted to the Collection Account into the Sold PI Loan
Collection Subaccount. The Trustee shall deposit immediately upon receipt
thereof all other amounts (other than those referred to in the forgoing three
sentences) remitted to the Collection Account into the Principal Collection
Subaccount, including in addition to the deposits required pursuant to
Section 10.4(a), all Principal Collections (unless simultaneously reinvested in
additional Portfolio Assets in accordance with Section 10.2(c) and Article 12 or
in Eligible Investments), all cash proceeds of issuance of the Notes and all
amounts contributed in the form of Cash by the Sole Member pursuant to Section 3
of the Equity Contribution Agreement which are required pursuant to the terms
thereof to be deposited in the Principal Collection Subaccount. All Cash
deposited from time to time in the Collection Account pursuant to this Indenture
shall be held by the Trustee as part of the Collateral and shall be applied to
the purposes herein provided or to make withdrawals from the Principal
Collections Subaccount for deposit in the Portfolio Gains Account as required
pursuant to Section 3 of the Equity Contribution Agreement. Subject to Section
10.2(c), amounts in the Collection Account (other than the Sold PI Loan
Collection Subaccount) shall be reinvested pursuant to Section 10.4(a). Amounts
in the Sold PI Loan Collection Subaccount shall remain uninvested.

 

(b)The Trustee, within one Business Day after receipt of any distribution or
other proceeds in respect of the Collateral which are not Cash, shall so notify
the Issuer and the Liquidation Agent, and the Issuer shall use its commercially
reasonable efforts to, within five Business Days after receipt of such notice
from the Trustee (or as soon as practicable thereafter), sell such distribution
or other proceeds for Cash in an arm’s length transaction and deposit the
proceeds thereof in the Collection Account; provided that the Issuer need not be
required to sell such distributions or other proceeds if it delivers an Issuer
Order or an Officer’s certificate to the Trustee and the Liquidation Agent
certifying that such distributions or other proceeds constitute (i) Portfolio
Assets that would have satisfied the requirements of Section 12.2 on the date of
receipt thereof had they been acquired directly by the Issuer or (ii) Eligible
Investments.

 

  Page 106

 

 

(c)The Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, withdraw
funds on deposit in the Principal Collection Subaccount representing Principal
Collections (together with Interest Collections but only to the extent used to
pay for accrued interest or capitalized interest on an additional Portfolio
Asset) and reinvest such funds in additional Portfolio Assets or exercise a
warrant held in the Collateral, in each case in accordance with the requirements
of Article 12 and such Issuer Order.

 

(d)At any time, the Collateral Manager on behalf of the Issuer shall by Issuer
Order direct the Trustee to, and upon receipt of such Issuer Order the Trustee
shall, withdraw funds on deposit in the Principal Collection Subaccount
representing Principal Collections and deposit such funds in the
Delayed-Draw/Committed Proceeds/Revolver Account to the extent necessary for the
Issuer to comply with funding requirements on Delayed-Draw Loans, Committed
Proceeds Assets and Revolver Loans.

 

(e)The Collateral Manager, with the consent of the Liquidation Agent, on behalf
of the Issuer may by Issuer Order direct the Trustee to, and upon receipt of
such Issuer Order the Trustee shall, pay from amounts on deposit in the
Principal Collection Subaccount on any Business Day during any Monthly Period
any amount required to exercise a warrant or right to acquire securities in lieu
of debts previously contracted with respect to any Portfolio Asset held in the
Collateral in accordance with the requirements of Article 12 and such Issuer
Order.

 

(f)The Trustee shall transfer to the Payment Account, from the Collection
Account (other than the Sold PI Loan Collection Subaccount), for application
pursuant to Section 11.1, no later than the close of business on the Business
Day immediately preceding each Payment Date and any Redemption Date, the amount
set forth to be so transferred in the Payment Date Report for such Payment Date;
provided that the aggregate amount of Principal Collections so transferred for
application to the payment of principal of the Notes on any Redemption Date
shall not exceed the aggregate outstanding principal amount of Notes being
redeemed on such Redemption Date pursuant to Article 9.

 

(g)Notwithstanding anything to the contrary in this Section 10.2 and regardless
of whether a Default or Event of Default has occurred and is continuing, the
Collateral Manager, on behalf of the Issuer, hereby directs the Trustee to, and
the Trustee shall, within one Business Day after receipt of Sold PI Loan
Collections, pay such Sold PI Loan Collections to the relevant MPA Counterparty.
The Issuer (or the Collateral Manager on its behalf) shall provide, or cause to
be provided, to the Trustee all necessary wiring instructions and other relevant
information necessary for such distributions.



 

  Page 107

 

 



10.3Transaction Accounts



 

(a)Payment Account. In accordance with this Indenture and the Issuer Account
Control Agreement, the Trustee shall, prior to the Closing Date, cause to be
established by the Custodian a single, segregated non-interest bearing
securities account in the name of the Issuer, subject to the security interest
of U.S. Bank National Association, as Trustee, for the benefit of the Secured
Parties, which shall be designated as the Payment Account, which shall be
maintained with the Custodian in accordance with the Issuer Account Control
Agreement. The only permitted withdrawal from or application of funds on deposit
in, or otherwise to the credit of, the Payment Account shall be to pay amounts
due and payable on the Notes in accordance with their terms and the provisions
of this Indenture and to make other payments contemplated by the Priority of
Payments. The Issuer shall not have any legal, equitable or beneficial interest
in the Payment Account. Amounts in the Payment Account shall remain uninvested.

 

(b)Custodial Account. In accordance with this Indenture and the Issuer Account
Control Agreement, the Trustee shall, prior to the Closing Date, cause to be
established by the Custodian a single, segregated non-interest bearing
securities account in the name of the Issuer, subject to the security interest
of U.S. Bank National Association, as Trustee, for the benefit of the Secured
Parties, which shall be designated as the Custodial Account, which shall be
maintained with the Custodian in accordance with the Issuer Account Control
Agreement. All Portfolio Assets shall be credited to the Custodial Account. The
only permitted withdrawals from the Custodial Account shall be in accordance
with the provisions of this Indenture. The Trustee agrees to give the Issuer and
the Liquidation Agent immediate notice if (to the actual knowledge of a Trust
Officer of the Trustee) the Custodial Account or any assets or securities on
deposit therein, or otherwise to the credit of the Custodial Account, shall
become subject to any writ, order, judgment, warrant of attachment, execution or
similar process.

 

  Page 108

 

 

(c)Expense Account. In accordance with this Indenture and the Issuer Account
Control Agreement, the Trustee shall, prior to the Closing Date, cause to be
established by the Custodian a single, segregated securities account in the name
of the Issuer, subject to the security interest of U.S. Bank National
Association, as Trustee, for the benefit of the Secured Parties, which shall be
designated as the Expense Account, which shall be maintained with the Custodian
in accordance with the Issuer Account Control Agreement. On the Closing Date, an
amount equal to $100,000 shall be deposited into the Expense Account by the Sole
Member for use pursuant to this Section 10.3(c). From time to time after the
Closing Date, Required Expense Equity Contributions contributed by the Sole
Member to the Issuer pursuant to the Equity Contribution Agreement as a result
of a Expense Contribution Event (as defined in the Equity Contribution
Agreement), shall be deposited into the Expense Account for use pursuant to this
Section 10.3(c) at the times and in the amounts set forth in Section 2 of the
Equity Contribution Agreement. In addition, on any Payment Date, funds that were
previously transferred from the Interest Collection Subaccount to the Payment
Account may be transferred into the Expense Account at the direction of the
Collateral Manager pursuant to Section 11.1(a). On any Business Day from and
including the Closing Date, the Trustee shall apply funds from the Expense
Account, as directed by the Collateral Manager, (A) to pay expenses of the
Issuer incurred in connection with the establishment of the Issuer and the
structuring and consummation of the offering and the issuance of the Notes,
(B) from time to time to pay accrued and unpaid Priority Administrative Expenses
of the Issuer, in the order set forth in the definition of Priority
Administrative Expenses (provided, however, that no direction from the
Collateral Manager will be required to pay expenses owed to the Trustee, the
Bank (in any of its capacities, including as Collateral Administrator)) and
other Administrative Expenses (which shall be paid subsequent to the payment of
Priority Administrative Expenses and in the order set forth in the definition of
Administrative Expenses) and (C) to pay expenses attributable to tax and
accounting compliance and reporting for the Issuer. All funds on deposit in the
Expense Account will be invested in Eligible Investments at the direction of the
Collateral Manager. Any income earned on amounts deposited in the Expense
Account will be deposited in the Interest Collection Subaccount upon receipt
thereof. All amounts remaining on deposit in the Expense Account after all
expenses (and anticipated expenses) and the Notes have been paid in full or
otherwise terminated, will be deposited by the Trustee into the Principal
Collection Subaccount for application as Principal Collections pursuant to
Section 11.1(b). For the avoidance of doubt, prior to the payment in full or
otherwise termination of the Notes, no amount standing to the credit of the
Expense Account may be transferred to any other Account. If on any date the sum
of Cash and Eligible Investments then credited to the Expense Account is less
than $100,000, the Trustee shall so inform the Collateral Manager, the
Liquidation Agent and the Sole Member and the Sole Member shall be required,
pursuant to the Equity Contribution Agreement and within five Business Days of
such notification, to make a Required Expense Equity Contribution to the Issuer
and the Trustee shall credit any such contribution payment to the Expense
Account. The Issuer shall direct the Trustee to deposit into the Expense Account
all Required Expense Equity Contribution amounts received by the Issuer pursuant
to Section 2(a) of the Equity Contribution Agreement.

 

In connection with the application of funds from the Expense Account to pay
Priority Administrative Expenses or other Administrative Expenses of the Issuer
in accordance with this Section 10.3(c), the Trustee shall remit such funds, to
the extent available, as directed and designated in an Issuer Order (which may
be in the form of standing instructions, including standing instructions to pay
Priority Administrative Expenses and other Administrative Expenses in the order
required by this Section 10.3(c) in such amounts on any Payment Date and to such
entities as indicated in the Payment Date Report in respect of such Payment
Date) delivered by the Issuer or the Collateral Manager to the Trustee no later
than the Business Day prior to the date of payment of such Priority
Administrative Expense.

 

(d)Delayed-Draw/Committed Proceeds/Revolver Account. Upon the purchase of any
Delayed-Draw Loan, Committed Proceeds Asset or Revolver Loan not listed on
Schedule 1 hereto, funds in an amount equal to the sum of (i) the amounts
required to fund the purchase of such Committed Proceeds Asset and (ii) the
undrawn portion of any such Delayed-Draw Loan or Revolver Loan, as the case may
be, shall be withdrawn at the direction of the Collateral Manager from the
Principal Collections Subaccount and deposited by the Trustee in a single,
segregated non-interest bearing trust account established at the Custodian and
held in the name of the Issuer subject to the security interest of the Trustee
for the benefit of the Secured Parties (the Delayed-Draw/Committed
Proceeds/Revolver Account). On the Closing Date, a portion of the proceeds of
the Notes in an amount equal to U.S.$0 (being the aggregate amount equal to the
sum of (i) the amounts required to fund the purchase of the Committed Proceeds
Assets listed in Schedule 1 hereto and (ii) the undrawn portion of the
Delayed-Draw Loans and Revolver Loans listed in Schedule 1 hereto) shall be
deposited in the Delayed-Draw/Committed Proceeds/Revolver Account.

 

  Page 109

 

 

Upon the purchase of any Delayed-Draw Loan, Revolver Loan or Committed Proceeds
Asset, funds deposited in the Delayed-Draw/Committed Proceeds/Revolver Account
in respect of any such Portfolio Asset will be treated as part of the purchase
price therefor. Amounts on deposit in the Delayed-Draw/Committed
Proceeds/Revolver Account will be invested in Eligible Investments selected by
the Collateral Manager having stated maturities no later than the next Business
Day immediately succeeding the date such Eligible Investment was acquired and
earnings from all such investments will be deposited in the Interest Collection
Subaccount as Interest Collections.

 

After the initial purchase, all distributions in respect of principal under any
Revolver Loan received by the Trustee shall be deposited within one Business Day
into the Delayed-Draw/Committed Proceeds/Revolver Account (and will not be
available as Principal Collections unless such amounts are transferred by the
Trustee in accordance with the following paragraph as Principal Collections to
the Principal Collection Subaccount).

 

Any funds in the Delayed-Draw/Committed Proceeds/Revolver Account (other than
earnings from Eligible Investments therein) will be available at the direction
of the Collateral Manager solely to cover (i) with respect to any Delayed-Draw
Loan or Revolver Loan, drawdowns thereunder and (ii) with respect to any
Committed Proceeds Asset, the payment of the purchase price (and related
acquisition costs, as applicable) therefor; provided that, on any date of
determination, any excess of (A) the amounts on deposit in the
Delayed-Draw/Committed Proceeds/Revolver Account over (B) the sum of (I) the
aggregate unfunded funding obligations under all Delayed-Draw Loans and all
Revolver Loans (which excess may occur for any reason, including upon (i) the
sale or maturity of a Delayed-Draw Loan or Revolver Loan, (ii) the occurrence of
an event of default with respect to any such Delayed-Draw Loan or Revolver Loan
and the termination of any commitment to fund obligations thereunder or
(iii) any other event or circumstance which results in the irrevocable reduction
of the undrawn commitments under the Delayed-Draw Loan or such Revolver Loan)
and (II) the aggregate amount required to fund the acquisition of the Committed
Proceeds Assets pursuant to the terms of the Committed Proceeds Transactions,
may be transferred by the Trustee (at the written direction of the Collateral
Manager on behalf of the Issuer) from time to time as Principal Collections to
the Principal Collection Subaccount.

 

  Page 110

 

 

(e)Portfolio Gains Account. In accordance with this Indenture, the Trustee
shall, prior to the Closing Date, cause to be established by the Custodian a
single, segregated securities account in the name of the Issuer, which shall be
designated as the “Portfolio Gains Account”, which shall be maintained with the
Custodian. From time to time after the Closing Date, the Trustee shall, at the
direction of the Collateral Manager, on behalf of the Issuer, and for use
pursuant to this Section 10.3(e), transfer from the Principal Collections
Subaccount such amounts as are required to be deposited in the Portfolio Gains
Account pursuant to Section 3 of the Equity Contribution Agreement. No deposits
shall be made into the Portfolio Gains Account other than those expressly
contemplated by Section 3 of the Equity Contribution Agreement. On any Business
Day from and including the Closing Date, the Trustee shall apply funds from the
Portfolio Gains Account, as directed by the Collateral Manager on behalf of the
Sole Member from time to time, (A) to make payments to the Sole Member, (B) to
make deposits into the Expense Account in satisfaction of the Sole Member’s
contribution obligations under Section 2(a) of the Equity Contribution Agreement
or (C) to make deposits into the Principal Collections Subaccount in
satisfaction of the Sole Member’s contribution obligations under Section 3 of
the Equity Contribution Agreement. All funds on deposit in the Portfolio Gains
Account may be invested in Eligible Investments at the direction of the
Collateral Manager on behalf of the Sole Member. Any income earned on amounts
deposited in the Portfolio Gains Account will be deposited in the Portfolio
Gains Account upon receipt thereof. All amounts remaining on deposit in the
Portfolio Gains Account after all expenses (and anticipated expenses) and the
Notes have been paid in full or otherwise terminated, will be distributed to the
Sole Member. So long as no Default or Event of Default has occurred and is
continuing, amounts credited to the Portfolio Gains Account shall be distributed
to the Sole Member within one Business Day after the Trustee’s receipt of the
Collateral Manager’s instruction to do so. For the avoidance of doubt, prior to
the payment in full or other termination of the Notes, except as contemplated in
sub-clause (B) or (C) above, no amount standing to the credit of the Portfolio
Gains Account may be transferred to the Principal Collection Subaccount, the
Interest Collection Subaccount, the Sold PI Loan Collection Subaccount, the
Payment Account or the Custodial Account.

 

10.4Reinvestment of Funds in Accounts; Reports by Trustee

 

(a)By Issuer Order (which may be in the form of standing instructions), the
Issuer (or the Collateral Manager on behalf of the Issuer) shall at all times
direct the Trustee to, and, upon receipt of such Issuer Order, the Trustee
shall, invest all funds on deposit in the Interest Collection Subaccount, the
Principal Collection Subaccount, the Expense Account and the Delayed
Draw/Committed Proceeds/Revolver Account (other than Principal Collections
reinvested in Portfolio Assets pursuant to Section 10.2(c)) as so directed in
Eligible Investments having stated maturities no later than the Business Day
preceding the next Payment Date (or such shorter maturities expressly provided
herein). If prior to the occurrence of an Event of Default, the Issuer shall not
have given any such investment directions, the Trustee shall seek instructions
from the Collateral Manager within three Business Days after transfer of any
funds to such accounts. If the Trustee does not thereafter receive written
instructions from the Collateral Manager within five Business Days after
transfer of such funds to such accounts, it shall invest and reinvest the funds
held in such accounts, as fully as practicable, in the “U.S. Bank Money Market
Deposit Account” (or other standby Eligible Investment selected by the
Collateral Manager) maturing no later than the Business Day immediately
preceding the next Payment Date (or such shorter maturities expressly provided
herein). If after the occurrence of an Event of Default, the Issuer shall not
have given such investment directions to the Trustee for three consecutive days,
the Trustee shall invest and reinvest such Cash as fully as practicable in the
“U.S. Bank Money Market Deposit Account” (or other standby Eligible Investment
selected by the Collateral Manager) in maturing not later than the earlier of
(i) 30 days after the date of such investment (unless putable at par to the
Obligor thereof) or (ii) the Business Day immediately preceding the next Payment
Date (or such shorter maturities expressly provided herein). Except to the
extent expressly provided otherwise herein, all Eligible Investments shall be
credited to the same Account (or subaccount, as the case may be) from which Cash
was applied to acquire such Eligible Investment, and any gain realized from, or
loss resulting from, such Eligible Investment shall be credited or charged to
such Account (or subaccount) and all interest and other income from such
Eligible Investment shall be deposited in the Interest Collections Subaccount.
The Trustee shall not in any way be held liable by reason of any insufficiency
of such accounts which results from any loss relating to any such investment,
provided that nothing herein shall relieve the Bank of (i) its obligations or
liabilities under any security or obligation issued by the Bank or any Affiliate
thereof or (ii) liability for any loss resulting from gross negligence, willful
misconduct or fraud on the part of the Bank or any Affiliate thereof.

 

  Page 111

 

 

(b)The Trustee agrees to give the Issuer immediate notice if any Account or any
funds on deposit in any Account, or otherwise to the credit of an Account, shall
become subject to any writ, order, judgment, warrant of attachment, execution or
similar process.

 

(c)The Trustee shall supply, in a timely fashion, to the Issuer, the Liquidation
Agent and the Collateral Manager any information regularly maintained by the
Trustee that the Issuer, the Liquidation Agent or the Collateral Manager may
from time to time reasonably request with respect to the Portfolio Assets, the
Accounts and the other Collateral and provide any other requested information
reasonably available to the Trustee by reason of its acting as Trustee hereunder
and under the other Transaction Documents to which it is party and required to
be provided by Section 10.5 or to permit the Collateral Manager to perform its
obligations under the Collateral Management Agreement or the Issuer’s
obligations hereunder that have been delegated to the Collateral Manager. The
Trustee shall promptly forward to the Collateral Manager and the Liquidation
Agent copies of notices and other writings received by it from the Portfolio
Asset Obligor of any Portfolio Asset or from any Clearing Agency with respect to
any Portfolio Asset which notices or writings advise the holders of such
Portfolio Asset of any rights that the holders might have with respect thereto
(including, without limitation, requests to vote with respect to amendments or
waivers and notices of prepayments and redemptions) as well as all periodic
financial reports received from such Portfolio Asset Obligor and Clearing
Agencies with respect to such Portfolio Asset Obligor.

 

(d)In addition to any credit, withdrawal, transfer or other application of funds
with respect to any Account set forth in Article 10, any credit, withdrawal,
transfer or other application of funds with respect to any Account authorized
elsewhere in this Indenture is hereby authorized.

 

(e)Any account established under this Indenture may include any number of
subaccounts deemed necessary or advisable by the Trustee in the administration
of the Accounts.

 

  Page 112

 

 

10.5Accountings

 

(a)Payment Date Report. Not later than the tenth Business Day after the last day
of each Monthly Period and commencing in July, 2017, the Issuer shall compile
and make available (or cause the Collateral Administrator to compile and make
available) to the Trustee, the Collateral Manager, the Liquidation Agent and,
upon written request therefor, to any Holder shown on the Note Register, and
upon written notice to the Trustee substantially in the form of Exhibit C, the
Trustee shall make available to any holder of a beneficial interest in a Note, a
monthly payment date report on a trade date basis with respect to such Monthly
Period (each such report a Payment Date Report). The first Payment Date Report
shall be delivered in July, 2017 as described above and shall be determined with
respect to the Monthly Period ending on (but excluding) July 1, 2017. The
Payment Date Report for a Monthly Period shall contain the following information
with respect to the Portfolio Assets and Eligible Investments included in the
Collateral, and shall be determined as of the Determination Date occurring on
the last day of such Monthly Period:

 

(i)A schedule titled “Distributions” showing: (A) The Aggregate Outstanding
Amount of the Notes at the beginning of the Monthly Period and such amount as a
percentage of the original Aggregate Outstanding Amount of the Notes; and
(B) Interest Collections payable on the related Payment Date.

 

(ii)The amounts payable pursuant to each clause of Section 11.1(a), each clause
of Section 11.1(b) and each clause of Section 11.1(c), as applicable, on the
related Payment Date.

 

(iii)For the Collection Account:

 

(A)the Balance on deposit in the Collection Account at the end of the related
Monthly Period;

 

(B)the amounts of (x) Interest Collections payable from the Interest Collection
Subaccount and (y) Principal Collections payable from the Principal Collection
Subaccount, in each case to the Payment Account in order to make payments
pursuant to Section 11.1(a) and Section 11.1(b) on the next Payment Date
including, with respect to Section 11.1(a), the respective amounts of Priority
Administrative Expenses payable pursuant to Section 11.1(a)(i), the respective
amounts of Collateral Manager Advances and Collateral Manager Expenses payable
pursuant to Section 11.1(a)(ii) and the respective amounts of other
Administrative Expenses payable pursuant to Section 11.1(a)(iii); and

 

(C)the Balance remaining in the Collection Account immediately after all
payments and deposits to be made on such Payment Date.

 

  Page 113

 

 

Upon receipt of each Payment Date Report, the Trustee shall compare the
information contained in such Payment Date Report to the information contained
in its records with respect to the Collateral and shall, within three Business
Days after receipt of such Payment Date Report, notify the Issuer, the
Collateral Administrator, the Liquidation Agent and the Collateral Manager if
the information contained in the Payment Date Report does not conform to the
information maintained by the Trustee with respect to the Collateral. In the
event that any discrepancy exists, the Trustee and the Issuer, or the Collateral
Manager on behalf of the Issuer, shall attempt to resolve the discrepancy. If
such discrepancy cannot be promptly resolved, the Trustee shall within five
Business Days notify the Collateral Manager and the Liquidation Agent, and the
Liquidation Agent shall review such Payment Date Report and the Trustee’s
records to determine the cause of such discrepancy. If such review reveals an
error in the Payment Date Report or the Trustee’s records, the Trustee shall
notify the Issuer and the Collateral Manager of such error and the Payment Date
Report or the Trustee’s records shall be revised accordingly and, as so revised,
shall be utilized in making all calculations pursuant to this Indenture. After
the Issuer receives notice of any error in the Payment Date Report, the Issuer
shall forward notice of such error to all recipients of such report not later
than the delivery of the subsequent Payment Date Report, which may be
accomplished by making a notation of such error in such subsequent Payment Date
Report.

 

Each Payment Date Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Payment Date Report in the manner specified and in accordance with
the priorities established in Section 11.1.

 

(b)Daily Reporting. Not later than 5:00 p.m. Central Time on each Business Day,
the Issuer shall direct the Collateral Administrator to compile and make
available to the Trustee, the Collateral Manager, the Liquidation Agent and,
upon written request therefor, any Holder shown on the Note Register and upon
written notice to the Trustee substantially in the form of Exhibit C, the
Trustee shall make available to any holder of a beneficial interest in a Note, a
daily report in a form agreed to by the Issuer and the Collateral Administrator
(each such report, a Daily Report). The Daily Report shall contain the following
information:

 

(i)For each Account, the cash balance of such Account, the Eligible Investments
credited to such Account, and each other credit or debit (specifying the nature,
source and amount) to such Account since the previous Daily Report and for the
Delayed-Draw/Committed Proceeds/Revolver Account, a designation of the portion
of the amounts credited thereto related to each Delayed-Draw Loan, Committed
Proceeds Asset and Revolver Loan that is a Portfolio Asset;

 

(ii)A schedule showing the amount of Interest Collections received from the date
of determination of the immediately preceding Payment Date Report for
(A) Interest Collections from Portfolio Assets and (B) Interest Collections from
Eligible Investments;

 

  Page 114

 

 

(iii)A schedule titled “Distributions” showing: (A) The Aggregate Outstanding
Amount of the Notes and such amount as a percentage of the original Aggregate
Outstanding Amount of the Notes; and (B) Interest Collections payable on the
next Payment Date;

 

(iv)Purchases, prepayments, and sales:

 

(A)The identity, Principal Balance (other than any accrued interest that was
purchased with Principal Collections (but excluding any capitalized interest)),
Principal Collections and Interest Collections received, and date for (X) each
Portfolio Asset that was released for sale or disposition by the Issuer (and the
identity and Principal Balance of each Portfolio Asset which the Issuer has
entered into a commitment to sell or dispose) pursuant to Section 12.1 since the
end of the last Monthly Period and (Y) each prepayment or redemption of a
Portfolio Asset since the end of the last Monthly Period; and

 

(B)The identity, Principal Balance, Principal Collections and Interest
Collections expended, and date for each Portfolio Asset that was purchased by
the Issuer (and the identity and purchase price) of each Portfolio Asset which
the Issuer has entered into a commitment to purchase) since the end of the last
Monthly Period;

 

(C)The trade date;

 

(D)The settlement date;

 

(E)The trade type;

 

(F)The par amount;

 

(G)The trade price;

 

(H)The counter bank name;

 

(I)The trade amount;

 

(J)The trade quantity;

 

(K)The trade settled;

 

(L)The accrued interest;

 

(M)The facility original amount global;

 

(N)The rate type (fixed versus floating);

 

(O)The par amount traded;

 

(P)The par amount settled;

 

  Page 115

 

 

(Q)The commitment settled;

 

(R)The commitment traded;

 

(S)The outstanding settled;

 

(T)The Moody’s Rating, if any;

 

(U)The S&P Rating, if any; and

 

(V)With respect to each Portfolio Asset, the following information:

 

(I)The Portfolio Obligor(s) thereon (including the issuer ticker, if any);

 

(II)The CUSIP, LoanX i.d. number, or other identifier as applicable;

 

(III)The Principal Balance thereof (other than any accrued interest that was
purchased with Principal Collections (but excluding any capitalized interest))
with any capitalized interest reflected as a separate line item;

 

(IV)The related interest rate or spread (including any applicable LIBOR floors),
the related interest payment period (quarterly, semi-annually, etc.) and if
interest may be capitalized;

 

(V)The stated maturity thereof;

 

(VI)The country of domicile of the Portfolio Asset Obligor;

 

(VII)The Advance Percentage and the categorization of such Portfolio Asset for
purposes of determining the Advance Percentage applicable thereto.

 

(c)Collateral Change Event and Repayment Date Report. The Issuer shall, (i) not
later than the eighth Business Day after the last day of each Monthly Period and
commencing in July 2017 and (ii) not later than 2:00 p.m. Central Standard Time
on any Collateral Change Trade Date or Repayment Date, compile and make
available (or cause the Collateral Administrator to compile and make available)
to the Trustee, the Collateral Manager, UBS and any Holder shown on the Note
Register, a report describing in reasonable detail each Collateral Change Event
or Repayment, as applicable, occurring (x) in the case of clause (i) above,
during the Monthly Period ending on the Determination Date for such Monthly
Period and (y) in the case of clause (ii) above, on such Collateral Change Trade
Date or Repayment Date (each such report a “Collateral Change Event and
Repayment Date Report”).

 

  Page 116

 

 

(d)Redemption Date Reporting. With respect to each Redemption Date, the Payment
Date Report in respect of the Payment Date on which such redemption is scheduled
to occur shall also include the following: (A) the Aggregate Outstanding Amount
of the Notes at the beginning of the Monthly Period during which such Redemption
Date occurs and such amount as a percentage of the original Aggregate
Outstanding Amount of the Notes; (B) the amount of principal payments to be made
on the Notes on the Redemption Date, and the Aggregate Outstanding Amount of the
Notes after giving effect to the payment of the Redemption Price, as a
percentage of the original Aggregate Outstanding Amount of the Notes.

 

(e)Failure to Provide Accounting. If the Trustee is not the Collateral
Administrator and shall not have received any accounting provided for in this
Section 10.5 on the first Business Day after the date on which such accounting
is due to the Trustee, the Trustee shall notify the Collateral Manager who shall
use all reasonable efforts to obtain such accounting by the applicable Payment
Date. To the extent the Collateral Manager is required to provide any
information or reports pursuant to this Section 10.5 as a result of the failure
of the Issuer to provide such information or reports, the Collateral Manager
shall do so at its own expense.

 

(f)Required Content of Certain Reports. Each Payment Date Report and Daily
Report sent to any Holder or beneficial owner of an interest in a Note shall
contain, or be accompanied by, the following notices:

 

“The Notes have not been and will not be registered under the United States
Securities Act of 1933, as amended (the “Securities Act”). The Notes may be
beneficially owned only by Persons that (A) are not U.S. persons (within the
meaning of Regulation S under the Securities Act) who purchased their beneficial
interest in an offshore transaction or (B) (I) are both (1) (x) a Qualified
Purchaser, within the meaning of the Investment Company Act of 1940, as amended,
and the rules thereunder or (y) an entity owned (or in the case of Qualified
Purchasers, beneficially owned) exclusively by Qualified Purchasers and
(2) (x) in the case of a Person that is an initial purchaser of the Notes, an
Accredited Investor, within the meaning of Rule 501(a) under the Securities Act,
or a Qualified Institutional Buyer or (y) in the case of a Person who becomes a
beneficial owner subsequent to the date of the Indenture, a Qualified
Institutional Buyer that is not a broker-dealer which owns and invests on a
discretionary basis less than $25,000,000 in securities of issuers that are not
affiliated persons of the dealer and is not a plan referred to in
paragraph (a)(1)(i)(d) or (a)(1)(i)(e) of Rule 144A under the Securities Act or
a trust fund referred to in paragraph (a)(1)(i)(f) of Rule 144A under the
Securities Act that holds the assets of such a plan, if investment decisions
with respect to the plan are made by beneficiaries of the plan, who is
purchasing the Notes in reliance on the exemption from Securities Act
registration provided by Rule 144A thereunder and (II) can make the
representations set forth in Section 2.5 of the Indenture and, if applicable,
the appropriate Exhibit B to the Indenture and (C) otherwise comply with the
restrictions set forth in the applicable Note legends. In addition,
(a) beneficial ownership interests in Rule 144A Global Notes may only be
transferred to a Person that is both a Qualified Institutional Buyer and a
Qualified Purchaser or a Person beneficially owned exclusively by Qualified
Purchasers and (b) Certificated Notes may only be owned by a Person that is both
a Qualified Institutional Buyer and a Qualified Purchaser or a Person
beneficially owned exclusively by a Person that is both a Qualified
Institutional Buyer and a Qualified Purchaser, and, in each case, that can make
the representations referred to in clause (B) of the preceding sentence. The
Issuer has the right to compel any beneficial owner of a Note that does not meet
the qualifications set forth in the preceding sentences to sell its interest in
such Note, or may sell such interest on behalf of such owner, pursuant to
Section 2.11 of the Indenture.

 

  Page 117

 

 

Each Holder receiving this report agrees to keep all non-public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Notes, provided that any Holder may
provide such information on a confidential basis to any prospective purchaser,
or financing provider, of such Holder’s Notes that such Holder reasonably
believes is permitted by the terms of the Indenture to acquire such Holder’s
Notes.”

 

(g)Availability of Information. The Issuer (or the Trustee on behalf of the
Issuer) may post the information contained in a Payment Date Report, Daily
Report or Collateral Change Event and Repayment Date Report to a
password-protected internet site. The Trustee shall have the right to change the
way such statements are distributed in order to make such distribution more
convenient and/or more accessible to the above parties and the Trustee shall
provide timely and adequate notification to all above parties regarding any such
changes. As a condition to access to the Trustee’s internet website, the Trustee
may require registration and the acceptance of a disclaimer. The Trustee shall
be entitled to rely on but shall not be responsible for the content or accuracy
of any information provided in the Daily Report and the Payment Date Report
which the Trustee disseminates in accordance with this Indenture and may affix
thereto any disclaimer it deems appropriate in its reasonable discretion.

 

10.6Release of Collateral

 

(a)If no Event of Default has occurred and is continuing (in the case of sales
pursuant to Section 12.1(a)) and subject to Article 12, the Issuer (or the
Collateral Manager, acting on behalf of the Issuer) may, by Issuer Order
delivered to the Trustee at least one Business Day prior to the settlement date
for any sale of any Collateral certifying that the sale of such Collateral is
being made in accordance with Section 12.1 hereof and the Equity Contribution
Agreement and such sale complies with all applicable requirements of
Section 12.1 and the requirements of the Equity Contribution Agreement (which
certification shall be deemed to be made upon delivery of an Issuer Order in
respect of such sale) direct the Trustee to release or cause to be released such
Collateral from the Lien of this Indenture and, upon receipt of such Issuer
Order, (i) the Trustee shall deliver any such Collateral, if in physical form,
duly endorsed to the broker or purchaser designated in such Issuer Order or, if
such Collateral is a Clearing Corporation Security, cause an appropriate
transfer thereof to be made, in each case against receipt of the sales price
therefor (in the case of a sale) or a receipt of certification evidencing the
fact that the relevant disposition complies with the requirements of the Equity
Contribution Agreement (which certification shall be deemed to be made upon
delivery of an Issuer Order in respect of such sale), as applicable, as
specified by the Collateral Manager in such Issuer Order, (ii) the Issuer or its
designee will be authorized to file UCC termination statements in order to
evidence the termination of the Liens and security interests granted pursuant to
the Transaction Documents in respect of such Collateral and (iii) the Trustee
will, at the Issuer’s expense, execute and deliver any other release or
termination documents or other agreements in respect of such Collateral as the
Issuer may reasonably request in order to evidence the termination of the Liens
and security interests granted pursuant to the Transaction Documents in respect
of such Collateral; provided that the Trustee may deliver any such Collateral in
physical form for examination in accordance with street delivery custom.

 

  Page 118

 

 

(b)Subject to the terms of this Indenture, the Trustee shall upon an Issuer
Order delivered by the Issuer or the Collateral Manager, acting on behalf of the
Issuer, (i) deliver any Collateral, and release or cause to be released such
Collateral from the Lien of this Indenture, which is set for any mandatory call
or payment in full to the appropriate administrative agent or paying agent on or
before the date set for such call or payment, in each case against receipt of
the call or payment in full thereof and (ii) provide notice thereof to the
Issuer and the Collateral Manager.

 

(c)Upon receiving actual notice of any offer or any request for a waiver,
consent, amendment or other modification with respect to any Portfolio Asset,
the Trustee on behalf of the Issuer shall notify the Liquidation Agent of any
Portfolio Asset that is subject to a tender offer, voluntary redemption,
exchange offer, conversion or other similar action (an Offer) or such request.
Unless the Notes have been accelerated following an Event of Default, the
Collateral Manager may direct (x) the Trustee to accept or participate in or
decline or refuse to participate in such Offer and, in the case of acceptance or
participation, to release from the Lien of this Indenture such Portfolio Asset
in accordance with the terms of the Offer against receipt of payment therefor,
or (y) the Issuer or the Trustee to agree to or otherwise act with respect to
such consent, waiver, amendment or modification; provided that in the absence of
any such direction, the Trustee shall not respond or react to such Offer or
request.

 

(d)As provided in Section 10.2(a), the Trustee shall deposit any proceeds
received by it from the disposition of a Portfolio Asset in the applicable
subaccount of the Collection Account, unless simultaneously applied to the
purchase of additional Portfolio Assets or Eligible Investments as permitted
under and in accordance with the requirements of this Article 10 and Article 12.

 

(e)The Trustee shall, upon receipt of an Issuer Order delivered by the Issuer or
the Collateral Manager, acting on behalf of the Issuer, at such time as there
are no Notes Outstanding and all obligations of the Issuer hereunder have been
satisfied, release any remaining Collateral from the Lien of this Indenture.

 

(f)Any security, Portfolio Asset or amounts that are released pursuant to
Section 10.6(a), (b) or (c) shall be released from the Lien of this Indenture.

 

  Page 119

 

 

10.7Procedures Relating to the Establishment of Accounts Controlled by the
Trustee

 

Notwithstanding anything else contained herein, the Trustee agrees that with
respect to each of the Accounts, it will cause each Securities Intermediary
establishing any such Account to enter into an account control agreement and, if
the Securities Intermediary is the Bank, shall cause the Bank to comply with the
provisions of such account control agreement. The Trustee shall have the right
to cause the establishment of such subaccounts of any such Account as it deems
necessary or appropriate for convenience of administration.

 

10.8Section 3(c)(7) Procedures

 

(a)DTC Actions. The Issuer will direct (or cause its agent to direct) DTC to
take the following steps in connection with the Global Notes (or such other
appropriate steps regarding legends of restrictions on the Global Notes under
Section 3(c)(7) of the Investment Company Act and Rule 144A as may be customary
under DTC procedures at any given time):

 

(i)The Issuer will direct (or cause its agent to direct) DTC to include the
marker “3c7” in the DTC 20-character security descriptor and the 48-character
additional descriptor for the Global Notes.

 

(ii)The Issuer will direct (or cause its agent to direct) DTC to cause each
physical deliver order ticket that is delivered by DTC to purchasers to contain
the 20-character security descriptor. The Issuer will direct (or cause its agent
to direct) DTC to cause each deliver order ticket that is delivered by DTC to
purchasers in electronic form to contain a “3c7” indicator and a related user
manual for participants. Such user manual will contain a description of the
relevant restrictions imposed by Section 3(c)(7).

 

(iii)On or prior to the Closing Date, the Issuer will instruct (or cause its
agent to direct) DTC to send a Section 3(c)(7) Notice to all DTC participants in
connection with the offering of the Global Notes.

 

(iv)In addition to the obligations of the Note Registrar set forth in
Section 2.5, the Issuer will from time to time (upon the request of the Trustee)
make a request (or cause its agent to request) to DTC to deliver to the Issuer a
list of all DTC participants holding an interest in the Global Notes.

 

(v)The Issuer will cause each CUSIP number obtained for a Global Note to have a
fixed field containing “3c7” and “144A” indicators, as applicable, attached to
such CUSIP number.

 

(b)Bloomberg Screens, Etc. The Issuer will from time to time request (or cause
its agent to request) all third-party vendors to include on screens maintained
by such vendors appropriate legends regarding restrictions on the Global Notes
under Section 3(c)(7) of the Investment Company Act and Rule 144A.

 

  Page 120

 

 

11.Application of Cash

 

11.1Disbursements of Cash from Payment Account

 

Notwithstanding any other provision in this Indenture, the Transaction Documents
or the Notes, the Trustee shall disburse amounts transferred from the Collection
Account to the Payment Account pursuant to Section 10.2(f) in accordance with
the following (the Priority of Payments):

 

(a)On each Payment Date, unless an Enforcement Event has occurred and is
continuing, all amounts transferred to the Payment Account from the Interest
Collection Subaccount shall be applied as follows:

 

(i)first, to the payment of accrued and unpaid Priority Administrative Expenses,
provided that Priority Administrative Expenses payable under this clause (i)
shall exclude any amounts payable pursuant to the second and third clauses of
the definition of Priority Administrative Expenses to the extent that payment of
such amounts would result in the aggregate amounts paid under this clause (i)
would exceed U.S.$200,000 (prorated for the partial calendar year 2017 and the
year in which the Maturity or final payment of the Notes occurs, based on the
actual number of days elapsed in such partial year and a 360 day year) in the
applicable calendar year;

 

(ii)second, to the payment of any Collateral Manager Advances and Collateral
Manager Expenses reimbursable to the Collateral Manager pursuant to the
Collateral Management Agreement, and any other amounts payable to the Collateral
Manager pursuant to the Collateral Management Agreement, in aggregate not to
exceed US$100,000 per calendar year (pro rated for the partial calendar year
2017, and the year in which the Maturity or final payment of the Notes occurs,
based on actual number of days in such partial year and a 360 day year);

 

(iii)third, to the payment of any other accrued and unpaid Administrative
Expenses;

 

(iv)fourth, in the reasonable discretion of the Collateral Manager, to the
Expense Account for application pursuant to Section 10.3(c); and

 

(v)fourth, as a payment of interest on the Class A Notes (calculated in
accordance with Section 2.7(a)).

 

(b)On the date of Maturity, unless an Enforcement Event has occurred and is
continuing, all amounts transferred to the Payment Account from the Principal
Collection Subaccount shall be applied as follows:

 

(i)first, to the payment of amounts referred to in Section 11.1(a)(i) but only
to the extent not paid in full thereunder (but, including amounts paid under
Section 11.1(a)(i), subject to the per annum limit specified therein);

 

  Page 121

 

 

(ii)second, to the repayment of principal of the Class A Notes until the Class A
Notes have been paid in full;

 

(iii)third, to the payment of any remaining accrued and unpaid Administrative
Expenses (which payments shall be made, first, in respect of Priority
Administrative Expenses) (after giving effect to payments under
Sections 11.1(a)(i), 11.1(a)(iii) and 11.1(b)(i) regardless of any limit); and

 

(iv)fourth, all remaining Principal Collections shall be paid to the holders of
the Class A Notes (on the Maturity Date immediately prior to the application of
amounts pursuant to this Section 11.1(b)).

 

(c)If a declaration of acceleration of the maturity of the Notes has occurred,
or the Notes have automatically become due and payable without such a
declaration, following an Event of Default and such declaration of acceleration
(if applicable) has not been rescinded (an Enforcement Event), the Trustee shall
apply proceeds in respect of the Portfolio Assets on each date or dates fixed by
the Trustee, in accordance with clause (a) (in the case of Interest Collections)
and clause (b) (in the case of Principal Collections) of this Section 11.1.

 

12.Sale of Portfolio Assets; Purchase of Additional Portfolio Assets

 

12.1Sales of Portfolio Assets

 

(a)The Issuer shall not sell or otherwise dispose of any Portfolio Asset unless
each of the following conditions is satisfied:

 

(i)the Sole Member is not in default of any payment obligation or contribution
obligation owing under the Equity Contribution Agreement (provided that the
condition under this clause (a) shall not apply if and so long as an “Event of
Default” with respect to UBS under the Global Master Repurchase Agreement has
occurred and is continuing);

 

(ii)other than in the case of a required transfer of a Participation Interest to
the Sole Member that is being made free of payment pursuant to the Equity
Contribution Agreement, such sale or other disposition is made solely for
consideration consisting of cash and otherwise on arms’ length terms and, in the
case of a sale or disposition (in each case, whether directly or indirectly) to
an Affiliate of the Collateral Manager, is approved by UBS in a written consent;

 

(iii)in accordance with the terms of the Global Master Repurchase Agreement, the
Issuer (or the Collateral Manager on its behalf) has given UBS prior notice of
such proposed sale or other disposition of such Portfolio Asset, which notice
shall set forth, among other things, the identity of the buyer of such Portfolio
Asset, the proposed settlement date for such sale or disposition and the
intended sale or disposition price for such Portfolio Asset;

 

  Page 122

 

 

(iv)UBS has confirmed in writing to the Issuer, the Trustee and the Collateral
Administrator that it agrees with the valuations set forth in the applicable
Collateral Change Event Notice delivered by the Collateral Manager on behalf of
the Issuer under the Equity Contribution Agreement in connection with such sale
or other disposition with respect to the Initial Market Value of any Portfolio
Asset being acquired by the Issuer in connection with the Sole Member’s
contribution obligations under the Equity Contribution Agreement arising out of
such sale or disposition (and UBS shall be an express third party beneficiary of
this Indenture for purposes of exercising its right to confirm under this
Section 12.1(a)(iv)), such confirmation to be provided promptly; and

 

(v)if such sale is made at a price which is less than the UBS “market value” for
purposes of the Global Master Repurchase Agreement, any “margin” required to be
posted under the Global Master Repurchase Agreement as a result of the
adjustment of the “market value” in connection with the sale is posted prior to
the Portfolio Asset Trade Date with respect to such asset.

 

(b)Mandatory Dispositions. Notwithstanding Section 12.1(a), (i) if any Portfolio
Asset acquired by the Issuer (such acquisition being deemed to occur on the
trade date of such acquisition for this purpose) (1) becomes a Defaulted
Obligation or (2) failed to satisfy any Asset Eligibility Criteria on the
applicable Portfolio Asset Trade Date and such failure continues (or is the
subject of a breach of a representation, warranty or certification in respect of
such Portfolio Asset contained in the statements of Section 3.1(i) or that are
made or deemed made in respect of such Portfolio Asset pursuant to
Section 12.3(b)) or (ii) the security interest granted by (x) the Issuer to the
Trustee pursuant to this Indenture in any asset fails to be a valid perfected
first priority securing interest or (y) if applicable, the seller to the Issuer
and the Trustee in such Portfolio Asset pursuant to the Master Loan Purchase
Agreement fails to be a valid perfected first priority security interest, in
either case, which failure continues for a period of two Business Days, then the
Issuer shall, within fourteen days after the Issuer receives notice of the
occurrence of such event, enter into a binding commitment to sell or otherwise
dispose of such Portfolio Asset as commercially reasonable, but not longer than
twenty days after such notice to the Issuer.

 

(c)Right of Liquidation Agent to Direct Dispositions. Notwithstanding
Section 12.1(a), if an Event of Default has occurred and is continuing, and
provided the Liquidation Agent’s appointment has not been terminated, the
Liquidation Agent, by notice (or multiple notices, so long as such Event of
Default is continuing) to the Issuer and Trustee (with a copy to the Collateral
Manager), may direct the Issuer and Trustee to sell all or any portion of one or
more Portfolio Assets identified in such notice (including the manner of sale
thereof), or to refrain from selling any Portfolio Assets until otherwise
instructed by the Liquidation Agent, and the Issuer and Trustee shall act as so
directed by the Liquidation Agent (including, if so directed, as to the manner
of sale of such Portfolio Asset, notwithstanding Sections 5.4, 5.5 and 5.17).
The Liquidation Agent shall not be liable to the Issuer, the Trustee or any
Secured Party for any losses, claims, damages, liabilities or expenses arising
out of any action taken or omitted to be taken by the Liquidation Agent in good
faith (x) in accordance with this Section 12.1(c) or (y) otherwise in accordance
with the Transaction Documents. For the avoidance of doubt, any such sale at the
direction of the Liquidation Agent pursuant to this clause (c) shall be a sale
by the Issuer and shall not be deemed to be a sale by the Trustee in its
capacity as a secured party under Article 9, Part 6 of the UCC.

 

  Page 123

 

 

12.2Acquisition of Portfolio Assets; Eligible Investments

 

(a)Acquisition of Portfolio Assets. The Issuer shall not acquire any Loan (other
than a Portfolio Asset included in the Portfolio on the Closing Date or Delayed
Draw Funding Date) unless such Loan is a Portfolio Asset and (i) not less than
one Business Day prior to the Portfolio Asset Trade Date, UBS has been given
notice of the proposed acquisition of such Portfolio Asset and (ii) as of the
Portfolio Asset Trade Date, each of the following conditions is satisfied:

 

(i)other than in the case of a Portfolio Asset contributed by (as opposed to
acquired in consideration of an agreed purchase price from) the Sole Member
pursuant to Section 3 of the Equity Contribution Agreement, the acquisition of
such Portfolio Asset and the purchase price thereof shall be on arm’s length
terms (it being agreed that any acquisition of such Portfolio Asset pursuant to
a Transaction Document shall be deemed to be on arm’s length terms) and, in the
case of an acquisition from or financed in whole or in part by an Affiliate of
the Collateral Manager, is approved by UBS in a written consent;

 

(ii)the Sole Member is not in default of any payment obligation or contribution
obligation owing to the Issuer under the Equity Contribution Agreement
(including, without limitation, any obligation arising under Section 3 thereof
that must be satisfied on or prior to the relevant acquisition trade date or
settlement date of the proposed acquisition, as applicable);

 

(iii)no Event of Default (or any event that, with the giving of notice or the
lapse of time or both, would become an Event of Default) shall have occurred and
be continuing immediately prior to or immediately after giving effect to such
acquisition;

 

(iv)if such Portfolio Asset is a Zero Value Portfolio Asset, all margin required
to be posted with UBS by the Counterparty pursuant to the terms of the Global
Master Repurchase Agreement has been so posted prior to such Portfolio Asset
Trade Date; and

 

(v)UBS has confirmed in writing to the Issuer, the Trustee and Collateral
Administrator that it agrees with the determinations set forth in the applicable
Collateral Change Event Notice delivered by the Collateral Manager on behalf of
the Issuer under the Equity Contribution Agreement, including with respect to
the Initial Market Value and Advance Percentage of any Portfolio Asset being
acquired by the Issuer in connection with such acquisition (and UBS is an
express third party beneficiary of this Indenture for purposes of exercising
such confirmation right under this Section 12.2(a)(v)), such confirmation to be
provided promptly.

 

  Page 124

 

 

For purposes of each of Section 12.2 and 12.3, each of (x) a contribution of a
Portfolio Asset to the Issuer and (y) a substitution (in whole or part) of any
Portfolio Asset held by the Issuer for one or more different Portfolio Assets
will constitute an acquisition of such Portfolio Asset by the Issuer.

 

(b)Investment in Eligible Investments. Cash on deposit in any Account (other
than the Payment Account) may be invested at any time in Eligible Investments in
accordance with Article 10.

 

12.3Conditions Applicable to All Sale and Purchase Transactions

 

(a)Any transaction effected under this Article 12 or in connection with the
acquisition of additional Portfolio Assets shall be conducted on an arm’s length
basis and, if effected with an Affiliate of the Collateral Manager (or with an
account or portfolio for which the Collateral Manager or any of its Affiliates
serves as investment adviser), shall be effected in accordance with the
requirements of Section 6(d) of the Collateral Management Agreement on terms no
less favorable to the Issuer than would be the case if such Person were not an
Affiliate of the Collateral Manager, provided that the Trustee shall have no
responsibility to oversee compliance with this clause (a) by the other parties.

 

(b)Upon any acquisition of a Portfolio Asset pursuant to this Article 12,
(i) all of the Issuer’s right, title and interest to such Collateral shall be
Granted to the Trustee pursuant to this Indenture, such Collateral shall be
Delivered to the Custodian, and, if applicable, the Custodian shall receive such
Collateral and (ii) the Issuer shall deliver to the Trustee, not later than the
Subsequent Delivery Date, an Officer’s certificate of the Issuer containing the
statements set forth in Section 3.1(i) in respect of such Portfolio Asset and
certifying that such acquisition complies with Section 12.2(a); provided that
such requirement shall be satisfied, and such statements and certificates shall
be deemed to have been made by the Issuer, in respect of any such acquisition by
the delivery to the Trustee of an Issuer Order or a trade ticket in respect
thereof that is signed by an Authorized Representative of the Collateral Manager
on behalf of the Issuer.

 

(c)Other than in the case of a Portfolio Asset contributed by (as opposed to
acquired in consideration of an agreed purchase price from) the Sole Member
pursuant to Section 3 of the Equity Contribution Agreement, all acquisitions of
Portfolio Assets on or prior to the Closing Date, and all acquisitions of
Portfolio Assets from the Sole Member or any Affiliate thereof after the Closing
Date, will be made pursuant to the terms of Master Loan Purchase Agreement. On
or prior to the trade date with respect to each Portfolio Asset acquired by the
Issuer from the Sole Member (or an Affiliate thereof), the Issuer shall amend
(or cause to be amended) the schedule of Loans attached as Exhibit A to the
Master Loan Purchase Agreement to reflect the acquisition by the Issuer of such
Portfolio Asset and the Issuer shall deliver to each of the Trustee and UBS a
copy of such amended schedule of Loans. The Master Loan Purchase Agreement shall
contain the following wording, or wording similar thereto, which will apply to
each such transfer of Portfolio Assets from the Sole Member or any Affiliate
thereof to the Issuer:

 

  Page 125

 

 

“If, notwithstanding such intentions, the transactions contemplated hereby are
recharacterized as a secured loan by any relevant governmental, judicial or
other authority for any reason whatsoever, whether for limited purposes or
otherwise, the seller hereby grants to (a) the Issuer and (b) the Trustee for
the benefit of the Secured Parties a security interest under Article 9 of the
UCC in all of its right, title and interest in, to and under each Loan (or such
equivalent term contained in the applicable transfer documentation), in each
case, whether now owned or existing, or hereafter acquired or arising, and
wherever located.

 

The seller will take such action as is necessary to maintain the perfection and
priority of the security interest of the Issuer and the Trustee in each Loan.
The seller shall from time to time execute and deliver all such supplements and
amendments hereto and file or authorize the filing of all such Financing
Statements, continuation statements, instruments of further assurance and other
instruments, and shall take such other action as may be necessary or advisable
or desirable to secure the rights and remedies of the Issuer, the Trustee, the
Holders of the Notes and other Secured Parties hereunder and to: (i) grant more
effectively the security interest in all or any portion of each Loan;
(ii) maintain, preserve and perfect any grant made or to be made by the Master
Loan Purchase Agreement including, without limitation, the first priority nature
of the Lien (subject to Permitted Liens) or carry out more effectively the
purposes hereof; (iii) perfect, publish notice of or protect the validity of any
grant made or to be made by the Master Loan Purchase Agreement (including any
and all actions necessary or desirable as a result of changes in law or
regulations); (iv) enforce any of the Loans or other instruments or property
included in the Loans; (v) preserve and defend title to the Loans and the rights
therein of the Issuer, the Trustee and the Holders of the Notes and other
Secured Parties in the Loans against the claims of all Persons and parties; or
(vi) pay or cause to be paid any and all taxes levied or assessed upon all or
any part of the Loans.

 

The seller hereby designates Issuer (or the Trustee on its behalf) as its agent
and attorney in fact to prepare and file any Financing Statement, continuation
statement and all other instruments, and take all other actions, required
pursuant to this Master Loan Purchase Agreement. Such designation shall not
impose upon the Trustee, or release or diminish, the seller’s obligations under
this Master Loan Purchase Agreement. The seller further authorizes, and shall
cause the Issuer’s United States counsel to file, a Financing Statement that
names the seller as debtor and the Issuer and the Trustee as a secured party and
that describes “the Master Loan Purchase Agreement and the Loan Schedule
attached thereto, as amended from time to time”, or words of similar effect as
the collateral in which the Issuer and the Trustee has a grant.”

 

  Page 126

 

 

The Issuer shall take such action as is necessary to cause the seller to
maintain the perfection and priority of the security interest of the Issuer and
the Trustee in each Loan granted pursuant to the Master Loan Purchase Agreement;
provided that the Issuer shall be entitled to rely on any Opinion of Counsel
delivered pursuant to Section 7.4 or Section 7.6 and any Opinion of Counsel with
respect to the same subject matter delivered pursuant to Section 3.1(d) to
determine which actions are necessary, and shall be fully protected in so
relying on such Opinion of Counsel, unless the Issuer has actual knowledge that
the procedures described in such Opinion of Counsel are no longer adequate to
maintain such perfection and priority.

 

(d)Except as otherwise provided in this Section 12.3(d), any sale or other
disposition of all or a portion of a Portfolio Asset shall be effected by the
transfer by assignment by the Issuer of full record and beneficial ownership of
such Portfolio Asset or the relevant portion thereof being transferred (such
portion consisting of an unvarying percentage of the Principal Balance of such
Portfolio Asset and all related claims for interest, fees and other amounts).
The Issuer (and the Collateral Manager on behalf of the Issuer) shall be deemed
to certify that all conditions to such sale or other disposition under Section
12.1 and the Equity Contribution Agreement have been satisfied by the Issuer
(and the Collateral Manager on behalf of the Issuer) in respect of such sale or
other disposition by the delivery of the Issuer or the Collateral Manager to the
Trustee of a trade ticket in respect thereof that is signed by an Authorized
Officer of the Collateral Manager on behalf of the Issuer. Notwithstanding the
first sentence of this clause (d), the Issuer shall dispose of all or a portion
of a Portfolio Asset in connection with any required retransfer of the Issuer’s
right, title and interest in all or any portion of a Portfolio Asset back to the
Sole Member as required by Section 3(g) of the Equity Contribution Agreement, in
each case, by selling to the relevant MPA Counterparty on the required
disposition date set forth in the Equity Contribution Agreement, a Participation
Interest representing a 100% undivided beneficial ownership in such Portfolio
Asset or the relevant portion thereof being transferred (such portion consisting
of an unvarying percentage of the Principal Balance of such Portfolio Asset and
all related claims for interest, fees and other amounts). For the avoidance of
doubt, no sale of such Participation Interest as described in the foregoing
sentence shall be made unless it is made in accordance with Section 3(g) of the
Equity Contribution Agreement. In connection with any such sale of a
Participation Interest:

 

(i)the Master Participation Agreement for such sale shall (A) be based on
relevant documentation published by the Loan Syndications and Trading
Association, Inc. (or documentation containing similar terms and conditions),
(B) contain no liability or obligation on the Trustee, and (C) specify the date
required by the Equity Contribution Agreement as the effective date of such
sale;

 

(ii)such Master Participation Agreement shall include each of the following
provisions:

 

“Notwithstanding any other provision of this Agreement:

 

(A)Buyer consents to the disclosure by Seller of this Agreement to U.S. Bank
National Association, as trustee (in such capacity, the “Trustee”) under the
Indenture dated as of May 19, 2017 between Seller and the Trustee (as amended,
restated or otherwise supplemented from time to time, the “Indenture”).

 

  Page 127

 

 

(B)Buyer hereby acknowledges and agrees that all obligations of Seller arising
out of or in connection herewith shall constitute limited recourse obligations
of Seller, payable solely from the assets of Seller. Upon realization of such
assets of Seller and their reduction to zero, all unpaid or unsatisfied claims
against Seller arising out of or in connection herewith shall be deemed to be
extinguished and shall not thereafter revive. No party shall have any claim for
any shortfall upon realization of such assets of Seller and their reduction to
zero. Buyer will have no recourse to any of the directors, officers, employees,
shareholders, members, governors, agents or affiliates of Seller with respect to
any claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transactions contemplated hereby. Buyer agrees not to cause
the filing of a petition in a bankruptcy or similar proceeding against or on
behalf of Seller until the payment in full of all the Notes issued under the
Indenture and the expiration of a period equal to one year and a day, or, if
longer, the applicable preference period, following such payment. Nothing in
this Section shall preclude, or be deemed to stop, Buyer from taking any action
prior to the expiration of the aforementioned period in (A) any proceeding
voluntarily filed or commenced by Seller (other than any such proceeding filed
or commenced on behalf of Seller at the direction of Buyer or Seller’s sole
shareholder) or (B) any involuntary insolvency proceeding filed or commenced by
a person or entity other than Seller or its sole shareholder.

 

(C)Buyer consents to the provisions of the assignment of this Agreement set
forth in Section 15.1(i) of the Indenture and acknowledges that Seller is
assigning all of its right, title and interest in, to and under this Agreement
to the Trustee as representative of the holders of the Notes issued under the
Indenture and agrees that all of the representations, covenants and agreements
made by Buyer in this Agreement are also for the benefit of the Trustee.

 

(D)Buyer will deliver to the Trustee copies of all notices, statements,
communications and instruments delivered or required to be delivered by Buyer to
Seller pursuant to this Agreement.

 

(E)From and after the occurrence and continuance of any default, event of
default or other similar condition or event under the Indenture, Buyer shall
continue to perform and be bound by the provisions of this Agreement (except as
otherwise expressly provided in this Agreement).”;

 

(iii)notwithstanding anything to the contrary in this Indenture, following the
completion of the sale of such Participation Interest, the Lien of this
Indenture shall not apply to any Sold Participation Interest Loan and any
related Sold PI Loan Collections received by or on behalf of the Issuer in
respect thereof;

 

  Page 128

 

 

(iv)the Issuer hereby directs the Trustee to deposit Sold PI Loan Collections
into the Sold PI Loan Collection Subaccount and pay any Sold PI Loan Collections
received in respect of any Sold Participation Interest Loan that is the subject
of such Participation Interest to the MPA Counterparty in accordance with
Section 10.2 hereof;

 

(v)the exercise of voting and other consensual rights by the Issuer in respect
of the related Portfolio Asset or portion so transferred shall be allocated as
provided in the relevant Master Participation Agreement; and

 

(vi)with respect to any elevation in accordance with the relevant Master
Participation Agreement, (A) the Collateral Manager on behalf of the Issuer
shall promptly notify the Trustee of such elevation in the form of an Issuer
Order pursuant to Section 10.6(a) and (B) at all times following receipt of such
notice, the Trustee shall recognize the MPA Counterparty as record holder of the
applicable Sold Participation Interest Loan and such Sold Participation Interest
Loan shall be released from the Lien of the Indenture and cease to be a
Portfolio Asset hereunder.

 

12.4Calculation of Required Contributions and Withdrawals by the Sole Member
under the Equity Contribution Agreement

 

The Issuer (or the Collateral Manager on behalf of the Issuer) shall calculate
on each Business Day, with respect to any actual or proposed sale, disposition,
acquisition, exchange or repayment of all or any part of a Portfolio Asset each
amount required to be contributed or withdrawn by the Sole Member under
Section 3 of the Equity Contribution Agreement and shall promptly notify the
Issuer, the Collateral Manager, the Trustee, the Collateral Administrator and
the Sole Member of any such amount no later than 5:00 p.m. (New York time) on
such Business Day.

 

13.Relations Among Holders

 

13.1Relations among Holders

 

Each Holder agrees, for the benefit of all Holders, not to cause the filing of a
petition in bankruptcy against the Issuer until the payment in full of all Notes
(and any other debt obligations of the Issuer that have been rated upon issuance
by any rating agency at the request of the Issuer) and the expiration of a
period equal to one year and one day or, if longer, the applicable preference
period then in effect plus one day, following such payment in full. In the event
one or more Holders of Notes cause the filing of a petition in bankruptcy
against the Issuer prior to the expiration of such period, any claim that such
Holder(s) have against the Issuer or with respect to any Collateral (including
any proceeds thereof) shall be fully subordinate in right of payment to the
claims of each Holder of any Note that does not seek to cause any such filing,
with such subordination being effective until each Note held by each Holder that
does not seek to cause any such filing is paid in full in accordance with the
Priority of Payments set forth herein (after giving effect to such
subordination). The foregoing sentence (the terms of which are referred to
herein as the Bankruptcy Subordination Agreement) shall constitute a
“subordination agreement” within the meaning of Section 510(a) of the Bankruptcy
Code, Title 11 of the United States Code, as amended. The Issuer shall direct
the Trustee to segregate payments and take other reasonable steps to effect the
foregoing, and the Issuer shall obtain a separate CUSIP for the Notes held by
such Holder(s) (such Notes, the Bankruptcy Subordinated Class).

 

  Page 129

 

 

13.2Standard of Conduct

 

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Holder under this Indenture, a Holder or Holders shall not
have any obligation or duty to any Person or to consider or take into account
the interests of any Person and shall not be liable to any Person for any action
taken by it or them or at its or their direction or any failure by it or them to
act or to direct that an action be taken, without regard to whether such action
or inaction benefits or adversely affects any Holder, the Issuer, or any other
Person, except for any liability to which such Holder may be subject to the
extent the same results from such Holder’s taking or directing an action, or
failing to take or direct an action, in bad faith or in violation of the express
terms of this Indenture.

 

14.Miscellaneous

 

14.1Form of Documents Delivered to Trustee

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Officer of the Issuer or the Collateral Manager
may and, where required by the Issuer shall, be based, insofar as it relates to
legal matters, upon a certificate or opinion of, or representations by, counsel
(provided that such counsel is a nationally or internationally recognized and
reputable law firm), unless such Officer knows, or should know that the
certificate or opinion or representations with respect to the matters upon which
such certificate or opinion is based are erroneous. Any such certificate of an
Officer of the Issuer or the Collateral Manager or Opinion of Counsel may and,
where required by the Issuer, shall be based, insofar as it relates to factual
matters, upon a certificate or opinion of, or representations by, the Issuer,
the Collateral Manager or any other Person, stating that the information with
respect to such factual matters is in the possession of the Issuer, the
Collateral Manager or such other Person, unless such Officer of the Issuer or
the Collateral Manager or such counsel knows that the certificate or opinion or
representations with respect to such matters are erroneous. Any Opinion of
Counsel may also be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Officer of the Collateral
Manager, the Issuer, or any other Person stating that the information with
respect to such matters is in the possession of the Collateral Manager, the
Issuer or such other Person, unless such counsel knows that the certificate or
opinion or representations with respect to such matters are erroneous.

 

  Page 130

 

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the Issuer,
then notwithstanding that the satisfaction of such condition is a condition
precedent to the Issuer’s right to make such request or direction, the Trustee
shall be protected in acting in accordance with such request or direction if it
does not have knowledge of the occurrence and continuation of such Default or
Event of Default as provided in Section 6.1(d).

 

14.2Acts of Holders

 

(a)Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in writing or by an agent duly appointed in
writing; and, except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments are delivered to the
Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action or actions embodied therein and
evidenced thereby) are herein sometimes referred to as the Act of the Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Trustee and the Issuer,
if made in the manner provided in this Section 14.2.

 

(b)The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee deems sufficient.

 

(c)The principal amount or face amount, as the case may be, and registered
numbers of Notes held by any Person, and the date of such Person’s holding the
same, shall be proved by the Note Register.

 

(d)Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of such and of every Note issued upon the registration
thereof or in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee, the Issuer or any other Person in
reliance thereon, whether or not notation of such action is made upon such Note.

 

  Page 131

 

 

14.3Notices, etc., to Trustee, the Issuer, the Collateral Manager, the
Collateral Administrator, the Paying Agent, the Liquidation Agent

 

(a)Any request, demand, authorization, direction, instruction, order, notice,
consent, waiver or Act of Holders or other documents provided or permitted by
this Indenture to be made upon, given, delivered, e-mailed or furnished to, or
filed with:

 

(i)the Trustee shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to and mailed, by certified mail, return receipt
requested, hand delivered, sent by overnight courier service guaranteeing next
day delivery, by electronic mail, or by facsimile in legible form, to the
Trustee addressed to it at its applicable Corporate Trust Office, or at any
other address previously furnished in writing to the other parties hereto by the
Trustee, and executed by an Authorized Representative of the entity sending such
request, demand, authorization, direction, instruction, order, notice, consent,
waiver or other document (or, in the case of the Collateral Manager sending such
request, demand, authorization, direction, instruction, order, notice, consent,
waiver or other document on behalf of the Issuer, executed by an Authorized
Representative of the Collateral Manager), provided that any demand,
authorization, direction, instruction, order, notice, consent, waiver or other
document is sent to the Corporate Trust Office;

 

(ii)the Issuer shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, hand delivered, sent by
overnight courier service or by facsimile or other electronic transmission in
legible form, to the Issuer addressed to it at Murray Hill Funding II, LLC, 3
Park Avenue, 36th Floor, New York, NY 10016, Attention: Keith Franz, telephone
no. 212 418 4710, e-mail: kfranz@cioninvestments.com, or at any other address
previously furnished in writing to the other parties hereto by the Issuer, as
the case may be, with a copy to the Collateral Manager at its address below;

 

(iii)the Collateral Manager shall be sufficient for every purpose hereunder if
in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile or other electronic transmission in
legible form, to the Collateral Manager addressed to it at CĪON Investment
Management, LLC, 3 Park Avenue, 36th Floor, New York, NY 10016, Attention: Keith
Franz, telephone no. 212 418 4710, e-mail: kfranz@ cioninvestments.com, or at
any other address previously furnished in writing to the other parties hereto by
the Collateral Manager;

 

(iv)the Bank shall be sufficient for every purpose hereunder if in writing and
mailed, hand delivered, sent by overnight courier service or by facsimile or
other electronic transmission in legible form, addressed to the Corporate Trust
Office or at any other address previously furnished in writing to the other
parties hereto by the Bank;

 

  Page 132

 

 

(v)the Collateral Administrator shall be sufficient for every purpose hereunder
if in writing and mailed, hand delivered, sent by overnight courier service or
by facsimile or other electronic transmission in legible form, to the Collateral
Administrator at the Corporate Trust Office, or at any other address previously
furnished in writing to the other parties hereto by the Collateral
Administrator; and

 

(vi)the Liquidation Agent shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile or other electronic transmission in
legible form, addressed to UBS AG, London Branch, Structured Funding, 1285
Avenue of the Americas, New York, NY 10019-6064, Tel: (203) 719-1611, e-mail:
OL-Structured-Financing-Group@ubs.com, or at any other address previously
furnished in writing to the other parties hereto by UBS.

 

(b)In the event that any provision in this Indenture calls for any notice or
document to be delivered simultaneously to the Trustee and any other Person, the
Trustee’s receipt of such notice or document shall entitle the Trustee to assume
that such notice or document was delivered to such other Person unless otherwise
expressly specified herein.

 

(c)Any reference herein to information being provided “in writing” shall be
deemed to include each permitted method of delivery specified in sub clause (a)
above.

 

14.4Notices to Holders; Waiver

 

Except as otherwise expressly provided herein, where this Indenture provides for
notice to Holders of any event,

 

(a)such notice shall be sufficiently given to Holders if in writing and mailed,
first class postage prepaid, to each Holder affected by such event, at the
address of such Holder as it appears in the Note Register (or, in the case of
Holders of Global Notes, emailed to DTC for distribution to each Holder affected
by such event), not earlier than the earliest date and not later than the latest
date, prescribed for the giving of such notice; and

 

(b)such notice shall be in the English language.

 

Such notices will be deemed to have been given on the date of such mailing.

 

Notwithstanding clause (a) above, a Holder may give the Trustee a written notice
that it is requesting that notices to it be given by electronic mail or by
facsimile transmissions and stating the electronic mail address or facsimile
number for such transmission. Thereafter, the Trustee shall give notices to such
Holder by electronic mail or facsimile transmission, as so requested; provided
that if such notice also requests that notices be given by mail, then such
notice shall also be given by mail in accordance with clause (a) above.

 

  Page 133

 

 

The Trustee will deliver to the Holders any information or notice relating to
this Indenture requested to be so delivered by at least 25% of the Holders (by
Aggregate Outstanding Amount), at the expense of the Issuer; provided that the
Trustee may decline to send any such notice that it reasonably determines to be
contrary to (i) any of the terms of this Indenture, (ii) any duty or obligation
that the Trustee may have hereunder or (iii) applicable law. The Trustee may
require the requesting Holders to comply with its standard verification policies
in order to confirm Holder status.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. In case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

14.5Effect of Headings and Table of Contents

 

The Article and Section headings herein (including those used in
cross-references herein) and the Table of Contents are for convenience only and
shall not affect the construction hereof.

 

14.6Successors and Assigns

 

All covenants and agreements in this Indenture by the Issuer shall bind its
successors and assigns, whether so expressed or not.

 

14.7Severability

 

If any term, provision, covenant or condition of this Indenture or the Notes, or
the application thereof to any party hereto or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
relevant jurisdiction), the remaining terms, provisions, covenants and
conditions of this Indenture or the Notes, modified by the deletion of the
unenforceable, invalid or illegal portion (in any relevant jurisdiction), will
continue in full force and effect, and such unenforceability, invalidity, or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms, provisions, covenants and conditions of this Indenture or
the Notes, as the case may be, so long as this Indenture or the Notes, as the
case may be, as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
deletion of such portion of this Indenture or the Notes, as the case may be,
will not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.

 

  Page 134

 

 

14.8Benefits of Indenture

 

The Liquidation Agent, the Collateral Manager, the Bank and (solely for purposes
of Section 12.1(a)(iv), Section 12.2(a)(v), as provided in Section 2.13(h) and
any other provision hereof that specifically provides for UBS to have the right
to make a determination, receive a notice, report or certificate, make a
request, give consent or otherwise exercise discretion) UBS shall each be an
express third party beneficiary of each agreement or obligation in this
Indenture (including, without limitation, any right to make a determination,
receive a notice, report or certificate, make a request, give consent or direct
a disposition expressed as being exercisable by the Liquidation Agent or
Collateral Manager hereunder). Nothing in this Indenture or in the Notes,
expressed or implied, shall give to any Person, other than the parties hereto
and their successors hereunder, the Holders, the Collateral Manager, the
Liquidation Agent, the Collateral Administrator and the Bank, any benefit or any
legal or equitable right, remedy or claim under this Indenture.

 

14.9Legal Holidays

 

In the event that the date of any Payment Date, Redemption Date or Stated
Maturity shall not be a Business Day, then notwithstanding any other provision
of the Notes or this Indenture, payment need not be made on such date, but may
be made on the next succeeding Business Day with the same force and effect as if
made on the nominal date of any such Payment Date, Redemption Date or Stated
Maturity date, as the case may be.

 

14.10Governing Law

 

This Indenture and the Notes shall be construed in accordance with, and this
Indenture and the Notes and any matters arising out of or relating in any way
whatsoever to this Indenture or the Notes, shall be governed by, the law of the
State of New York.

 

14.11Submission to Jurisdiction

 

With respect to any suit, action or proceedings relating to this Indenture or
any matter between the parties arising under or in connection with this
Indenture (Proceedings), each party irrevocably: (i) submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and the United States District Court for the
Southern District of New York, and any appellate court from any thereof; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Indenture precludes any of the
parties from bringing Proceedings in any other jurisdiction, nor will the
bringing of Proceedings in any one or more jurisdictions preclude the bringing
of Proceedings in any other jurisdiction.



 

  Page 135

 

 



14.12WAIVER OF JURY TRIAL



 

EACH OF THE ISSUER AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, AND EACH HOLDER OF
A NOTE BY ITS ACCEPTANCE OF SUCH NOTE OR INTEREST THEREIN SHALL BE DEEMED TO
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY. Each party hereby
(i) certifies that no representative, agent or attorney of the other has
represented, expressly or otherwise, that the other would not, in the event of a
Proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
has been induced to enter into this Indenture by, among other things, the mutual
waivers and certifications in this paragraph.

 

14.13Counterparts

 

This Indenture (and each amendment, modification and waiver in respect of this
Indenture) may be executed and delivered in counterparts (including by e-mail,
facsimile or other electronic transmission), each of which will be deemed an
original, and all of which together constitute one and the same instrument.
Delivery of an executed counterpart of this Indenture by e-mail (PDF), facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Indenture.

 

14.14Acts of Issuer

 

Any request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or performed by the Issuer shall
be effective if given or performed by the Issuer or by the Collateral Manager on
the Issuer’s behalf.



 

  Page 136

 

 



14.15Confidential Information

 

(a)

The Trustee, the Collateral Administrator and each Holder of Notes will maintain
the confidentiality of and will not disclose the Confidential Information;
provided that such Person may deliver or disclose Confidential Information to:
(i) such Person’s directors, trustees, officers, employees, agents, attorneys
and Affiliates who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 14.15 and to the
extent such disclosure is reasonably required for the administration of this
Indenture, the matters contemplated hereby or the investment represented by the
Notes; (ii) such Person’s financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 14.15 and to the extent such
disclosure is reasonably required for the administration of this Indenture, the
matters contemplated hereby or the investment represented by the Notes;
(iii) any other Holder; (iv) any Person of the type that would be, to such
Person’s knowledge, permitted to acquire Notes in accordance with the
requirements of Section 2.5 hereof to which such Person sells or offers to sell
any such Note or any part thereof or from whom such Person seeking financing on
the Note or any part thereof (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 14.15); (v) any other Person from which such former Person offers to
purchase any security of the Issuer (if such other Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 14.15); (vi) any Federal or State or other
regulatory, governmental or judicial authority having jurisdiction over such
Person; (vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about the investment portfolio of such Person, reinsurers and
liquidity and credit providers that agree to hold confidential the Confidential
Information substantially in accordance with this Section 14.15; (viii) any
other Person with the prior written consent of the Issuer, the Sole Member, the
Liquidation Agent or the Collateral Manager; or (ix) any other Person to which
such delivery or disclosure may be necessary or appropriate (A) to effect
compliance with any law, rule, regulation or order applicable to such Person,
(B) in response to any subpoena or other legal process upon prior notice to the
Issuer (unless and to the extent such notice is prohibited by applicable law,
rule, order or decree or other requirement having the force of law), (C) in
connection with any litigation to which such Person is a party upon prior notice
to the Issuer (unless and to the extent such notice is prohibited by applicable
law, rule, order or decree or other requirement having the force of law) or
(D) if an Event of Default has occurred and is continuing, to the extent such
Person may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under the Notes or this Indenture or (E) in the Trustee’s or Collateral
Administrator’s performance of its obligations under this Indenture, the
Collateral Administration Agreement or other transaction document related
thereto; and provided that delivery to Holders by the Trustee or the Collateral
Administrator of any report of information required by the terms of this
Indenture to be provided to Holders shall not be a violation of this
Section 14.15. Each Holder of Notes agrees, except as set forth in clauses (vi),
(vii) and (ix) above, that it shall use the Confidential Information for the
sole purpose of making an investment in the Notes or administering its
investment in the Notes; and that the Trustee and the Collateral Administrator
shall neither be required nor authorized to disclose to Holders any Confidential
Information in violation of this Section 14.15. In the event of any required
disclosure of the Confidential Information by such Holder, such Holder agrees to
use reasonable efforts to protect the confidentiality of the Confidential
Information. Each Holder of a Note, by its acceptance of a Note, will be deemed
to have agreed to be bound by and to be entitled to the benefits of this
Section 14.15.

 

(b)For the purposes of this Section 14.15, Confidential Information means
information delivered to the Trustee, the Collateral Administrator, any other
party to a Transaction Document or any Holder of Notes by or on behalf of the
Issuer (or otherwise obtained by the Trustee, the Collateral Administrator, any
other party to a Transaction Document or any Holder from the Issuer or the
Collateral Manager) in connection with and relating to the transactions
contemplated by or otherwise pursuant to this Indenture; provided that such term
does not include information that: (i) was publicly known or otherwise known to
the Trustee, the Collateral Administrator or such Holder prior to the time of
such disclosure; (ii) subsequently becomes publicly known through no act or
omission by the Trustee, the Collateral Administrator, any Holder or any person
acting on behalf of the Trustee, the Collateral Administrator or any Holder;
(iii) otherwise is known or becomes known to the Trustee, the Collateral
Administrator or any Holder other than (x) through disclosure by or on behalf of
the Issuer or the Collateral Manager or (y) to the knowledge of the Trustee, the
Collateral Administrator or a Holder, as the case may be, in each case after
reasonable inquiry, as a result of the breach of a fiduciary duty to the Issuer
or the Collateral Manager or a contractual duty to the Issuer or the Collateral
Manager; or (iv) is allowed to be treated as non-confidential by prior written
consent of the Issuer.

 

  Page 137

 

 

(c)Notwithstanding the foregoing, the Trustee and the Collateral Administrator
may disclose Confidential Information to the extent disclosure thereof may be
required by law or by any regulatory or Governmental Authority and the Trustee
and the Collateral Administrator may disclose on a confidential basis any
Confidential Information to its agents, attorneys and auditors in connection
with the performance of its responsibilities hereunder.

 

15.Assignment of Certain Agreements

 

15.1Assignment of Collateral Management Agreement, Collateral Administration
Agreement, Equity Contribution Agreement, Master Loan Purchase Agreement and any
Master Participation Agreement

 

(a)The Issuer hereby acknowledges that its Grant pursuant to the first Granting
Clause hereof includes all of the Issuer’s estate, right, title and interest in,
to and under the Collateral Management Agreement, the Collateral Administration
Agreement, the Equity Contribution Agreement, the Master Loan Purchase Agreement
and any Master Participation Agreement including (i) the right to give all
notices, consents and releases thereunder, (ii) the right to receive all
notices, accountings, consents, releases and statements thereunder, (iii) the
right to do any and all other things whatsoever that the Issuer is or may be
entitled to do thereunder, (iv) with respect to the Collateral Management
Agreement, the right to give all notices of termination and to take any legal
action upon the breach of an obligation of the Collateral Manager thereunder,
including the commencement, conduct and consummation of Proceedings at law or in
equity, and (v) with respect to the Equity Contribution Agreement, the right to
give equity contribution notices and to do any and all other things whatsoever
that the Issuer is or may be entitled to do thereunder; provided that
notwithstanding anything herein to the contrary, the Issuer shall retain, and
the Trustee shall not have, the authority to exercise any of the rights set
forth in (i) through (v) above or that may otherwise arise as a result of the
Grant until the occurrence of an Event of Default hereunder and such authority
of the Trustee shall terminate at such time, if any, as such Event of Default is
cured or waived.

 

(b)The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of the Collateral Management
Agreement, the Collateral Administration Agreement, the Equity Contribution
Agreement, the Master Loan Purchase Agreement and any Master Participation
Agreement nor shall any of the obligations contained in such agreements be
imposed on the Trustee.

 

  Page 138

 

 

(c)Upon the retirement of the Notes, the payment of all amounts required to be
paid pursuant to the Priority of Payments and the release of the Collateral from
the Lien of this Indenture, this assignment and all rights herein assigned to
the Trustee for the benefit of the Holders shall cease and terminate and all the
estate, right, title and interest of the Trustee in, to and under the Collateral
Management Agreement, the Collateral Administration Agreement, the Equity
Contribution Agreement, the Master Loan Purchase Agreement and any Master
Participation Agreement shall revert to the Issuer and no further instrument or
act shall be necessary to evidence such termination and reversion.

 

(d)The Issuer represents that the Issuer has not executed any other assignment
of the Collateral Management Agreement, the Collateral Administration Agreement,
the Equity Contribution Agreement, the Master Loan Purchase Agreement or any
Master Participation Agreement.

 

(e)The Issuer agrees that, subject to clause (c) above, this assignment is
irrevocable, and that it will not take any action which is inconsistent with
this assignment or make any other assignment inconsistent herewith. The Issuer
will, from time to time upon request of the Trustee, execute all instruments of
further assurance and all such supplemental instruments with respect to this
assignment as may be necessary to continue and maintain the effectiveness of
such assignment.

 

(f)The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Collateral Manager in the Collateral Management Agreement, to the
following:

 

(i)The Collateral Manager shall consent to the provisions of this assignment and
agree to perform any provisions of this Indenture applicable to the Collateral
Manager subject to the terms (including the standard of care set forth in the
Collateral Management Agreement) of the Collateral Management Agreement.

 

(ii)The Collateral Manager shall acknowledge that the Issuer is assigning all of
its right, title and interest in, to and under the Collateral Management
Agreement to the Trustee as representative of the Holders and the Collateral
Manager shall agree that all of the representations, covenants and agreements
made by the Collateral Manager in the Collateral Management Agreement are also
for the benefit of the Trustee.

 

(iii)The Collateral Manager shall deliver to the Trustee copies of all notices,
statements, communications and instruments delivered or required to be delivered
by the Collateral Manager to the Issuer pursuant to the Collateral Management
Agreement.

 

(iv)Neither the Issuer nor the Collateral Manager will enter into any agreement
amending, modifying or terminating the Collateral Management Agreement (other
than an amendment to correct inconsistencies, typographical or other errors,
defects or ambiguities) or selecting or consenting to a successor manager except
with the consents and satisfaction of the conditions specified in the Collateral
Management Agreement entered into on the Closing Date.

 

  Page 139

 

 

(v)The Collateral Manager agrees not to cause the filing of a petition in a
bankruptcy or similar Proceeding against or on behalf of the Issuer until the
payment in full of all Notes issued under this Indenture and the expiration of a
period equal to one year and a day, or, if longer, the applicable preference
period and a day, following such payment. Nothing in this Section 15.1 shall
preclude, or be deemed to stop, the Collateral Manager from taking any action
prior to the expiration of the aforementioned period in (A) any Proceeding
voluntarily filed or commenced by the Issuer (other than any such Proceeding
filed or commenced on behalf of the Issuer at the direction of the Collateral
Manager or Sole Member) or (B) any involuntary insolvency Proceeding filed or
commenced by a Person other than the Collateral Manager or Sole Member.

 

(vi)From and after the occurrence and continuance of an Event of Default, the
Collateral Manager shall continue to perform and be bound by the provisions of
the Collateral Management Agreement and this Indenture (except as otherwise
expressly provided in the Collateral Management Agreement).

 

(vii)From and after the occurrence and during the continuance of an Event of
Default, and also if any event occurs that under the Collateral Management
Agreement would entitle the Issuer to terminate the Collateral Management
Agreement or remove or replace the Collateral Manager, the Collateral Manager
shall not take or refrain from taking any action authorized or required under
the Collateral Management Agreement without the consent of the Majority Holders.

 

(g)Upon a Trust Officer of the Trustee receiving written notice (i) from the
Collateral Manager that an event constituting “Cause” as defined in the
Collateral Management Agreement has occurred, (ii) that the Collateral Manager
is resigning or is being removed, with or without “Cause” or (iii) of a
successor collateral manager, the Trustee shall, not later than three Business
Days thereafter, notify the Holders (as their names appear in the Note
Register).

 

(h)The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Sole Member in the Equity Contribution Agreement, to the
following:

 

(i)The Sole Member shall consent to the provisions of this assignment and agree
to perform any provisions of this Indenture applicable to the Sole Member
subject to the terms of the Equity Contribution Agreement.

 

(ii)The Sole Member shall acknowledge that the Issuer is assigning all of its
right, title and interest in, to and under the Equity Contribution Agreement to
the Trustee as representative of the Holders and the Sole Member shall agree
that all of the representations, covenants and agreements made by the Sole
Member in the Equity Contribution Agreement are also for the benefit of the
Trustee.

 

(iii)The Sole Member shall deliver to the Trustee copies of all notices,
statements, communications and instruments delivered or required to be delivered
by the Sole Member to the Issuer pursuant to the Equity Contribution Agreement.

 

  Page 140

 

 

(iv)Neither the Issuer nor the Sole Member will enter into any agreement
amending, modifying or terminating the Equity Contribution Agreement (other than
an amendment to correct inconsistencies, typographical or other errors, defects
or ambiguities that, in each case, does not in any way affect the maintenance of
a consistent aggregate Advance Value of Portfolio Assets and Cash held by the
Issuer by means of contributions and withdrawals under the Equity Contribution
Agreement) without prior written consent of the Trustee (which shall be given at
the direction of the Majority Holders) and the Liquidation Agent.

 

(v)The Sole Member agrees not to cause the filing of a petition in a bankruptcy
or similar Proceeding against or on behalf of the Issuer until the payment in
full of all Notes issued under this Indenture and the expiration of a period
equal to one year and a day, or, if longer, the applicable preference period and
a day, following such payment. Nothing in this Section 15.1 shall preclude, or
be deemed to preclude, the Sole Member from taking any action prior to the
expiration of the aforementioned period in (A) any Proceeding voluntarily filed
or commenced by the Issuer (other than any such Proceeding filed or commenced on
behalf of the Issuer at the direction of the Collateral Manager or the Sole
Member) or (B) any involuntary insolvency Proceeding filed or commenced by a
Person other than the Sole Member or Collateral Manager.

 

(i)The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the relevant MPA Counterparty to any Master Participation Agreement,
to the following:

 

(i)The relevant MPA Counterparty shall consent to the provisions of this
assignment.

 

(ii)The relevant MPA Counterparty shall acknowledge that the Issuer is assigning
all of its right, title and interest in, to and under the relevant Master
Participation Agreement to the Trustee as representative of the Holders and the
relevant MPA Counterparty shall agree that all of the representations, covenants
and agreements made by the relevant MPA Counterparty in the relevant Master
Participation Agreement are also for the benefit of the Trustee.

 

(iii)The relevant MPA Counterparty shall deliver to the Trustee copies of all
notices, statements, communications and instruments delivered or required to be
delivered by the relevant MPA Counterparty to the Issuer pursuant to the
relevant Master Participation Agreement.

 

(iv)The relevant MPA Counterparty agrees not to cause the filing of a petition
in a bankruptcy or similar Proceeding against or on behalf of the Issuer until
the payment in full of all Notes issued under this Indenture and the expiration
of a period equal to one year and a day, or, if longer, the applicable
preference period, following such payment. Nothing in this Section 15.1 shall
preclude, or be deemed to stop, an MPA Counterparty from taking any action prior
to the expiration of the aforementioned period in (A) any Proceeding voluntarily
filed or commenced by the Issuer (other than any such Proceeding filed or
commenced on behalf of the Issuer at the direction of the relevant MPA
Counterparty or Sole Member) or (B) any involuntary insolvency Proceeding filed
or commenced by a Person other than the relevant MPA Counterparty or Sole
Member.

 

  Page 141

 

 

(v)From and after the occurrence and continuance of an Event of Default, the
relevant MPA Counterparty shall continue to perform and be bound by the
provisions of the relevant Master Participation Agreement (except as otherwise
expressly provided in any Master Participation Agreement).

 

– signature page follows –

 

  Page 142

 

 

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.

 

MURRAY HILL FUNDING II, LLC,   Issuer       By:  MURRAY HILL FUNDING, LLC,  
Sole Member         By: /s/ Michael A. Reisner   Name: Michael A. Reisner  
Title: Co-Chief Executive Officer  

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,   as Trustee         By: /s/ Ralph J. Creasia,
Jr   Name: Ralph J. Creasia, Jr.   Title: Senior Vice President  

 

 

 

 

SCHEDULE 1



Initial Portfolio Assets

 

 

 

